                Case 18-12012-LSS   Doc 479-2   Filed 12/19/18   Page 1 of 34



                                    Exhibit B to Notice




01:23980710.1
                                     Case 18-12012-LSS                                    Doc 479-2                          Filed 12/19/18                              Page 2 of 34



Open Road Films, LLC and its Debtor Affiliates
Amended and Restated Cure List [1] [2] [3]


    #           Contract Type                        Contract Counterparty                         Contract Description                         Contract Date    Open Road Counterparty       Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                 at Close

    1    Acquisition Agreements     Smart Ass Productions, LLC                 Distribution Rights Acquisition and Financing Agreement        21‐Aug‐12         Open Road Films, LLC        A Haunted House                                           523,385

    2    Acquisition Agreements     Smart Ass Productions, LLC                 Amendment #1 to Agreement                                      14‐Jan‐13         Open Road Films, LLC        A Haunted House
    3    Acquisition Agreements     IM Global Film Fund, LLC                   Distribution Rights Acquisition and Financing Agreement        2‐Jul‐13          Open Road Films, LLC        A Haunted House 2                                                    ‐

    4    Acquisition Agreements     All I See Partners 2015 L.P. [*]           Distribution Rights Acquisition and Financing Agreement        18‐Oct‐16         Open Road Films, LLC        All I See Is You                                            27,740

    5    Acquisition Agreements     Awesomeness Distribution, LLC              Distribution Rights Acquisition Agreement                      13‐May‐16         Open Road Films, LLC        Before I Fall                                             169,148
    6    Acquisition Agreements     Awesomeness Distribution, LLC              Amendment #1 to Distribution Rights Acquisition Agreement      14‐Apr‐17         Open Road Films, LLC        Before I Fall

    7    Acquisition Agreements     Bleed For This, LLC                        Bleed for This Binding Term Sheet                              12‐Jun‐15         Open Road Films, LLC        Bleed For This                                                       ‐
    8    Acquisition Agreements     Bleed For This, LLC                        Bleed for This ‐ First Amendment                               13‐Jan‐16         Open Road Films, LLC        Bleed For This
   11    Acquisition Agreements     IM Global Film Fund, LLC [*]               Distribution Rights Acquisition Agreement                      16‐Dec‐16         Open Road Films, LLC        Collide                                                              ‐
   12    Acquisition Agreements     IM Global Film Fund, LLC                   Amendment #1 to Distribution Rights Acquisition Agreement                        Open Road Films, LLC        Collide

   13    Acquisition Agreements     That's Dope, LLC                           Distribution Rights Acquisition Agreement                      24‐Jan‐15         Open Road Films, LLC        Dope                                                                 ‐
   14    Acquisition Agreements     Exclusive Media Distribution, LLC          Distribution Rights Acquisition Agreement                      23‐Feb‐12         Open Road Films, LLC        End Of Watch                                              184,956
   15    Acquisition Agreements     Exclusive Media Distribution, LLC          Subsequent Productions Agreement                               23‐Feb‐12         Open Road Films, LLC        End Of Watch
   16    Acquisition Agreements     Exclusive Media Distribution, LLC          Amendment #1 to Agreement                                      11‐May‐12         Open Road Films, LLC        End Of Watch
   17    Acquisition Agreements     Fifty Shades Productions, LLC              Amended And Restated Distribution Rights Acquisition and       17‐Jun‐15         Open Road Films, LLC        Fifty Shades Of Black                                                ‐
                                                                               Financing Agreement
   18    Acquisition Agreements     Amazon Content Services, LLC               Picture Deal Rider                                             3‐May‐16          Open Road Films, LLC        Gleason                                                              ‐
   19    Acquisition Agreements     Amazon Content Services, LLC               Theatrical Master Agreement                                    3‐May‐16          Open Road Films, LLC        Gleason
   20    Acquisition Agreements     Outrun The Movie, LLC                      Short‐Form Distribution Rights Acquisition Agreement           11‐Jan‐12         Open Road Films, LLC        Hit & Run                                                   49,314
   21    Acquisition Agreements     Outrun The Movie, LLC                      First Amendment to Distribution Rights Acquisition Agreement                     Open Road Films, LLC        Hit & Run

   22    Acquisition Agreements     BBG Home Again, LLC [*]                    Distribution Rights Acquisition Agreement                    20‐Sep‐16           Open Road Films, LLC        Home Again                                                           ‐
   23    Acquisition Agreements     BBG Home Again, LLC                        Amendment No. 1 to Distribution Rights Acquisition           18‐Apr‐17           Open Road Films, LLC        Home Again
                                                                               Agreement
   24    Acquisition Agreements     Homefront Productions, Inc.                Short‐Form Distribution Rights Acquisition Agreement         7‐Jan‐13            Open Road Films, LLC        Homefront                                                            ‐
   25    Acquisition Agreements     Hotel Artemis Limited                      Distribution Rights Acquisition Agreement                    21‐Feb‐18           Open Road Films, LLC        Hotel Artemis                                                        ‐
   26    Acquisition Agreements     The Jobs Film, LLC                         Amended and Restated Distribution Rights Acquisition and     21‐Feb‐18           Open Road Films, LLC        Jobs                                                        70,335
                                                                               Financing  Agreement
   27    Acquisition Agreements     Believe Film Partners, LLC                 Distribution Rights Acquisition Agreement                    1‐Oct‐13            Open Road Films, LLC        Justin Bieber ‐ Believe                                   207,459
   28    Acquisition Agreements     Believe Film Partners, LLC                 Amendment #1 to Agreement                                    11‐Dec‐13           Open Road Films, LLC        Justin Bieber ‐ Believe
   29    Acquisition Agreements     Omnilab Media Pty. Ltd. [*]                Distribution Rights Acquisition Agreement                    8‐May‐11            Open Road Films, LLC        Killer Elite                                                         ‐
   30    Acquisition Agreements     Omnilab Media Pty. Ltd.                    Second Amendment Distribution Rights Acquisition Agreement  2‐Sep‐11             Open Road Films, LLC        Killer Elite
                                                                               ‐ Killer Elite
   31    Acquisition Agreements     Little Boy Production, LLC                 Distribution Rights Acquisition Agreement                    2‐Jun‐14            Open Road Films, LLC        Little Boy                                                           ‐
   32    Acquisition Agreements     Vrelonovama, LLC                           Distribution Rights Acquisition Agreement                    17‐Oct‐12           Open Road Films, LLC        Machete Kills                                                        ‐
   33    Acquisition Agreements     Marshall Film, LLC                         Distribution Rights Acquisition Agreement                    14‐Mar‐16           Open Road Films, LLC        Marshall                                                             ‐
   34    Acquisition Agreements     Marshall Film, LLC                         Amendment No. 1 to Distribution Rights Acquisition           1‐Sep‐17            Open Road Films, LLC        Marshall
                                                                               Agreement
   35    Acquisition Agreements     Dolphin Max Steel Holdings, LLC [*]        Distribution Rights Acquisition Agreement                    12‐Aug‐16           Open Road Films, LLC        Max Steel                                                            ‐
   36    Acquisition Agreements     Dolphin Max Steel Holdings, LLC            Distribution Rights Acquisition Agreement Side Letter        22‐Aug‐16           Open Road Films, LLC        Max Steel
   37    Acquisition Agreements     Dolphin Max Steel Holdings, LLC            Amendment to Distribution Rights Acquisition Agreement Side  31‐Jan‐17           Open Road Films, LLC        Max Steel
                                                                               Letter
   38    Acquisition Agreements     Midnight Sun, LLC                          Midnight Sun Binding Short Form Distribution Agreement       6‐Oct‐16            Open Road Films, LLC        Midnight Sun                                                         ‐

   39    Acquisition Agreements     Midnight Sun, LLC                          Amendment No. 1 to Binding Short Form Distribution             20‐Apr‐17         Open Road Films, LLC        Midnight Sun
                                                                               Agreement
   40    Acquisition Agreements     Midnight Sun, LLC                          Amendment No. 2 to Binding Short Form Distribution             28‐Jun‐17         Open Road Films, LLC        Midnight Sun
                                                                               Agreement
   41    Acquisition Agreements     Mothers Movie, LLC                         Distribution Rights Acquisition and Financing Agreement        17‐Jul‐15         Open Road Films, LLC        Mother’s Day                                                         ‐

   42    Acquisition Agreements     Bold Films Productions, LLC                Distribution Rights Acquisition Agreement                      15‐May‐14         Open Road Films, LLC        Nightcrawler                                                         ‐
   43    Acquisition Agreements     Kabash, LLC                                Distribution Rights Acquisition Agreement                      17‐Apr‐14         Open Road Films, LLC        Rock The Kasbah                                             21,626
   44    Acquisition Agreements     Odd Lot Pictures, LLC                      Distribution Rights Acquisition Agreement                      8‐May‐14          Open Road Films, LLC        Rosewater                                                            ‐
   45    Acquisition Agreements     DEA Productions, LLC                       Distribution Rights Acquisition Agreement                      9‐May‐12          Open Road Films, LLC        Sabotage                                                    19,204
   46    Acquisition Agreements     DEA Productions, LLC                       Amendment #1 to Agreement                                      1‐Jul‐13          Open Road Films, LLC        Sabotage
   47    Acquisition Agreements     DEA Productions, LLC                       Amendment #3 to Agreement                                      24‐Apr‐14         Open Road Films, LLC        Sabotage
   48    Acquisition Agreements     Riverstone Pictures (Show Dogs) Limited    Distribution Rights Acquisition Agreement                      3‐Nov‐16          Open Road Films, LLC        Show Dogs                                                            ‐
   49    Acquisition Agreements     Riverstone Pictures (Show Dogs) Limited    International License Agreement                                3‐Nov‐16          Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                LLC
   50    Acquisition Agreements     Happy Pill Distribution, LLC               Distribution Rights Acquisition Agreement                      6‐Apr‐12          Open Road Films, LLC        Side Effects                                                         ‐
   51    Acquisition Agreements     Silent Hill 2 Films, Inc.                  Subsequent Productions Agreement                               11‐Apr‐12         Open Road International,    Silent Hill                                                          ‐
                                                                                                                                                                LLC
   52    Acquisition Agreements     Silent Hill 2 Films, Inc.                  Distribution Rights Acquisition Agreement                      11‐Apr‐12         Open Road International,    Silent Hill
                                                                                                                                                                LLC
   53    Acquisition Agreements     LD Entertainment, LLC  [*]                 Distribution Rights Acquisition Agreement                      15‐Jul‐11         Open Road Films, LLC        Silent House                                                         ‐
   54    Acquisition Agreements     Sacha, Inc.                                Distribution Rights Acquisition Agreement                      13‐Jan‐15         Open Road International,    Snowden                                                              ‐
                                                                                                                                                                LLC
   55    Acquisition Agreements     Sacha, Inc.                                Amendment to Distribution Rights Acquisition Agreement         23‐Apr‐15         Open Road International,    Snowden
                                                                                                                                                                LLC
   56    Acquisition Agreements     Sacha, Inc.                                Amendment #2 to Agreement                                      18‐Feb‐16         Open Road International,    Snowden
                                                                                                                                                                LLC
   57    Acquisition Agreements     Sacha, Inc.                                Amendment #3 to Agreement                                      29‐Apr‐16         Open Road International,    Snowden
                                                                                                                                                                LLC
   58    Acquisition Agreements     Redrover Co., Ltd.  [*]                    Distribution Rights Acquisition Agreement                      1‐Aug‐16          Open Road Films, LLC        Spark                                                                ‐
   59    Acquisition Agreements     Redrover Co., Ltd.                         Amendment to Distribution Rights Acquisition Agreement         1‐Jun‐17          Open Road Films, LLC        Spark

   60    Acquisition Agreements     Spotlight Film, LLC [**]                   Distribution Rights Acquisition Agreement                      15‐Oct‐14         Open Road Films, LLC        Spotlight                                                 320,000
   61    Acquisition Agreements     Spotlight Film, LLC [**]                   Amendment No. 1 to Agreement Distribution Rights               27‐Mar‐15         Open Road Films, LLC        Spotlight
                                                                               Acquisition Agreement
   62    Acquisition Agreements     Spotlight Film, LLC [**]                   Amendment No. 2 to Agreement Distribution Rights               11‐Sep‐15         Open Road Films, LLC        Spotlight
                                                                               Acquisition Agreement
   63    Acquisition Agreements     Spotlight Film, LLC [**]                   Amendment No. 3 to Agreement Distribution Rights               10‐Mar‐16         Open Road Films, LLC        Spotlight
                                                                               Acquisition Agreement
   64    Acquisition Agreements     GSP Fluffy Movie, LLC                      Distribution Rights Acquisition Agreement                      4‐Nov‐13          Open Road Films, LLC        The Fluffy Movie                                                     ‐
   65    Acquisition Agreements     LD Entertainment, LLC                      LD Executed Distribution Rights Acquisition Agreement ‐ The    6‐Sep‐11          Open Road Films, LLC        The Grey                                                  285,861
                                                                               Grey
   66    Acquisition Agreements     LD Entertainment, LLC                      First Amendment to Distribution Rights Acquisition Agreement                     Open Road Films, LLC        The Grey

   67    Acquisition Agreements     Studiocanal, S.A.                          Addendum to Binding Term Sheet                                 30‐Apr‐14         Open Road Films, LLC        The Gunman                                                  48,093
   68    Acquisition Agreements     Studiocanal, S.A.                          Binding Term Sheet                                             30‐Apr‐14         Open Road Films, LLC        The Gunman
   69    Acquisition Agreements     The Host Film Holdings, LLC/Silver Reel    Distribution Rights Acquisition Agreement                      1‐Jul‐11          Open Road Films, LLC        The Host                                                  100,000
                                    Entertainment
   70    Acquisition Agreements     The Host Film Holdings, LLC/Silver Reel    Amendment #1 to Agreement                                      4‐Dec‐12          Open Road Films, LLC        The Host
                                    Entertainment




                                                                                                                 1 of 33
                                 Case 18-12012-LSS                                                Doc 479-2                            Filed 12/19/18                            Page 3 of 34

#           Contract Type                      Contract Counterparty                                       Contract Description                      Contract Date       Open Road Counterparty       Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                         at Close

71    Acquisition Agreements    Loft International NV [*]                              Distribution Rights Acquisition and Financing Agreement     14‐Aug‐14            Open Road Films, LLC        The Loft                                                             ‐

72    Acquisition Agreements    Loft International NV                                  Amendment #1 to Agreement                                   31‐Oct‐14            Open Road Films, LLC        The Loft
73    Acquisition Agreements    Loft International NV                                  Amendment #2 to Agreement                                   16‐Dec‐14            Open Road Films, LLC        The Loft
74    Acquisition Agreements    Redrover Co., Ltd.                                     Short Form Amended and Re‐stated Distribution Rights        16‐Jul‐13            Open Road Films, LLC        The Nut Job                                           1,232,752
                                                                                       Acquisition and Financing Agreement
75    Acquisition Agreements    Redrover Co., Ltd.                                     First Amendment to Short Form Amended and Re‐stated         16‐Oct‐13            Open Road Films, LLC        The Nut Job
                                                                                       Distribution Rights Acquisition and Financing Agreement

76    Acquisition Agreements    Redrover Co., Ltd.                                     Second Amendment to Short Form Amended and Re‐stated        27‐Oct‐13            Open Road Films, LLC        The Nut Job
                                                                                       Distribution Rights Acquisition and Financing Agreement

77    Acquisition Agreements    Redrover Co., Ltd.                                     Distribution Rights Acquisition and Financing Agreement     11‐Aug‐16            Open Road Films, LLC        The Nut Job 2                                             237,883

78    Acquisition Agreements    Redrover Co., Ltd.                                     Amendment No.1 to Distribution Rights Acquisition and       15‐Mar‐17            Open Road Films, LLC        The Nut Job 2
                                                                                       Financing Agreement
79    Acquisition Agreements    Promise Distribution, LLC [*]                          Distribution Rights Acquisition Agreement                   9‐Dec‐16             Open Road Films, LLC        The Promise                                                          ‐
80    Acquisition Agreements    Promise Distribution, LLC                              Amendment #1 to Distribution Rights Acquisition Agreement   18‐Apr‐17            Open Road Films, LLC        The Promise

 81   Acquisition Agreements    999 Holdings, LLC                                      Distribution Rights Acquisition Agreement                   1‐Apr‐14             Open Road Films, LLC        Triple Nine                                                 84,235
 82   Acquisition Agreements    999 Holdings, LLC                                      Amendment #1 to Agreement                                   12‐May‐15            Open Road Films, LLC        Triple Nine
 83   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               21‐Sep‐15            Open Road Films, LLC        A Haunted House 2                                             5,971
 84   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          23‐Aug‐13            Open Road Films, LLC        A Haunted House 2                                           17,914
 85   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               29‐Aug‐17            Open Road Films, LLC        All I See Is You                                              5,502
 86   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          27‐Oct‐16            Open Road Films, LLC        Before I Fall                                                 1,606
 87   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               9‐Sep‐15             Open Road Films, LLC        Bleed For This                                                7,211
 88   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               12‐Nov‐15            Open Road Films, LLC        Bleed For This                                              21,633
 89   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          9‐Sep‐15             Open Road Films, LLC        Bleed For This                                                7,211
 93   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               8‐Jan‐16             Open Road Films, LLC        Dope                                                          5,471
 94   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               8‐Jan‐16             Open Road Films, LLC        Dope                                                        16,414
 95   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          8‐Jan‐16             Open Road Films, LLC        Dope                                                          5,471
 96   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               2‐Jul‐12             Open Road Films, LLC        End Of Watch                                                  9,910
 97   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          2‐Jul‐12             Open Road Films, LLC        End Of Watch                                                29,730
 98   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          2‐Jul‐12             Open Road Films, LLC        End Of Watch                                                  9,910
 99   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               29‐Jul‐15            Open Road Films, LLC        Fifty Shades Of Black                                         4,196
100   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               28‐Jul‐15            Open Road Films, LLC        Fifty Shades Of Black                                       12,588
101   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          29‐Jul‐15            Open Road Films, LLC        Fifty Shades Of Black                                         4,196
102   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               5‐Mar‐12             Open Road Films, LLC        Hit & Run                                                     3,932
103   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               5‐Mar‐12             Open Road Films, LLC        Hit & Run                                                   11,797
104   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          2‐Mar‐12             Open Road Films, LLC        Hit & Run                                                     3,932
105   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               11‐Oct‐16            Open Road Films, LLC        Home Again                                                150,740
106   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               22‐Jun‐17            Open Road Films, LLC        Home Again                                                452,220
107   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               26‐Apr‐18            Open Road Films, LLC        Hotel Artemis                                                        ‐
108   Assumption Agreements     International Alliance Of Theatrical Stage Employees   Distributor's Assumption Agreement                          24‐Aug‐18            Open Road Films, LLC        Hotel Artemis                                                        ‐

109   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               3‐May‐18             Open Road Films, LLC        Hotel Artemis                                                        ‐
110   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          26‐Apr‐18            Open Road Films, LLC        Hotel Artemis                                                        ‐
111   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               11‐Apr‐14            Open Road Films, LLC        Jobs                                                              712
112   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               9‐Apr‐14             Open Road Films, LLC        Jobs                                                          2,137
113   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               23‐Aug‐13            Open Road Films, LLC        Justin Bieber ‐ Believe                                       2,239
114   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               5‐Dec‐14             Open Road Films, LLC        Little Boy                                                    3,512
115   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          27‐Mar‐13            Open Road Films, LLC        Machete Kills                                                  5,141
116   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               1‐Jul‐13             Open Road Films, LLC        Machete Kills
117   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          23‐Apr‐14            Open Road Films, LLC        Machete Kills                                                 1,714
118   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               2‐Jun‐16             Open Road Films, LLC        Marshall                                                    52,887
119   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               2‐Jun‐16             Open Road Films, LLC        Marshall                                                  158,660
120   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          2‐Jun‐16             Open Road Films, LLC        Marshall                                                    52,887
121   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               11‐Oct‐16            Open Road Films, LLC        Max Steel                                                   18,475
122   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          11‐Oct‐16            Open Road Films, LLC        Max Steel                                                     6,158
123   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               27‐Jul‐15            Open Road Films, LLC        Mother’s Day                                                42,196
124   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          27‐Jul‐15            Open Road Films, LLC        Mother’s Day                                              126,589
125   Assumption Agreements     Screen Actors Guild                                    Interparty Agreement                                        30‐Mar‐16            Open Road Films, LLC        Mother’s Day
126   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               19‐Dec‐14            Open Road Films, LLC        Nightcrawler                                                  6,991
127   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               5‐Jun‐14             Open Road Films, LLC        Rock The Kasbah                                               1,795
128   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               12‐May‐14            Open Road Films, LLC        Rock The Kasbah                                               3,814
129   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          5‐Jun‐14             Open Road Films, LLC        Rock The Kasbah                                               1,795
130   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               21‐Nov‐14            Open Road Films, LLC        Rosewater                                                     2,241
131   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               1‐Aug‐14             Open Road Films, LLC        Rosewater                                                     2,307
132   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          6‐Nov‐14             Open Road Films, LLC        Rosewater                                                     2,241
133   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               10‐Oct‐12            Open Road Films, LLC        Sabotage                                                      4,937
134   Assumption Agreements     Screen Actors Guild                                    Interparty Agreement                                        10‐Oct‐12            Open Road Films, LLC        Sabotage                                                    14,811
135   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               28‐Jun‐13            Open Road Films, LLC        Sabotage
136   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               13‐Mar‐18            Open Road Films, LLC        Show Dogs                                                   50,484
137   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               25‐Oct‐16            Open Road Films, LLC        Show Dogs                                                   97,205
138   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          13‐Mar‐18            Open Road Films, LLC        Show Dogs                                                   50,484
139   Assumption Agreements     Directors Guild of America                             Distributor's Assumption Agreement                          25‐May‐12            Open Road Films, LLC        Side Effects                                                  2,086
140   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          16‐May‐13            Open Road Films, LLC        Side Effects                                                  6,259
141   Assumption Agreements     Directors Guild of America                             Distributor's Assumption Agreement                          23‐Jan‐12            Open Road Films, LLC        Silent House                                                      427
142   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          12‐Nov‐12            Open Road Films, LLC        Silent House                                                  1,282
143   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          23‐Jan‐12            Open Road Films, LLC        Silent House                                                      427
144   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               2‐Jun‐15             Open Road Films, LLC        Sleepless                                                     2,585
145   Assumption Agreements     Screen Actors Guild                                    Bond Intercreditor Agreement                                4‐Jan‐17             OR Productions LLC          Sleepless                                                     7,754
146   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               12‐Feb‐15            Open Road Films, LLC        Snowden                                                     24,769
147   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          12‐Feb‐15            Open Road Films, LLC        Snowden                                                     24,769
148   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          2‐May‐17             Open Road Films, LLC        Spark                                                          3,716
149   Assumption Agreements     Screen Actors Guild                                    Interparty Agreement                                        2‐May‐17             Open Road Films, LLC        Spark
150   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               12‐Nov‐14            Open Road Films, LLC        Spotlight                                                     3,804
151   Assumption Agreements     Screen Actors Guild                                    Interparty Agreement                                        12‐Sep‐14            Open Road Films, LLC        Spotlight                                                      9,888
152   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          18‐Sep‐14            Open Road Films, LLC        Spotlight
153   Assumption Agreements     Writers Guild of America                               Interparty Agreement                                        12‐Sep‐14            Open Road Films, LLC        Spotlight                                                     3,804
154   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          19‐Sep‐14            Open Road Films, LLC        Spotlight
155   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               23‐Jun‐14            Open Road Films, LLC        The Fluffy Movie                                              1,095
156   Assumption Agreements     Directors Guild of America                             Distributor's Assumption Agreement                          23‐Jan‐12            Open Road Films, LLC        The Grey                                                    16,410
157   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          23‐Jan‐12            Open Road Films, LLC        The Grey                                                    27,875
158   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          23‐Jan‐12            Open Road Films, LLC        The Grey                                                    16,410
159   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               16‐Jan‐15            Open Road Films, LLC        The Loft                                                          903
160   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               14‐Jan‐15            Open Road Films, LLC        The Loft                                                      2,542
161   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          2‐Sep‐13             Open Road Films, LLC        The Nut Job                                                 92,533
162   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          24‐Jul‐17            Open Road Films, LLC        The Nut Job 2                                             170,842
163   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          13‐Dec‐17            Open Road Films, LLC        The Nut Job 2                                                        ‐
164   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               10‐Mar‐17            Open Road Films, LLC        The Promise                                                 18,803
165   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical               10‐Mar‐17            Open Road Films, LLC        The Promise                                                 29,942
166   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          10‐Mar‐17            Open Road Films, LLC        The Promise                                                 18,803
167   Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement               19‐May‐14            Open Road Films, LLC        Triple Nine                                                 11,512
168   Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement                          19‐May‐14            Open Road Films, LLC        Triple Nine                                                 34,535
169   Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                          19‐May‐14            Open Road Films, LLC        Triple Nine                                                 11,512
170   Exploitation Agreements   Pasatiempo Pictures Inc.                               Amendment #1 to Distribution Agreement                      February __, 2017    Open Road Films, LLC        Collide                                                              ‐
171   Exploitation Agreements   Pasatiempo Pictures Inc.                               Distribution Agreement                                      24‐Apr‐18            Open Road Films, LLC        Show Dogs                                                            ‐
172   Exploitation Agreements   FilmNation International, LLC and HBO Pacific          First Supplemental Agreement in relation to the License     [December 7, 2017]   Open Road International,    Sleepless                                                            ‐
                                Partners                                               Agreement                                                                        LLC




                                                                                                                          2 of 33
                                 Case 18-12012-LSS                                                Doc 479-2                          Filed 12/19/18                           Page 4 of 34

#           Contract Type                      Contract Counterparty                                        Contract Description                     Contract Date    Open Road Counterparty       Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                      at Close

173   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       7‐Dec‐16          Open Road Films, LLC        The Nut Job 2                                                        ‐
175   Exploitation Agreements   FilmNation International, LLC and TF1 Video SAS       Notice and Acknowledgement of Assignment                     30‐Nov‐15         Open Road International,    Sleepless                                                            ‐
                                                                                                                                                                     LLC
176   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       17‐Dec‐15         Open Road Films, LLC        50 Shades of Black                                                   ‐
177   Exploitation Agreements   Viacom International Inc.                             License Agreement ‐ "Haunted House"                          8‐Mar‐13          Open Road Films, LLC        A Haunted House                                                      ‐
179   Exploitation Agreements   Viacom International Inc.                             License Agreement ‐ "Haunted House 2"                        9‐Jun‐14          Open Road Films, LLC        A Haunted House 2                                                    ‐
181   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       7‐Dec‐16          Open Road Films, LLC        Before I Fall                                                        ‐
182   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       18‐Sep‐13         Open Road Films, LLC        Believe                                                              ‐
183   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       17‐Dec‐15         Open Road Films, LLC        Bleed For This                                                       ‐
185   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       7‐Dec‐16          Open Road Films, LLC        Collide                                                              ‐
186   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       12‐May‐15         Open Road Films, LLC        Dope                                                                 ‐
187   Exploitation Agreements   Viacom International Inc.                             License Acquisition Agreement ‐ "Dope"                       22‐Jul‐15         Open Road Films, LLC        Dope                                                                 ‐
189   Exploitation Agreements   Viacom International Inc.                             Amendment to License Acquisition Agreement ‐ "Dope"          9‐Feb‐16          Open Road Films, LLC        Dope                                                                 ‐

190   Exploitation Agreements   IFC TV, LLC                                           Amendment No.1 to License Agreement                          14‐Jun‐16         Open Road Films, LLC        End of Watch                                                         ‐
191   Exploitation Agreements   Participant Channel, Inc.                             License Agreement ‐ "End of Watch"                           9‐Jun‐16          Open Road Films, LLC        End of Watch                                                         ‐
192   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       31‐Jul‐12         Open Road Films, LLC        End of Watch                                                         ‐
193   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       19‐Dec‐12         Open Road Films, LLC        A Haunted House                                                      ‐
194   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       5‐Mar‐15          Open Road Films, LLC        A Haunted House 2                                                    ‐
195   Exploitation Agreements   Comedy Partners                                       License Agreement ‐ "Hit & Run"                              16‐Aug‐12         Open Road Films, LLC        Hit & Run                                                            ‐
197   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       31‐Jul‐12         Open Road Films, LLC        Hit & Run                                                            ‐
198   Exploitation Agreements   Turner Entertainment Networks, Inc.                   License Agreement ‐ "Hit & Run"                              18‐Sep‐12         Open Road Films, LLC        Hit & Run                                                            ‐
199   Exploitation Agreements   Entertainment One Films Canada Inc.                   Motion Picture Distribution Agreement                        3‐Nov‐16          Open Road Films, LLC        Home Again                                                           ‐
200   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       18‐Sep‐13         Open Road Films, LLC        Homefront                                                            ‐
201   Exploitation Agreements   Cineplex Entertainment Limited Partnership            Exclusive Distribution Rights Term Sheet                     4‐May‐18          Open Road Films, LLC        Hotel Artemis                                                        ‐
202   Exploitation Agreements   SONIFI Solutions, Inc.                                Theatrical Program License                                   19‐Jul‐18         Open Road Films, LLC        Hotel Artemis                                                        ‐
203   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       26‐Jun‐13         Open Road Films, LLC        Jobs                                                                 ‐
204   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       10‐Aug‐11         Open Road Films, LLC        Killer Elite                                                         ‐
205   Exploitation Agreements   Swank Motion Pictures, Inc.                           Deal Memo                                                    20‐Sep‐11         Open Road Films, LLC        Killer Elite                                                         ‐
206   Exploitation Agreements   Terry Steiner International, Inc.                     Letter Agreement                                             21‐Jul‐11         Open Road Films, LLC        Killer Elite                                                         ‐
207   Exploitation Agreements   Viacom Media Networks                                 VMN Standard Acquisition Agreement Form                      22‐Sep‐11         Open Road Films, LLC        Killer Elite                                                         ‐
209   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       10‐Dec‐14         Open Road Films, LLC        Little Boy                                                           ‐
210   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       26‐Jun‐13         Open Road Films, LLC        Machete Kills                                                        ‐
211   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       18‐Feb‐16         Open Road Films, LLC        Mother’s Day                                                         ‐
212   Exploitation Agreements   VAA Film Distributors Ltd                             Distribution Agreement                                       29‐Oct‐15         Open Road Films, LLC        Mother’s Day                                                         ‐
213   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       5‐Mar‐14          Open Road Films, LLC        Nightcrawler                                                         ‐
214   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       28‐Sep‐15         Open Road Films, LLC        Rock the Kasbah                                                      ‐
215   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       3‐Sep‐14          Open Road Films, LLC        Rosewater                                                            ‐
216   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       5‐Mar‐14          Open Road Films, LLC        Sabotage                                                             ‐
217   Exploitation Agreements   Telemundo Network Group, LLC                          Film License Agreement ‐ "Sabotage"                          15‐Jul‐14         Open Road Films, LLC        Sabotage                                                             ‐
219   Exploitation Agreements   Universal Television Networks                         Film License Agreement ‐ "Sabotage"                          27‐May‐14         Open Road Films, LLC        Sabotage                                                             ‐
221   Exploitation Agreements   Viacom International Inc.                             License Acquisition Agreement ‐ "Sabotoge"                   9‐Jun‐14          Open Road Films, LLC        Sabotage                                                             ‐
223   Exploitation Agreements   Entertainment One Benelux BV                          Picture Certificate                                          2016              Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
225   Exploitation Agreements   Entertainment One Benelux BV                          Notice of Assignment ‐ Picture Certificate                   October, 2016     Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
227   Exploitation Agreements   Entertainment One Benelux BV                          Notice of Assignment and Distributor's Acceptance            October, 2016     Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
228   Exploitation Agreements   Entertainment One Films Canada Inc.                   Motion Picture Distribution Agreement                        23‐Mar‐18         Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
229   Exploitation Agreements   Entertainment One UK Limited                          Notice of Assignment ‐ Picture Certificate                   October, 2016     Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
230   Exploitation Agreements   FilmNation International, LLC and  PT Prima Cinema  International Distribution License Agreement                   8‐Aug‐16          Open Road International,    Show Dogs                                                            ‐
                                Multimedia                                                                                                                           LLC
231   Exploitation Agreements   FilmNation International, LLC and  PT Prima Cinema  Notice and Acknowledgement of Assignment                       30‐Aug‐16         Open Road International,    Show Dogs                                                            ‐
                                Multimedia                                                                                                                           LLC
232   Exploitation Agreements   FilmNation International, LLC and Blue Lantern LLC International Distribution License Agreement                    15‐Jan‐18         Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
233   Exploitation Agreements   FilmNation International, LLC and Bona                International Distribution License Agreement                 15‐Aug‐16         Open Road International,    Show Dogs                                                            ‐
                                Entertainment Co. Ltd.                                                                                                               LLC
234   Exploitation Agreements   FilmNation International, LLC and Bona                Notice and Acknowledgement of Assignment                     30‐Aug‐16         Open Road International,    Show Dogs                                                            ‐
                                Entertainment Co. Ltd.                                                                                                               LLC
235   Exploitation Agreements   FilmNation International, LLC and Freeman Film        International Distribution License Agreement                 18‐Dec‐17         Open Road International,    Show Dogs                                                            ‐
                                Trade & Finance Ltd                                                                                                                  LLC
236   Exploitation Agreements   FilmNation International, LLC and Intercontinental    International Distribution License Agreement                 18‐Nov‐16         Open Road International,    Show Dogs                                                            ‐
                                Film Distributors (H.K.) Ltd.                                                                                                        LLC
237   Exploitation Agreements   FilmNation International, LLC and Intercontinental    Notice and Acknowledgement of Assignment                     18‐Nov‐16         Open Road International,    Show Dogs                                                            ‐
                                Film Distributors (H.K.) Ltd.                                                                                                        LLC
238   Exploitation Agreements   FilmNation International, LLC and Viva                International Distribution License Agreement                 5‐Aug‐16          Open Road International,    Show Dogs                                                            ‐
                                Communications Inc.                                                                                                                  LLC
239   Exploitation Agreements   FilmNation International, LLC and Viva                Notice and Acknowledgement of Assignment                     30‐Aug‐16         Open Road International,    Show Dogs                                                            ‐
                                Communications Inc.                                                                                                                  LLC
240   Exploitation Agreements   Freeway Cam B.V. and Stichting Freeway Custody        Collection Account Management Agreement                      3‐Nov‐16          Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
241   Exploitation Agreements   Freeway Cam B.V. and Stichting Freeway Custody        Senior Collection Account Management Agreement               3‐Nov‐16          Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
242   Exploitation Agreements   Freeway Cam B.V. and Stichting Freeway Custody        Irrevocable Payment Instruction                              3‐Nov‐16          Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
243   Exploitation Agreements   Freeway Cam B.V. and Stichting Freeway Custody        OR Riverstone Collection Account Management Agreement        3‐Nov‐16          Open Road Films, LLC        Show Dogs                                                            ‐
                                                                                                                                                                     Open Road International,                                                                         ‐
                                                                                                                                                                     LLC
244   Exploitation Agreements   Freeway Cam B.V. and Stichting Freeway Custody        Amendment to the Senior Collection Account Management        3‐Oct‐17          Open Road International,    Show Dogs                                                            ‐
                                                                                      Agreement                                                                      LLC
245   Exploitation Agreements   Freeway Entertainment Kft.                            Master Film License Agreement                                21‐Jul‐16         Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
246   Exploitation Agreements   Impuls Pictures AG                                    Notice of Acknowledgement of Assignment                      19‐Oct‐16         Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
247   Exploitation Agreements   Impuls Pictures AG                                    Letter Agreement RE: Show Dogs                               19‐Oct‐16         Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
248   Exploitation Agreements   Krisolta Film & TV (UK) Limited                       Master Film License Agreement – SHOW DOGS                    1‐Mar‐18          Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
249   Exploitation Agreements   Neddy Dean Productions Limited                        Show Dogs – Amendment to Transaction Documents               3‐Oct‐17          Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
255   Exploitation Agreements   Sony Pictures Worldwide Acquisitions Inc.             Security Agreement and Mortgage of Copyright                 9‐Dec‐16          Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
256   Exploitation Agreements   Sony Pictures Worldwide Acquisitions Inc.             Picture Certificate                                          9‐Dec‐16          Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
257   Exploitation Agreements   Ster Kinekor Entertainment, a division of Primedia    Letter Agreement RE: Show Dogs                               12‐Oct‐16         Open Road International,    Show Dogs                                                            ‐
                                (Pty) Ltd.                                                                                                                           LLC
258   Exploitation Agreements   Ster Kinekor Entertainment, a division of Primedia    Notice and Acknowledgement of Assignment                     13‐Oct‐16         Open Road International,    Show Dogs                                                            ‐
                                (Pty) Ltd.                                                                                                                           LLC
259   Exploitation Agreements   Telepool GmbH                                         Notice of Assignment and Distributor's Acceptance            October, 2016     Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                     LLC
260   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       19‐Dec‐12         Open Road Films, LLC        Side Effects                                                         ‐
261   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       31‐Jul‐12         Open Road Films, LLC        Silent Hill Revelation                                               ‐
262   Exploitation Agreements   Paramount Pictures Corporation                        Domestic Airlines and Military/Governmental Installations    16‐Mar‐12         Open Road Films, LLC        Silent House                                                         ‐
                                                                                      Term Sheet
263   Exploitation Agreements   Pasatiempo Pictures Inc.                              Distribution Agreement                                       16‐Jan‐12         Open Road Films, LLC        Silent House                                                         ‐
264   Exploitation Agreements   Swank Motion Pictures, Inc.                           Deal Memo                                                    16‐Mar‐12         Open Road Films, LLC        Silent House                                                         ‐




                                                                                                                         3 of 33
                                 Case 18-12012-LSS                                               Doc 479-2                              Filed 12/19/18                          Page 5 of 34

#           Contract Type                      Contract Counterparty                                       Contract Description                        Contract Date    Open Road Counterparty      Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                       at Close

265   Exploitation Agreements   Batrax Entertainment B.V.                            Master License Agreement and corresponding Exhibit related  1‐Mar‐15              Open Road International,    Sleepless                                                           ‐
                                                                                     to Splendid Film GmbH distribution agreement                                      LLC

266   Exploitation Agreements   Film & TV House Limited                              Master License Agreement and corresponding Exhibit related  1‐Mar‐15              Open Road International,    Sleepless                                                           ‐
                                                                                     to Pris Audiovisuais S.A. distribution agreement                                  LLC

267   Exploitation Agreements   FilmNation International, LLC and Applause           International Distribution License Agreement                    5‐Mar‐15          Open Road International,    Sleepless                                                           ‐
                                Entertainment Limited                                                                                                                  LLC
268   Exploitation Agreements   FilmNation International, LLC and Applause           Notice and Acknowledgement of Assignment                        24‐Feb‐15         Open Road International,    Sleepless                                                           ‐
                                Entertainment Limited                                                                                                                  LLC
269   Exploitation Agreements   FilmNation International, LLC and Bravos Pictures    International Distribution License Agreement                    5‐Mar‐15          Open Road International,    Sleepless                                                           ‐
                                Ltd.                                                                                                                                   LLC
270   Exploitation Agreements   FilmNation International, LLC and Bravos Pictures    Notice and Acknowledgement of Assignment                        11‐Mar‐15         Open Road International,    Sleepless                                                           ‐
                                Ltd.                                                                                                                                   LLC
271   Exploitation Agreements   FilmNation International, LLC and HBO Pacific        License Agreement                                               23‐Oct‐15         Open Road International,    Sleepless                                                           ‐
                                Partners                                                                                                                               LLC
272   Exploitation Agreements   FilmNation International, LLC and HBO Pacific        Notice Pursuant to UCC Section 9406 of Assignment and           14‐Jan‐16         Open Road International,    Sleepless                                                           ‐
                                Partners                                             Irrevocable Direction to Pay and Account                                          LLC
273   Exploitation Agreements   FilmNation International, LLC and Huahua Media Co.,  International Distribution License Agreement                    1‐Mar‐15          Open Road International,    Sleepless                                                           ‐
                                Ltd.                                                                                                                                   LLC
274   Exploitation Agreements   FilmNation International, LLC and Media Film         International Distribution License Agreement                    6‐Dec‐16          Open Road International,    Sleepless                                                           ‐
                                International                                                                                                                          LLC
275   Exploitation Agreements   FilmNation International, LLC and mediaLog Corp.     International Distribution License Agreement                    25‐Feb‐15         Open Road International,    Sleepless                                                           ‐
                                                                                                                                                                       LLC
276   Exploitation Agreements   FilmNation International, LLC and mediaLog Corp.     Notice and Acknowledgement of Assignment                        11‐Mar‐15         Open Road International,    Sleepless                                                           ‐
                                                                                                                                                                       LLC
277   Exploitation Agreements   FilmNation International, LLC and Octoarts Films     International Distribution License Agreement                    24‐Feb‐15         Open Road International,    Sleepless                                                           ‐
                                                                                                                                                                       LLC
278   Exploitation Agreements   FilmNation International, LLC and Octoarts Films     Notice and Acknowledgement of Assignment                        11‐Mar‐15         Open Road International,    Sleepless                                                           ‐
                                                                                                                                                                       LLC
279   Exploitation Agreements   FilmNation International, LLC and PT Prima Cinema    International Distribution License Agreement                    24‐Feb‐15         Open Road International,    Sleepless                                                           ‐
                                Multimedia                                                                                                                             LLC
280   Exploitation Agreements   FilmNation International, LLC and PT Prima Cinema    Notice and Acknowledgement of Assignment                        11‐Mar‐15         Open Road International,    Sleepless                                                           ‐
                                Multimedia                                                                                                                             LLC
281   Exploitation Agreements   FilmNation International, LLC and TF1 Video SAS      International Distribution License Agreement                    30‐Nov‐15         Open Road International,    Sleepless                                                           ‐
                                                                                                                                                                       LLC
282   Exploitation Agreements   FilmNational International, LLC and Media Film       International Distribution License Agreement                    2‐Mar‐15          Open Road International,    Sleepless                                                           ‐
                                International                                                                                                                          LLC
283   Exploitation Agreements   FilmNational International, LLC and Media Film       Notice and Acknowledgement of Assignment                        11‐Mar‐15         Open Road International,    Sleepless                                                           ‐
                                International                                                                                                                          LLC
284   Exploitation Agreements   GEM Entertainment Kft.                               Master License Agreement                                        1‐Mar‐15          Open Road International,    Sleepless                                                           ‐
                                                                                                                                                                       LLC
285   Exploitation Agreements   GEM Entertainment Kft.                               First Amendment                                                 22‐Dec‐16         Open Road International,    Sleepless                                                           ‐
                                                                                                                                                                       LLC
287   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                          7‐Dec‐16          Open Road Films, LLC        Sleepless                                                           ‐
288   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                          17‐Dec‐15         Open Road Films, LLC        Snowden                                                             ‐
289   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                          28‐Sep‐15         Open Road Films, LLC        Spotlight                                                           ‐
290   Exploitation Agreements   SCN Distribution                                     Binding Term Sheet  License Agreement                           25‐Nov‐14         Open Road Films, LLC        The Fluffy Movie                                                    ‐
293   Exploitation Agreements   SCN Distribution, LLC                                Amendment to Binding Term Sheet License Agreement ‐             27‐Jul‐15         Open Road Films, LLC        The Fluffy Movie                                                    ‐
                                                                                     "Fluffy Movie"
294   Exploitation Agreements   Paramount Pictures Corporation                       Domestic Airlines and Military/Governmental Installations       1‐Feb‐12          Open Road Films, LLC        The Grey                                                            ‐
                                                                                     Term Sheet
295   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                          10‐Oct‐11         Open Road Films, LLC        The Grey                                                            ‐
296   Exploitation Agreements   Swank Motion Pictures, Inc.                          Deal Memo                                                       15‐Dec‐11         Open Road Films, LLC        The Grey                                                            ‐
297   Exploitation Agreements   Viacom International Inc.                            Deal Memo ‐ License Acquisition Agreement ‐ "The Grey"          17‐Jan‐13         Open Road Films, LLC        The Grey                                                            ‐

298   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                         10‐Dec‐14          Open Road Films, LLC        The Gunman                                                          ‐
299   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                         23‐Jan‐13          Open Road Films, LLC        The Host                                                            ‐
300   Exploitation Agreements   Universal Television Networks                        Film License Agreement ‐ "The Host"                            25‐Apr‐14          Open Road Films, LLC        The Host                                                            ‐
301   Exploitation Agreements   Viacom International Inc.                            License Acquisition Agreement ‐ "The Host"                     24‐Nov‐14          Open Road Films, LLC        The Host                                                            ‐
303   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                         10‐Dec‐14          Open Road Films, LLC        The Loft                                                            ‐
304   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                         18‐Sep‐13          Open Road Films, LLC        The Nut Job                                                         ‐
305   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                         7‐Dec‐16           Open Road Films, LLC        The Promise                                                         ‐
306   Exploitation Agreements   Pasatiempo Pictures Inc.                             Distribution Agreement                                         17‐Dec‐15          Open Road Films, LLC        Triple Nine                                                         ‐
307   Exploitation Agreements   A&E Television Networks, LLC                         License Agreement ‐ "End of Watch", "Triple Nine", "Sabotage"  12‐Sep‐16          Open Road Films, LLC        Various                                                             ‐
                                                                                     and "Nightcrawler"
309   Exploitation Agreements   A&E Television Networks, LLC                         Letter of Acknolwgedment ‐ License Agreement ‐ "Triple Nine"  12‐Sep‐16           Open Road Films, LLC        Various                                                             ‐
                                Elevation Pictures Corp.                             and "Nightcrawler"                                                                                                                                                                ‐
310   Exploitation Agreements   A&E Television Networks, LLC                         Letter of Acknolwgedment ‐ License Agreement ‐ "Triple Nine"  12‐Sep‐16           Open Road Films, LLC        Various                                                             ‐
                                VVS Films                                            and "Nightcrawler"                                                                                                                                                                ‐
311   Exploitation Agreements   Amazon Digital Services, LLC                         Digital Video License Agreement                                1‐Jan‐16           Open Road Films, LLC        Various                                                             ‐
312   Exploitation Agreements   Amazon Digital Services, LLC                         First Amendment                                                1‐Jan‐16           Open Road Films, LLC        Various                                                             ‐
313   Exploitation Agreements   Amazon Digital Services, LLC                         Digital Video License Agreement                                1‐Jan‐17           Open Road Films, LLC        Various                                                             ‐
315   Exploitation Agreements   Amazon Digital Services, LLC                         Second Amendment                                               25‐Apr‐17          Open Road Films, LLC        Various                                                             ‐
316   Exploitation Agreements   Apple, Inc.                                          Digital Video Distribution Agreement                                              Open Road Films, LLC        Various                                                             ‐
317   Exploitation Agreements   Bravo Media, LLC                                     Film License Agreement ‐ "Home Again" and "Mother's Day" 24‐Apr‐18                Open Road Films, LLC        Various                                                             ‐

319   Exploitation Agreements   El Ray Network, LLC                                  License Agreement ‐ "The Loft", "Machete Kills", "Silent Hill",  14‐Mar‐17        Open Road Films, LLC        Various                                                             ‐
                                                                                     "Silent House", "Sabotage", "The Tank", "Gunman", 
                                                                                     "Nightcrawler"
321   Exploitation Agreements   Elevation Pictures Corp.                             A&E ‐ Elevation Side Letter                                      12‐Sep‐16        Open Road Films, LLC        Various                                                             ‐
322   Exploitation Agreements   Entertainment One Benelux BV                         Output Agreement                                                 18‐Jun‐15        Open Road International,    Various                                                             ‐
                                                                                                                                                                       LLC
323   Exploitation Agreements   Entertainment One Benelux BV                         Termination Agreement                                           26‐Oct‐16         Open Road International,    Various                                                             ‐
                                                                                                                                                                       LLC
324   Exploitation Agreements   Entertainment One UK Limited                         Output Agreement                                                1‐Apr‐15          Open Road International,    Various                                                             ‐
                                                                                                                                                                       LLC
325   Exploitation Agreements   Entertainment One UK Limited                         Output Agreement Amendment                                      8‐Dec‐16          Open Road International,    Various                                                             ‐
                                                                                                                                                                       LLC
328   Exploitation Agreements   IFC TV, LLC                                          License Agreement ‐ 'End of Watch", "The Grey",                 16‐Jun‐14         Open Road Films, LLC        Various                                                             ‐
                                                                                     "Homefront", "Killer Elite", "Machete Kills", "Silent Hill", 
                                                                                     "Silent House"
330   Exploitation Agreements   IFC TV, LLC                                          Amendment No.2 to License Agreement                             7‐Sep‐16          Open Road Films, LLC        Various                                                             ‐
331   Exploitation Agreements   IFC TV, LLC                                          Amendment No.3 to License Agreement                             14‐Mar‐17         Open Road Films, LLC        Various                                                             ‐
332   Exploitation Agreements   Impuls Pictures AG                                   Output Agreement                                                31‐Jan‐15         Open Road International,    Various                                                             ‐
                                                                                                                                                                       LLC
333   Exploitation Agreements   International Family Entertainment, Inc.             Schedule #1 to License Agreement                                15‐Aug‐17         Open Road Films, LLC        Various                                                             ‐
335   Exploitation Agreements   Katz Broadcasting, LLC                               License Agreement                                               30‐Mar‐18         Open Road Films, LLC        Various                                                             ‐
337   Exploitation Agreements   Lev Cinemas Ltd.                                     Output Agreement                                                20‐Mar‐15         Open Road International,    Various                                                             ‐
                                                                                                                                                                       LLC
338   Exploitation Agreements   Netflix, Inc.                                        License Agreement for Internet Transmission                     13‐May‐11         Open Road Films, LLC        Various                                                             ‐
339   Exploitation Agreements   Netflix, Inc.                                        Amendment #1                                                    21‐Nov‐11         Open Road Films, LLC        Various                                                             ‐
340   Exploitation Agreements   Netflix, Inc.                                        Second Amendment                                                2‐Aug‐13          Open Road Films, LLC        Various                                                             ‐
341   Exploitation Agreements   Netflix, Inc.                                        Third Amendment                                                 11‐Apr‐14         Open Road Films, LLC        Various                                                             ‐
342   Exploitation Agreements   Netflix, Inc.                                        Amendment #4                                                    10‐Jun‐14         Open Road Films, LLC        Various                                                             ‐
343   Exploitation Agreements   Paramount Pictures Corporation                       Domestic Airlines and Military/Governmental Installations       1‐Mar‐12          Open Road Films, LLC        Various                                                             ‐
                                                                                     Term Sheet
344   Exploitation Agreements   Paramount Pictures Corporation                       Amendment #1                                                    15‐Nov‐13         Open Road Films, LLC        Various                                                             ‐
345   Exploitation Agreements   Paramount Pictures Corporation                       International Airlines Term Sheet                               1‐Jan‐15          Open Road International,    Various                                                             ‐
                                                                                                                                                                       LLC




                                                                                                                           4 of 33
                                 Case 18-12012-LSS                                               Doc 479-2                            Filed 12/19/18                               Page 6 of 34

#           Contract Type                          Contract Counterparty                                   Contract Description                          Contract Date     Open Road Counterparty      Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                          at Close

346   Exploitation Agreements   Paramount Pictures Corporation                        Amendment #2                                                     26‐Jan‐15          Open Road Films, LLC        Various                                                             ‐
347   Exploitation Agreements   Paramount Pictures Corporation                        Amendment #3                                                     21‐Jul‐15          Open Road Films, LLC        Various                                                             ‐
348   Exploitation Agreements   Paramount Pictures Corporation                        Amendment #4                                                     1‐Jan‐16           Open Road Films, LLC        Various                                                             ‐
349   Exploitation Agreements   Paramount Pictures Corporation                        International Airlines Term Sheet ‐ Amendment #1                 20‐Oct‐16          Open Road International,    Various                                                             ‐
                                                                                                                                                                          LLC
350   Exploitation Agreements   Paramount Pictures Corporation                        Amendment #5                                                     6‐Apr‐17           Open Road Films, LLC        Various                                                             ‐
351   Exploitation Agreements   Participant Channel, Inc.                             License Acquisition Agreement ‐ "End of Watch", "Machete         10‐Oct‐13          Open Road Films, LLC        Various                                                             ‐
                                                                                      Kills" and "Homefront"
352   Exploitation Agreements   Post Modern Group                                     Non‐Theatrical Distribution Agreement                            1‐Feb‐14           Open Road Films, LLC        Various                                                             ‐
353   Exploitation Agreements   Redbox Automated Retail, LLC                          Video‐On‐Demand and Electronic Sell‐Through License              19‐Jul‐18          Open Road Films, LLC        Various                                                             ‐
                                                                                      Agreement
355   Exploitation Agreements   Showtime Networks Inc.                                Exclusive Theatrical Output Agreement                            20‐Aug‐13          Open Road Films, LLC        Various                                                             ‐
356   Exploitation Agreements   Showtime Networks Inc.                                Letter Agreement                                                 29‐Oct‐13          Open Road Films, LLC        Various                                                             ‐
357   Exploitation Agreements   Showtime Networks Inc.                                Letter Agreement                                                 11‐Apr‐14          Open Road Films, LLC        Various                                                             ‐
358   Exploitation Agreements   Showtime Networks Inc.                                Letter Agreement                                                 28‐Apr‐14          Open Road Films, LLC        Various                                                             ‐
360   Exploitation Agreements   Showtime Networks Inc.                                Letter Agreement                                                 30‐Oct‐17          Open Road Films, LLC        Various                                                             ‐
361   Exploitation Agreements   Showtime Networks Inc.                                Letter Agreement                                                 1‐Dec‐17           Open Road Films, LLC        Various                                                             ‐
362   Exploitation Agreements   Showtime Networks Inc.                                Letter Agreement                                                 26‐Apr‐18          Open Road Films, LLC        Various                                                             ‐
363   Exploitation Agreements   Sony Pictures Worldwide Acquisitions Inc.             Exclusive Output Agreement                                       30‐Jan‐15          Open Road International,    Various                                                             ‐
                                                                                                                                                                          LLC
364   Exploitation Agreements   Sony Pictures Worldwide Acquisitions Inc.             Amendment No. 1                                                  9‐Dec‐16           Open Road International,    Various                                                             ‐
                                                                                                                                                                          LLC
369   Exploitation Agreements   Starz Entertainment, LLC                              License Agreement  ‐ "Killer Elite", "the Grey", "Silent House",  9‐May‐14          Open Road Films, LLC        Various                                                             ‐
                                                                                      "A Haunted House", "The Host", "Machete Kills", "Hit & Run", 
                                                                                      "End of Watch", "Side Effects", "Silent Hill", "Jobs", 
                                                                                      "Homefront"
370   Exploitation Agreements   Starz Entertainment, LLC                              License Agreement  ‐ "Triple Nine", "Dope", "Sabotage",           3‐Jun‐16          Open Road Films, LLC        Various                                                             ‐
                                                                                      "Marshall", "A Haunted House 2", "The Nut Job", "the Loft', 
                                                                                      "Chef", "Rock the Kasbah", "Little Boy", "Nightcrawler, 
                                                                                      "Rosewater", and "The Fluffy Movie"

371   Exploitation Agreements   Starz Entertainment, LLC                              License Agreement  ‐ 21 titles                                   12‐Jul‐18          Open Road Films, LLC        Various                                                             ‐
372   Exploitation Agreements   Ster Kinekor Entertainment, a division of Primedia    Output Agreement                                                 31‐Jan‐15          Open Road International,    Various                                                             ‐
                                (Pty) Ltd.                                                                                                                                LLC
373   Exploitation Agreements   Swank Motion Pictures, Inc.                           Deal Memo                                                        1‐Jan‐12           Open Road Films, LLC        Various                                                             ‐
374   Exploitation Agreements   Telemundo Network Group, LLC                          License Agreement ‐ "Killer Elite", "End of Watch", "Hit and     3‐Dec‐13           Open Road Films, LLC        Various                                                             ‐
                                                                                      Run", "Machete Kills", "Homefront"
376   Exploitation Agreements   Telepool GmbH                                         Output License Agreement                                         31‐Jan‐15          Open Road International,    Various                                                             ‐
                                                                                                                                                                          LLC
377   Exploitation Agreements   Televicentro of Puerto Rico, LLC                      Program License Agreement ‐ "A Haunted House 2",                 23‐Jan‐15          Open Road Films, LLC        Various                                                             ‐
                                                                                      "Homefront", "Sabotoge", Chief"
379   Exploitation Agreements   Televicentro of Puerto Rico, LLC                      Program License Agreement ‐ "Killer Elite", "The Grey", "End of  23‐Jan‐15          Open Road Films, LLC        Various                                                             ‐
                                                                                      Watch", "A Haunted House", "The Host", "Machete Kills", and 
                                                                                      "Hit & Run"
381   Exploitation Agreements   Universal Studios Home Entertainment LLC              Exclusive Distribution Agreement                                 10‐Jun‐11          Open Road Films, LLC        Various                                                             ‐
382   Exploitation Agreements   Universal Studios Home Entertainment LLC              Letter Agreement                                                 10‐Jun‐11          Open Road Films, LLC        Various                                                             ‐
384   Exploitation Agreements   Universal Studios Home Entertainment LLC              Letter Agreement                                                 13‐Dec‐11          Open Road Films, LLC        Various                                                             ‐
386   Exploitation Agreements   Universal Studios Home Entertainment LLC              Amendment                                                        7‐Mar‐12           Open Road Films, LLC        Various                                                             ‐
387   Exploitation Agreements   Universal Studios Home Entertainment LLC              Addendum                                                         27‐Mar‐12          Open Road Films, LLC        Various                                                             ‐
388   Exploitation Agreements   Universal Studios Home Entertainment LLC              Amendment                                                        29‐Aug‐12          Open Road Films, LLC        Various                                                             ‐
389   Exploitation Agreements   Universal Studios Home Entertainment LLC              Second Amendment                                                 20‐Dec‐13          Open Road Films, LLC        Various                                                             ‐
390   Exploitation Agreements   Universal Studios Home Entertainment LLC              Third Amendment                                                  1‐Sep‐15           Open Road Films, LLC        Various                                                             ‐
391   Exploitation Agreements   Universal Studios Home Entertainment LLC              Fourth Amendment                                                 30‐Jun‐16          Open Road Films, LLC        Various                                                             ‐
392   Exploitation Agreements   Universal Studios Home Entertainment LLC              Fifth Amendment                                                  20‐Jan‐17          Open Road Films, LLC        Various                                                             ‐
393   Exploitation Agreements   Universal Studios Home Entertainment LLC              Sixth Amendment                                                  10‐May‐17          Open Road Films, LLC        Various                                                             ‐
394   Exploitation Agreements   Universal Studios Home Entertainment LLC              Seventh Amendment                                                20‐Sep‐17          Open Road Films, LLC        Various                                                             ‐
395   Exploitation Agreements   Universal Television Networks                         Film License Agreement ‐ "Silent Hill", "Silent House"           3‐Jan‐13           Open Road Films, LLC        Various                                                             ‐
397   Exploitation Agreements   Universal Television Networks                         Amend No.1 to License Agreements ‐ "Sabotage", "Silent Hill" 14‐Mar‐17              Open Road Films, LLC        Various                                                             ‐

398   Exploitation Agreements   Viacom International Inc.                             Amendment No.1 to License Acquisition Agreement ‐ "End of        13‐May‐14          Open Road Films, LLC        Various                                                             ‐
                                                                                      Watch", "Machete Kills" and "Homefront"
399   Exploitation Agreements   Viacom International Inc.                             Amendment No.2 to License Acquisition Agreement ‐ "End of        13‐Nov‐14          Open Road Films, LLC        Various                                                             ‐
                                                                                      Watch", "Machete Kills" and "Homefront"
400   Exploitation Agreements   Viacom International Inc.                             License Acquisition Agreement ‐ "50 Shades of Black", "Chef",    4‐Oct‐16           Open Road Films, LLC        Various                                                             ‐
                                                                                      "Triple Nine", "Mother's Day", "Nut Job", "Rock the Kasbah", 
                                                                                      "The Fluffy Movie"
      Exploitation Agreements   Viacom International Inc.                             License Acquisition Agreement ‐ "Sleepless & Marshall"           15‐Nov‐17          Open Road Films, LLC        Various                                                             ‐
402                                                                                                                                                                                                                                                                       ‐
404   Exploitation Agreements   Viacom Media Networks                                 VMN Standard Acquisition Agreement Form                          10‐Oct‐13          Open Road Films, LLC        Various                                                             ‐
406   Exploitation Agreements   Vubiquity, Inc.                                       Hotel VOD, VOD and Est Content License Agreement                 23‐Aug‐18          Open Road Films, LLC        Various                                                             ‐
407   Exploitation Agreements   Vubiquity, Inc.                                       Amendment #1                                                      September 4, 2018 Open Road Films, LLC        Various                                                             ‐

408   Exploitation Agreements   Vudu, Inc.                                            EST/VOD License Agreement                                        1‐Sep‐18           Open Road Films, LLC        Various                                                             ‐
409   Exploitation Agreements   VVS Films                                             A&E ‐ VVS Side Letter                                            12‐Sep‐16          Open Road Films, LLC        Various                                                             ‐
410   AP Vendors ‐ Asset        Foto‐Kem, Inc.                                        Addendum to Standard Terms and Conditions                        28‐Sep‐12          Open Road Films, LLC        Various                                                          245
411   AP Vendors ‐ Asset        Iron Mountain                                         Customer Agreement                                               16‐Jun‐16          Open Road Films, LLC        Various                                                      8,554
413   AP Vendors ‐ Asset        FilmTrack, Inc.                                       Software as a Service Agreement                                  1‐Jul‐14           Open Road Films, LLC                                                                      3,545
414   AP Vendors ‐ Asset        FilmTrack, Inc.                                       Amendment No. 1 to the Software as a Service Agreement           22‐Aug‐14          Open Road Films, LLC

465   Music License             Associated Production Music LLC                       APM Synchronization and Mater Use License                     8‐Jan‐13              Open Road Films, LLC        A Haunted House                                                     ‐
466   Music License             Musikvergnuegen DBA Beyond                            Combined Synchronization and Master Use License Agreement  25‐Dec‐12                Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      ‐ Internet Only (Trailers/Advertising) "12 Days of Christmas"

467   Music License             Hi‐Finesse Music And Sound LLC                        Combined Synchronization and Master Use License Agreement  9‐Oct‐12                 Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      (Trailers/Advertising) "Horror Rise 2"
468   Music License             Audiomachine                                          Combined Synchronization and Master Use License Agreement  9‐Oct‐12                 Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      (Trailers/Advertising) "Jason's Slaughterhouse, Burning 
                                                                                      Shockwave, Revengeful"
469   Music License             X‐It Music, Inc.                                      Combined Synchronization and Master Use License Agreement  25‐Dec‐12                Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      (Trailers/Advertising) "The Timpani Swell"
470   Music License             Hammerland Music                                      Combined Synchronization and Master Use License Agreement  9‐Oct‐12                 Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      (Trailers/Advertising) "Tiny Teeth, Pullback 03, High Rise, 
                                                                                      Reverse Stop 03, Cro Mags"
471   Music License             Synchronic LLC                                        Combined Synchronization and Master Use License Agreement  30‐Nov‐12                Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      (Trailers/Advertising) "Flutter Rip"
472   Music License             Audiomachine                                          Combined Synchronization and Master Use License Agreement  5‐Dec‐12                 Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      (Trailers/Advertising) "Intensification"
473   Music License             Position Music, Inc.                                  Combined Synchronization and Master Use License Agreement  5‐Dec‐12                 Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      (Trailers/Advertising) "Rapid Fire"
474   Music License             Distortion Music & Sound Design                       Combined Synchronization and Master Use License Agreement  5‐Dec‐12                 Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      (Trailers/Advertising) "Resonating Hit"
475   Music License             Reach Music Publishing, Inc.                          Synchronization License Agreement (Trailers/Advertising)     9‐Oct‐12               Open Road Films, LLC        A Haunted House                                                     ‐

                                                                                      "Terrordome 2012 (Welcome to the Terror Dome"                                                                                                                                       ‐
476   Music License             Reach Music Publishing, Inc.                          Master Use License Agreement (Trailers/Advertising)        9‐Oct‐12                 Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      "Terrordome 2012 (Welcome to the Terror Dome"
477   Music License             Immediate Music LLC                                   Combined Synchronization and Master Use License Agreement  5‐Dec‐12                 Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      (Trailers/Advertising) "Tormentor"
478   Music License             Songs of Universal, Inc.                              Motion Picture Trailer Synchronization Rights License      1‐Nov‐12                 Open Road Films, LLC        A Haunted House                                                     ‐
                                                                                      "Welcome to the Terrordome"




                                                                                                                          5 of 33
                             Case 18-12012-LSS                                              Doc 479-2                            Filed 12/19/18                            Page 7 of 34

#           Contract Type                    Contract Counterparty                                   Contract Description                        Contract Date     Open Road Counterparty     Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                 at Close

479   Music License         Hyper Crush, Inc.                                    Combined Synchronization and Master Use License Agreement  5‐Dec‐12             Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Werk Me"
480   Music License         Methodic Doubt Music, LLC                            Combined Synchronization and Master Use License Agreement  9‐Oct‐12             Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Bot vs. Building and Spin The Brain"

481   Music License         Methodic Doubt Music, LLC                            Master & Synchronization License Agreement "Bot vs. Building  26‐Oct‐12         Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 and Spin The Brain"
482   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement  30‐Nov‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Hybrid Tools ‐ Suckbacks, Hybrid Tools ‐ 
                                                                                 Rises, Hybrid Tools ‐ Bursts, Jerk Pulse"

483   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement  17‐Dec‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Hybrid Tools ‐ Dark Hits"

484   Music License         Creative Soundscapes, Inc.                           Combined Synchronization and Master Use License Agreement  30‐Nov‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "A Knifely Death, Air Cannon Kicker"

485   Music License         Riptide Music, Inc.                                  Non‐Exclusive Composition & Master Recording                  15‐Apr‐13         Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 Synchronization License Agreement (Trailers) "Tortured Voice 
                                                                                 Riser"
486   Music License         Musikvergnuegen DBA Beyond                           Combined Synchronization and Master Use License Agreement  19‐Dec‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Deck the Halls"
487   Music License         Antic Inc., d/b/a PostHaste Music Library            Combined Synchronization and Master Use License Agreement  20‐Dec‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "DL Comedy Hit 03"
488   Music License         Distortion Music & Sound Design                      Combined Synchronization and Master Use License Agreement  19‐Dec‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Doom Hit"
489   Music License         Pfeifer Broz Music Inc.                              Combined Synchronization and Master Use License Agreement  17‐Dec‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Empire Assault Swish"

490   Music License         Grand Slam Music, Inc.                               Combined Synchronization and Master Use License Agreement  7‐Jan‐13             Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 ‐ TV and Internet (Trailers/Advertising) "Eric's Theme"

491   Music License         Creative Soundscapes, Inc.                           Combined Synchronization and Master Use License Agreement  14‐Jan‐13            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Final Blows 2, Airy Prober"

492   Music License         Synchronic LLC                                       Combined Synchronization and Master Use License Agreement  19‐Dec‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Ghost Voice, Government Cheese, 
                                                                                 Gorilla Attack, Horrific Shockers 01"

493   Music License         Moss Landing                                         Combined Synchronization and Master Use License Agreement  7‐Jan‐13             Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Heroic Hits (0:01), Horrorshow Hits 
                                                                                 (0:01), Swarm Rise (0:04)"
494   Music License         Hi‐Finesse Music & Sound LLC                         Combined Synchronization and Master Use License Agreement  19‐Dec‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Killer Instinct"
495   Music License         Moss Landing                                         Combined Synchronization and Master Use License Agreement  30‐Nov‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Suckbacks"
496   Music License         Musikvergnuegen DBA Beyond                           Combined Synchronization and Master Use License Agreement  20‐Dec‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Tchaikovsky ‐ Nutcracker Trepak"

497   Music License         X‐Ray Dog Music, Inc.                                Synchronization and Master Use License Agreement ‐ TV and  8‐Jan‐13             Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 Internet ‐ One Week Only (Trailers/Advertising) "Titans 
                                                                                 Drums"
498   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement  17‐Dec‐12            Open Road Films, LLC       A Haunted House                                                      ‐
                                                                                 (Trailers/Advertising) "Deadringer"
499   Music License         Methodic Doubt Music LLC                             Combined Synchronization and Master Use License Agreement  5‐Oct‐17             Open Road Films, LLC       All I See Is You                                                     ‐

500   Music License         Phonix LLC                                           Combined Synchronization and Master Use License Agreement  5‐Oct‐17             Open Road Films, LLC       All I See Is You                                                     ‐

501   Music License         Lyric House, LLC                                     Combined Synchronization and Master Use License Agreement  2‐Oct‐17             Open Road Films, LLC       All I See Is You                                                     ‐

502   Music License         Ghostwriter Music, LLC                               Combined Synchronization and Master Use License Agreement  10‐Sep‐17            Open Road Films, LLC       All I See Is You                                                     ‐

503   Music License         Matador Recordings LLC                               Combined Synchronization and Master Use License Agreement  10‐Jan‐17            Open Road Films, LLC       Before I Fall                                                        ‐

504   Music License         Non‐Stop Music Library, LC and 615 Music Library,    Synchronization and Master Recording License                 27‐Jan‐17          Open Road Films, LLC       Before I Fall                                                        ‐
                            LLC c/o Warner/Chappell Production Music, Inc. 

505   Music License         Third Side Music Inc.                                Synchronization License                                      25‐Jan‐17          Open Road Films, LLC       Before I Fall                                                        ‐
506   Music License         Non‐Stop Music Library, LC and 615 Music Library,    Synchronization and Master Recording License                 3‐Mar‐17           Open Road Films, LLC       Before I Fall                                                        ‐
                            LLC c/o Warner/Chappell Production Music, Inc. 

507   Music License         Kobalt Music Publishing America, Inc.                Synchronisation License                                      February 27, 2017.  Open Road Films, LLC      Before I Fall                                                        ‐

508   Music License         West One Music Group Inc.                            Music License and Invoice                                      10‐Jan‐17        Open Road Films, LLC       Before I Fall                                                        ‐
509   Music License         BMG Rights Management (US) LLC                       Musical Composition Synchronization‐Use License (Trailers for  9‐Feb‐17         Open Road Films, LLC       Before I Fall                                                        ‐
                                                                                 Motion Pictures) 
510   Music License         Whirled Music Publishing, Inc.                       Film Trailer Licensing Agreement                               13‐Feb‐17        Open Road Films, LLC       Before I Fall                                                        ‐
511   Music License         Position Music                                       Master/Synchronization Use License Agreement                   1‐Mar‐17         Open Road Films, LLC       Before I Fall                                                        ‐
512   Music License         Sony/ATV Music Publishing LLC/ Extreme Group         Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐
                            Holdings LLC 
513   Music License         Alibi Music LP                                       Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

514   Music License         Alloy Tracks LLC                                     Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

515   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                   30‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐
516   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

517   Music License         Brand X Music, LLC                                   Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

518   Music License         Beyer Music Group, Inc.                              Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

519   Music License         DP Music Production, LLC                             Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

520   Music License         Figure and Groove Productions                        Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

521   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

522   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

523   Music License         Make It Rain, LLC                                    Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

524   Music License         Position Music                                       Master/Synchronization Use License Agreement               17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐
525   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

526   Music License         X‐IT Music Inc.                                      Combined Synchronization and Master Use License Agreement  17‐Nov‐16            Open Road Films, LLC       Before I Fall                                                        ‐

527   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement  4‐Nov‐13             Open Road Films, LLC       Believe                                                              ‐

528   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement  13‐Dec‐13            Open Road Films, LLC       Believe                                                              ‐




                                                                                                                   6 of 33
                             Case 18-12012-LSS                                               Doc 479-2                            Filed 12/19/18                            Page 8 of 34

#           Contract Type                     Contract Counterparty                                   Contract Description                         Contract Date    Open Road Counterparty     Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                  at Close

529   Music License         Pitch Hammer Music, LLC                              Combined Synchronization and Master Use License Agreement  14‐Dec‐13              Open Road Films, LLC      Believe                                                              ‐

530   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement  4‐Nov‐13               Open Road Films, LLC      Believe                                                              ‐

531   Music License         Distortion Partnership LLC/Distortion Music and      Combined Synchronization and Master Use License Agreement  4‐Nov‐13               Open Road Films LLC       Believe                                                              ‐
                            Sound Design 
532   Music License         Imagem Production Music LLC dba 5 Alarm Music        Combined Synchronization and Master Use License Agreement  4‐Nov‐13               Open Road Films LLC       Believe                                                              ‐

533   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  4‐Nov‐13               Open Road Films, LLC      Believe                                                              ‐

534   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                        10‐Nov‐16         Open Road Films, LLC      Bleed for This                                                       ‐
535   Music License         BMG Production Music, Inc.                           A Master, Synchronization & Performance License for the         1‐Nov‐16          Open Road Films, LLC      Bleed for This                                                       ‐
                                                                                 Production 
536   Music License         Non‐Stop Music Library, LC and 615 Music Library,    Synchronization and Master Recording License ‐ Trailer          25‐Jul‐16         Open Road Films, LLC      Bleed for This                                                       ‐
                            LLC c/o Warner/Chappell Production Music, Inc. 

537   Music License         Sencit Music, LLC                                    Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

538   Music License         Monkeypop Music LLC                                  Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

539   Music License         X‐IT Music Inc.                                      Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

540   Music License         Universal Music Enterprises, a Division of UMG       Letter ‐ RE: BLEED FOR THIS ‐ Motion Picture Trailer Universal  17‐Jun‐16         Open Road Films, LLC      Bleed for This                                                       ‐
                            Recordings, Inc.                                     Project No. 67281 "The Stroke" by Billy Squier

541   Music License         BMG Production Music, Inc.                           Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

542   Music License         Hammerland Music                                     Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

543   Music License         Alibi Music LP                                       Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

544   Music License         Audio Brewery LLC                                    Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

545   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

546   Music License         Pusher, LLC                                          Combined Synchronization and Master Use License Agreement  26‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

547   Music License         J Trax, LLC                                          Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

548   Music License         Massive Noise Machine                                Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

549   Music License         Crash Pad Music                                      Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

550   Music License         Brand X Music, LLC                                   Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

551   Music License         Universal Music Corp., Songs of Universal, Inc. and  Motion Picture Trailer Synchronization Rights License           11‐Aug‐16         Open Road Films, LLC      Bleed for This                                                       ‐
                            Universal Tunes, a Division of Songs of Universal, Inc. 

552   Music License         Beggars Group Media Limited                          Master Recording License Agreement Film Trailer            15‐Jul‐16              Open Road Films, LLC      Bleed for This                                                       ‐
553   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

554   Music License         Louder Productions LLC                               Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

555   Music License         West One Music Group Inc.                            Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

556   Music License         X‐IT Music Inc.                                      Combined Synchronization and Master Use License Agreement  31‐Aug‐16              Open Road Films, LLC      Bleed for This                                                       ‐

557   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  29‐Jun‐16              Open Road Films, LLC      Bleed for This                                                       ‐

558   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  31‐Aug‐16              Open Road Films, LLC      Bleed for This                                                       ‐

565   Music License         The Audio Group                                      Combined Synchronization and Master Use License Agreement  18‐Jan‐17              Open Road Films, LLC      Collide                                                              ‐

566   Music License         Position Music                                       Master/Synchronization Use License Agreement               18‐Jan‐17              Open Road Films, LLC      Collide                                                              ‐
567   Music License         Riptide Music Group, LLC                             Non‐Exclusive Composition(s) & Master Recording(s)         1‐Feb‐16               Open Road Films, LLC      Collide                                                              ‐
                                                                                 Synchronization License Agreement 
568   Music License         Selectracks, Inc.                                    Combined Synchronization and Master Use License Agreement  20‐May‐18              Open Road Films, LLC      Dope                                                                 ‐

569   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement  15‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

570   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement  21‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

571   Music License         Alibi Music LP                                       Combined Synchronization and Master Use License Agreement  29‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

572   Music License         DP Music Production, LLC                             Combined Synchronization and Master Use License Agreement  15‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

573   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  15‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

574   Music License         Universal Music ‐ Z Tunes LLC                        Motion Picture Trailer Synchronization Rights License      23‐Jun‐15              Open Road Films, LLC      Dope                                                                 ‐
575   Music License         Sony/ATV Music Publishing LLC                        Synchronization License Agreement (Film/Trailer)           17‐Jul‐15              Open Road Films, LLC      Dope                                                                 ‐
576   Music License         Sony Music Entertainment                             Letter                                                     27‐May‐15              Open Road Films, LLC      Dope                                                                 ‐
577   Music License         Powerhouse Music Productions, LLC                    Combined Synchronization and Master Use License Agreement  15‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

578   Music License         DP Music Production, LLC                             Combined Synchronization and Master Use License Agreement  8‐Apr‐15               Open Road Films, LLC      Dope                                                                 ‐

579   Music License         Hammerland Music                                     Combined Synchronization and Master Use License Agreement  19‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

580   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement  15‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

581   Music License         Wellsaid Entertainment LLC                           Synchronization License Agreement                             8‐Apr‐15            Open Road Films, LLC      Dope                                                                 ‐
582   Music License         Reservoir Media Management, Inc.                     Synchronization License                                       1‐May‐15            Open Road Films, LLC      Dope                                                                 ‐
583   Music License         Sony Music Entertainment                             Letter                                                        13‐Apr‐15           Open Road Films, LLC      Dope                                                                 ‐
584   Music License         Rhino Entertainment Company                          Sound Recording Synchronization License                       26‐Mar‐15           Open Road Films, LLC      Dope                                                                 ‐
585   Music License         EMI Entertainment World, Inc.                        Synchronization License Agreement (Film/Trailer)              18‐May‐15           Open Road Films, LLC      Dope                                                                 ‐
586   Music License         Universal Music Enterprises, a Division of UMG       Letter ‐ DOPE ‐ Motion Picture Trailer Universal Project No.  15‐Apr‐15           Open Road Films, LLC      Dope                                                                 ‐
                            Recordings, Inc.                                     60297 Various UME Master Recordings 
587   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement  21‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

588   Music License         Haven Creative, Inc.                                 Combined Synchronization and Master Use License Agreement  19‐May‐15              Open Road Films, LLC      Dope                                                                 ‐

589   Music License         WB Music Corp. c/o Warner/Chappel Music, Inc.        Letter ‐ Re: "Dope" (the "Trailer") "I" (Kendrick Lamar,        8‐Sep‐15          Open Road Films, LLC      Dope                                                                 ‐
                                                                                 Columbus Tower Smith III, Ernest Isley, Mavin Isely, 
                                                                                 Christopher H. Jasper) (the "Composition") 
590   Music License         Almo Music Corp. on Behalf of Itself and Producer    Motion Picture Trailer Synchronization Rights License           8‐Jun‐15          Open Road Films, LLC      Dope                                                                 ‐
                            Pizza Publishing 
591   Music License         EMI Entertainment World, Inc.                        Synchronization License Agreement (Film/Trailer)                  15‐May‐15       Open Road Films, LLC      Dope                                                                 ‐
592   Music License         Universal Music Enterprises, a Division of UMG       Letter ‐ Re: DOPE ‐ Motion Picture Trailer Universal Project No.  21‐May‐15       Open Road Films, LLC      Dope                                                                 ‐
                            Recordings, Inc.                                     60297 "I" by Kendrick Lamar 
593   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement  20‐May‐15              Open Road Films, LLC      Dope                                                                 ‐




                                                                                                                     7 of 33
                             Case 18-12012-LSS                                               Doc 479-2                           Filed 12/19/18                         Page 9 of 34

#           Contract Type                   Contract Counterparty                                     Contract Description                     Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                             at Close

594   Music License         Non‐Stop Music Library, LC and 615 Music Library,    Synchronization and Master Recording License               26‐May‐15          Open Road Films, LLC      Dope                                                                ‐
                            LLC c/o Warner/Chappell Production Music, Inc. 

595   Music License         EMI Entertainment World, Inc.                        Synchronization License Agreement (Film/Trailer)           18‐May‐15          Open Road Films, LLC      Dope                                                                ‐
596   Music License         Alibi Music LP                                       Combined Synchronization and Master Use License Agreement  15‐May‐15          Open Road Films, LLC      Dope                                                                ‐

597   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement  21‐May‐15          Open Road Films, LLC      Dope                                                                ‐

598   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement  8‐Apr‐15           Open Road Films, LLC      Dope                                                                ‐

599   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement  16‐Apr‐15          Open Road Films, LLC      Dope                                                                ‐

600   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  21‐May‐15          Open Road Films, LLC      Dope                                                                ‐

601   Music License         EMI Entertainment World, Inc.                        Synchronization License Agreement (Film/Trailer)           14‐May‐15          Open Road Films, LLC      Dope                                                                ‐
602   Music License         I am Other                                           Master Use License                                         1‐Jan‐15           Open Road Films, LLC      Dope                                                                ‐
603   Music License         Powerhouse Music Productions, LLC                    Combined Synchronization and Master Use License Agreement  8‐Apr‐15           Open Road Films, LLC      Dope                                                                ‐

604   Music License         Haven Creative, Inc.                                 Combined Synchronization and Master Use License Agreement  21‐May‐15          Open Road Films, LLC      Dope                                                                ‐

605   Music License         Peer International Corporation                       Music Synchronization License                              20‐Oct‐15          Open Road Films, LLC      Dope                                                                ‐
606   Music License         Position Music                                       Master/Synchronization Use License Agreement               20‐May‐15          Open Road Films, LLC      Dope                                                                ‐
607   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement  8‐Apr‐15           Open Road Films, LLC      Dope                                                                ‐

608   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement  20‐May‐15          Open Road Films, LLC      Dope                                                                ‐

609   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement  26‐May‐15          Open Road Films, LLC      Dope                                                                ‐

610   Music License         Static Music, Inc.                                   Combined Synchronization and Master Use License Agreement  20‐May‐15          Open Road Films, LLC      Dope                                                                ‐

611   Music License         Imagem Holding Corp.                                 Combined Synchronization and Master Use License Agreement  22‐Apr‐15          Open Road Films, LLC      Dope                                                                ‐

612   Music License         Moss Landing                                         Combined Synchronization and Master Use License Agreement  22‐Apr‐15          Open Road Films, LLC      Dope                                                                ‐

613   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  8‐Apr‐15           Open Road Films, LLC      Dope                                                                ‐

614   Music License         Soul Assassins                                       Synchronization License Agreement                          27‐Mar‐15          Open Road Films, LLC      Dope                                                                ‐
615   Music License         DP Music Production, LLC                             Combined Synchronization and Master Use License Agreement  22‐Apr‐15          Open Road Films, LLC      Dope                                                                ‐

616   Music License         Music Asset Management, Inc. o/b/o Math Club, LLC,  Master Use and Synchronization License Agreement            27‐Mar‐15          Open Road Films, LLC      Dope                                                                ‐
                            Bad At Math Songs (ASCAP) and The Math Club 
                            Music (BMI) 
617   Music License         Universal Music Corp., Songs of Universal, Inc. and  Motion Picture Trailer Synchronization Rights License      14‐Apr‐15          Open Road Films, LLC      Dope                                                                ‐
                            Universal Tunes, a Division of Songs of Universal, Inc. 

618   Music License         "A" Side Music LLC d/b/a Modern Works Music          Synchronized License Agreement                             8‐Jun‐15           Open Road Films, LLC      Dope                                                                ‐
                            Publishing 
619   Music License         Rhino Entertainment Company                          Sound Recording Synchronization License                    1‐Apr‐15           Open Road Films, LLC      Dope                                                                ‐
620   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                   6‐Sep‐12           Open Road Films, LLC      End of Watch                                                        ‐
621   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                   14‐Sep‐12          Open Road Films, LLC      End of Watch                                                        ‐
622   Music License         Methodic Doubt Music LLC                             Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

623   Music License         Non Stop Music Library, LC                           Synchronization and Master Recording License ‐ Worldwide   24‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

624   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                   12‐Sep‐12          Open Road Films, LLC      End of Watch                                                        ‐
625   Music License         Universal Music Enterprises, a Division of UMG       Letter ‐ END OF WATCH ‐ Trailers Universal Project No.     21‐May‐12          Open Road Films, LLC      End of Watch                                                        ‐
                            Recordings, Inc.                                     00045814 "In The City" by Kevin Rudolf 
626   Music License         Warner/Chappell Music, Inc.                          Synchronization License Agreement                          23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐
627   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                   13‐Sep‐12          Open Road Films, LLC      End of Watch                                                        ‐
628   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement  6‐Jul‐12           Open Road Films, LLC      End of Watch                                                        ‐

629   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

630   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

631   Music License         Universal Music Enterprises, a Division of UMG       Master Use License Agreement                               23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐
                            Recordings, Inc. 
632   Music License         Warner/Chappell Music, Inc.                          Synchronization License Agreement                          23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐
633   Music License         Non Stop Music Library, LC                           Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

634   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  28‐Jun‐12          Open Road Films, LLC      End of Watch                                                        ‐

635   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

636   Music License         Methodic Doubt Music LLC                             Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

637   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement  28‐Jun‐12          Open Road Films, LLC      End of Watch                                                        ‐

638   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement  6‐Jul‐12           Open Road Films, LLC      End of Watch                                                        ‐

639   Music License         Soundscapes Publishing,Inc.                          Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

640   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement  10‐Aug‐12          Open Road Films, LLC      End of Watch                                                        ‐

641   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  10‐Aug‐12          Open Road Films, LLC      End of Watch                                                        ‐

642   Music License         Sebastian Rocca                                      Combined Synchronization and Master Use License Agreement  10‐Aug‐12          Open Road Films, LLC      End of Watch                                                        ‐

643   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

644   Music License         Moss Landing                                         Combined Synchronization and Master Use License Agreement  10‐Aug‐12          Open Road Films, LLC      End of Watch                                                        ‐

645   Music License         Warner‐Tamerlane Publishing Corp. c/o                Trailer Synchronization License                            23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐
                            Warner/Chappell Music, Inc. 
646   Music License         Music Junkies, Inc.                                  Combined Synchronization and Master Use License Agreement  10‐Aug‐12          Open Road Films, LLC      End of Watch                                                        ‐

647   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement  28‐Jun‐12          Open Road Films, LLC      End of Watch                                                        ‐

648   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement  6‐Jul‐12           Open Road Films, LLC      End of Watch                                                        ‐

649   Music License         Moss Landing                                         Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

650   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement  23‐Apr‐12          Open Road Films, LLC      End of Watch                                                        ‐

651   Music License         Riptide Music Group, LLC                             Combined Synchronization and Master Use License Agreement  27‐Aug‐12          Open Road Films, LLC      End of Watch                                                        ‐

652   Music License         The Audio Group                                      Combined Synchronization and Master Use License Agreement  6‐Jul‐12           Open Road Films, LLC      End of Watch                                                        ‐

653   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement  6‐Jul‐12           Open Road Films, LLC      End of Watch                                                        ‐




                                                                                                                    8 of 33
                            Case 18-12012-LSS                                             Doc 479-2                            Filed 12/19/18                         Page 10 of 34

#           Contract Type                   Contract Counterparty                                    Contract Description                      Contract Date    Open Road Counterparty     Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                              at Close

654   Music License         Methodic Doubt Music LLC                            Combined Synchronization and Master Use License Agreement  24‐Apr‐12           Open Road Films, LLC      End of Watch                                                         ‐

655   Music License         Pitch Hammer Music, LLC                             Combined Synchronization and Master Use License Agreement  10‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

656   Music License         Sencit Music, LLC                                   Combined Synchronization and Master Use License Agreement  27‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

657   Music License         Hi‐Finesse Music and Sound LLC                      Combined Synchronization and Master Use License Agreement  30‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

658   Music License         Pitch Hammer Music, LLC                             Combined Synchronization and Master Use License Agreement  11‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

659   Music License         Soundscapes Publishing, Inc.                        Combined Synchronization and Master Use License Agreement  5‐Sep‐12            Open Road Films, LLC      End of Watch                                                         ‐

660   Music License         Hi‐Finesse Music and Sound LLC                      Combined Synchronization and Master Use License Agreement  18‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

661   Music License         Never Say Die Records Ltd.                          Combined Synchronization and Master Use License Agreement  18‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

662   Music License         Montage Music                                       Combined Synchronization and Master Use License Agreement  10‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

663   Music License         Soundscapes Publishing, Inc.                        Combined Synchronization and Master Use License Agreement  30‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

664   Music License         Anti‐Hero                                           Combined Synchronization and Master Use License Agreement  6‐Sep‐12            Open Road Films, LLC      End of Watch                                                         ‐

665   Music License         Phantom Power LLC                                   Combined Synchronization and Master Use License Agreement  31‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

666   Music License         Brand X Music, LLC                                  Combined Synchronization and Master Use License Agreement  11‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

667   Music License         Methodic Doubt Music LLC                            Combined Synchronization and Master Use License Agreement  10‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

668   Music License         Massive Noise Machine                               Combined Synchronization and Master Use License Agreement  27‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

669   Music License         Massive Noise Machine                               Combined Synchronization and Master Use License Agreement  30‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

670   Music License         Audiomachine                                        Combined Synchronization and Master Use License Agreement  30‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

671   Music License         Robert Etoll Productions, Inc.                      Combined Synchronization and Master Use License Agreement  31‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

672   Music License         Robert Etoll Productions, Inc.                      Combined Synchronization and Master Use License Agreement  11‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

673   Music License         Audiomachine                                        Combined Synchronization and Master Use License Agreement  27‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

674   Music License         Massive Noise Machine                               Combined Synchronization and Master Use License Agreement  11‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

675   Music License         Non Stop Music Library, LC                          Synchronization and Master Recording License               7‐Sep‐12            Open Road Films, LLC      End of Watch                                                         ‐
676   Music License         Phantom Power LLC                                   Combined Synchronization and Master Use License Agreement  30‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

677   Music License         Audiomachine                                        Combined Synchronization and Master Use License Agreement  31‐Aug‐12           Open Road Films, LLC      End of Watch                                                         ‐

678   Music License         Musikvergnuegen dba Beyond                          Combined Synchronization and Master Use License Agreement  11‐Sep‐12           Open Road Films, LLC      End of Watch                                                         ‐

679   Music License         Selectracks, Inc.                                   Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

680   Music License         Associated Production Music LLC                     Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    28‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

681   Music License         Bridge & Tunnel LLC                                 Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

682   Music License         Soundscapes Publishing, Inc.                        Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

683   Music License         Associated Production Music LLC                     Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    19‐Jan‐16         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

684   Music License         Audiomachine                                        Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    14‐Jan‐16         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

685   Music License         Warner/Chappell Production Music, Inc.              Synchronization and Master Recording License                 13‐Jan‐16         Open Road Films, LLC      Fifty Shades of Black                                                ‐
686   Music License         Haven Creative, Inc.                                Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    16‐Nov‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

687   Music License         Soundscapes Publishing, Inc.                        Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    26‐Jan‐16         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

688   Music License         Alloy Tracks LLC                                    Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    16‐Nov‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

689   Music License         Selectracks, Inc.                                   Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    14‐Jan‐16         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

690   Music License         Videohelper, inc.                                   Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    16‐Nov‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

691   Music License         Winco Global Music o/b/o Distortion MX Publishing   Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

692   Music License         Sencit Music, LLC                                   Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    6‐Nov‐15          Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

693   Music License         Selectracks, Inc.                                   Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

694   Music License         Extreme Production Music                            Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    8‐Jan‐16          Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

695   Music License         Audiomachine                                        Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    16‐Nov‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

696   Music License         Hammerland Music                                    Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    16‐Nov‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

697   Music License         Bridge & Tunnel LLC                                 Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

698   Music License         The Audio Group                                     Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    16‐Nov‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement

699   Music License         Audiomachine                                        Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined    23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                Synchronization and Master Use License Agreement




                                                                                                                    9 of 33
                            Case 18-12012-LSS                                               Doc 479-2                            Filed 12/19/18                           Page 11 of 34

#           Contract Type                     Contract Counterparty                                    Contract Description                        Contract Date    Open Road Counterparty     Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                  at Close

700   Music License         Immediate Music LLC                                   Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined      17‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                  Synchronization and Master Use License Agreement

701   Music License         Fuze Artz, LLC                                        Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined      28‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                  Synchronization and Master Use License Agreement

702   Music License         Audiomachine                                          Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined      23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                  Synchronization and Master Use License Agreement

703   Music License         Methodic Doubt Music, LLC                             Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined      17‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                  Synchronization and Master Use License Agreement

704   Music License         DP Music Production, LLC                              Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined      16‐Nov‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                  Synchronization and Master Use License Agreement

705   Music License         Selectracks, Inc.                                     Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined      16‐Nov‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                  Synchronization and Master Use License Agreement

706   Music License         Position Music                                        Master/Synchronization Use License Agreement                   25‐Jan‐16         Open Road Films, LLC      Fifty Shades of Black                                                ‐
707   Music License         Pusher LLC                                            Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined      6‐Nov‐15          Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                  Synchronization and Master Use License Agreement

708   Music License         Selectracks, Inc.                                     Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined      23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                  Synchronization and Master Use License Agreement

709   Music License         X‐It Music Inc.                                       Fifty Shades of Black ‐ Trailers / Advertising ‐ Combined      23‐Dec‐15         Open Road Films, LLC      Fifty Shades of Black                                                ‐
                                                                                  Synchronization and Master Use License Agreement

710   Music License         Videohelper, inc.                                     Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    17‐Jun‐18         Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
711   Music License         Louder Productions LLC                                Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    6‐Jul‐16          Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
712   Music License         Non‐Stop Music Library LC and 615 Music Library,      Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    22‐Jun‐16         Open Road Films, LLC      Gleason                                                              ‐
                            LLC c/o Warner/Chappell Production Music, Inc.        and Master Use License Agreement

713   Music License         Pfeifer Broz                                          Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    22‐Jun‐16         Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
714   Music License         Robert Etoll Productions, Inc.                        Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    8‐Jul‐16          Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
715   Music License         Robert Etoll Productions, Inc.                        Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    22‐Jun‐16         Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
716   Music License         Robert Etoll Productions, Inc.                        Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    17‐Jun‐16         Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
717   Music License         Phantom Power LLC                                     Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    6‐Jul‐16          Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
718   Music License         Phantom Power LLC                                     Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    6‐Jul‐16          Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
719   Music License         Sony Music Entertainment                              Agreement                                                      4‐Aug‐16          Open Road Films, LLC      Gleason                                                              ‐
720   Music License         Universal Music Publishing Group                      Motion Picture Trailer Synchonization Rights License           27‐Jul‐16         Open Road Films, LLC      Gleason                                                              ‐
721   Music License         Jensens Sound Generations LLC                         Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    17‐Jun‐16         Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
722   Music License         Non‐Stop Music Library, LC and 615 Music Library,     Synchronization and Master Recording License                   11‐Aug‐16         Open Road Films, LLC      Gleason                                                              ‐
                            LLC c/o Warner/Chappell Production Music, Inc.

723   Music License         Position Music                                        Master/Synchronization Use License Agreement                   17‐Jun‐16         Open Road Films, LLC      Gleason                                                              ‐
724   Music License         The Hit House LLC                                     Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    22‐Jun‐16         Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
725   Music License         Boomerang Music, LLC                                  Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    6‐Jul‐16          Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
726   Music License         Audiomachine                                          Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    22‐Jun‐16         Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
727   Music License         Winco Global Music                                    Gleason ‐ Trailers / Advertising ‐ Combined Synchronization    8‐Jul‐16          Open Road Films, LLC      Gleason                                                              ‐
                                                                                  and Master Use License Agreement
728   Music License         Extreme Production Music                              Agreement                                                      21‐Jun‐16         Open Road Films, LLC      Gleason                                                              ‐
729   Music License         The Hit House                                         Combined Synchronization and Master Use License Agreement      14‐Apr‐14         Open Road Films, LLC      Haunted House 2                                                      ‐

730   Music License         Non‐Stop Music Library, L.C.                          Combined Synchronization and Master Use License Agreement 14‐Apr‐14              Open Road Films, LLC      Haunted House 2                                                      ‐

731   Music License         Non‐Stop Music Library, L.C. c/o Warner/Chappell      Synchronization and Master Recording License                   17‐Apr‐14         Open Road Films, LLC      Haunted House 2                                                      ‐
                            Production Music, Inc.
732   Music License         Extreme Production Music                              Agreement                                                 22‐Apr‐14              Open Road Films, LLC      Haunted House 2                                                      ‐
733   Music License         Distortion Music and Sound Design                     Combined Synchronization and Master Use License Agreement 19‐Nov‐13              Open Road Films, LLC      Haunted House 2                                                      ‐

734   Music License         Non‐Stop Music Library, L.C. c/o Warner/Chappell      Synchronization and Master Recording License (Demolition  17‐Apr‐14              Open Road Films, LLC      Haunted House 2                                                      ‐
                            Production Music, Inc.                                Trash)
735   Music License         Robert Etoll Productions, Inc.                        Combined Synchronization and Master Use License Agreement 19‐Nov‐13              Open Road Films, LLC      Haunted House 2                                                      ‐

736   Music License         Riptide Music Inc.                                    Combined Synchronization and Master Use License Agreement 19‐Nov‐13              Open Road Films, LLC      Haunted House 2                                                      ‐

737   Music License         Six‐Fifteen Music Library, LLC c/o Warner/Chappell    Synchronization and Master Recording License (Demolition  23‐Apr‐14              Open Road Films, LLC      Haunted House 2                                                      ‐
                            Production Music, Inc.                                Trash)
738   Music License         Audiomachine                                          Combined Synchronization and Master Use License Agreement 7‐Jan‐14               Open Road Films, LLC      Haunted House 2                                                      ‐

739   Music License         Universal Music Enterprises                            Letter Agreement                                          24‐Jan‐14             Open Road Films, LLC      Haunted House 2                                                      ‐
740   Music License         Ultra International Music Publishing, LLC d/b/a Ultra  Combined Synchronization and Master Use License Agreement 17‐Jul‐14             Open Road Films, LLC      Haunted House 2                                                      ‐
                            Tunes (ASCAP) a/c Elizab Music (ASCAP) 

741   Music License         Universal Music Corporation                           Synchronization License Agreement                              7‐Jan‐14          Open Road Films, LLC      Haunted House 2                                                      ‐
742   Music License         Universal Music Corporation                           Motion Picture Trailer Synchronization Rights License          16‐Jan‐14         Open Road Films, LLC      Haunted House 2                                                      ‐
743   Music License         Extreme Production Music                              Agreement                                                      16‐Apr‐14         Open Road Films, LLC      Haunted House 2                                                      ‐
744   Music License         Sony/ATV Music Publishing LLC                         Combined Synchronization and Master Use License Agreement      6‐Mar‐14          Open Road Films, LLC      Haunted House 2                                                      ‐

745   Music License         Extreme Production Music                              Agreement                                                 24‐Mar‐14              Open Road Films, LLC      Haunted House 2                                                      ‐
746   Music License         Selectracks, Inc.                                     Master Recording, Synchronization and Performing Rights   15‐Apr‐14              Open Road Films, LLC      Haunted House 2                                                      ‐
                                                                                  License for Production
747   Music License         Selectracks, Inc.                                     Combined Synchronization and Master Use License Agreement 7‐Apr‐14               Open Road Films, LLC      Haunted House 2                                                      ‐

748   Music License         Montage Music                                         Combined Synchronization and Master Use License Agreement 14‐Apr‐14              Open Road Films, LLC      Haunted House 2                                                      ‐

749   Music License         Audiomachine                                          Combined Synchronization and Master Use License Agreement 25‐Mar‐14              Open Road Films, LLC      Haunted House 2                                                      ‐

750   Music License         Grand Slam Music Inc.                                 Combined Synchronization and Master Use License Agreement 27‐Mar‐14              Open Road Films, LLC      Haunted House 2                                                      ‐

751   Music License         Audiomachine                                          Combined Synchronization and Master Use License Agreement 18‐Nov‐13              Open Road Films, LLC      Haunted House 2                                                      ‐

752   Music License         Synchronic LLC                                        Combined Synchronization and Master Use License Agreement 8‐Jan‐14               Open Road Films, LLC      Haunted House 2                                                      ‐

753   Music License         Music Beyond LLC                                      Combined Synchronization and Master Use License Agreement 27‐Mar‐14              Open Road Films, LLC      Haunted House 2                                                      ‐




                                                                                                                      10 of 33
                            Case 18-12012-LSS                                               Doc 479-2                           Filed 12/19/18                          Page 12 of 34

#           Contract Type                      Contract Counterparty                                   Contract Description                      Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                               at Close

754   Music License         Synchronic LLC                                         Combined Synchronization and Master Use License Agreement 19‐Nov‐13           Open Road Films, LLC      Haunted House 2                                                     ‐

755   Music License         Position Music, Inc.                                   Combined Synchronization and Master Use License Agreement 7‐Apr‐14            Open Road Films, LLC      Haunted House 2                                                     ‐

756   Music License         Position Music, Inc.                                   Master/Synchronization Use License Agreement              7‐Apr‐14            Open Road Films, LLC      Haunted House 2                                                     ‐
757   Music License         Selectracks, Inc.                                      Master Recording, Synchronization and Performing Rights   1‐Apr‐14            Open Road Films, LLC      Haunted House 2                                                     ‐
                                                                                   License
758   Music License         Moss Landing                                           Combined Synchronization and Master Use License Agreement 19‐Nov‐13           Open Road Films, LLC      Haunted House 2                                                     ‐

759   Music License         Selectracks, Inc.                                      Master Recording, Synchronization and Performing Rights   15‐Apr‐14           Open Road Films, LLC      Haunted House 2                                                     ‐
                                                                                   License for Production
760   Music License         Extreme Group Holdings LLC                             Combined Synchronization and Master Use License Agreement 19‐Nov‐13           Open Road Films, LLC      Haunted House 2                                                     ‐

761   Music License         Non‐Stop Music Library, L.C. c/o Warner/Chappell       Synchronization and Master Recording License                17‐Aug‐12         Open Road Films, LLC      Hit & Run                                                           ‐
                            Production Music, Inc.
762   Music License         Revolution 9 Inc.                                      Combined Synchronization and Master Use License Agreement 12‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

763   Music License         Luke Hits, LLC                                         Combined Synchronization and Master Use License Agreement 30‐Apr‐12           Open Road Films, LLC      Hit & Run                                                           ‐

764   Music License         Shenanzhu LLC dba The Diner                            Combined Synchronization and Master Use License Agreement 15‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

765   Music License         Music Plugger Inc.                                     Combined Synchronization and Master Use License Agreement 1‐Aug‐12            Open Road Films, LLC      Hit & Run                                                           ‐

766   Music License         Soundscapes Publishing, Inc.                           Combined Synchronization and Master Use License Agreement 15‐Jun‐12           Open Road Films, LLC      Hit & Run                                                           ‐

767   Music License         Music Plugger Inc.                                     Combined Synchronization and Master Use License Agreement 9‐Aug‐12            Open Road Films, LLC      Hit & Run                                                           ‐

768   Music License         Moss Landing                                           Combined Synchronization and Master Use License Agreement 17‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

769   Music License         Alibi Music LP                                         Combined Synchronization and Master Use License Agreement 15‐Jun‐12           Open Road Films, LLC      Hit & Run                                                           ‐

770   Music License         Extreme Production Music                               Agreement                                                 29‐Jun‐12           Open Road Films, LLC      Hit & Run                                                           ‐
771   Music License         Moss Landing                                           Combined Synchronization and Master Use License Agreement 30‐Apr‐12           Open Road Films, LLC      Hit & Run                                                           ‐

772   Music License         BMG Rights Management (US) LLC                         Synchronization License Agreement                         30‐Apr‐12           Open Road Films, LLC      Hit & Run                                                           ‐
773   Music License         Selectracks, Inc.                                      Master Recording, Synchronization and Performing Rights   9‐Aug‐12            Open Road Films, LLC      Hit & Run                                                           ‐
                                                                                   License
774   Music License         Soundscapes Publishing, Inc.                           Combined Synchronization and Master Use License Agreement 15‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

775   Music License         Position Music, Inc.                                   Master/Synchronization Use License Agreement              10‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐
776   Music License         Audiomachine                                           Combined Synchronization and Master Use License Agreement 15‐Jun‐12           Open Road Films, LLC      Hit & Run                                                           ‐

777   Music License         J Trax LLC                                             Combined Synchronization and Master Use License Agreement 30‐Apr‐12           Open Road Films, LLC      Hit & Run                                                           ‐

778   Music License         The Hit House                                          Combined Synchronization and Master Use License Agreement 1‐Aug‐12            Open Road Films, LLC      Hit & Run                                                           ‐

779   Music License         Synchronic LLC                                         Combined Synchronization and Master Use License Agreement 17‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

780   Music License         Position Music, Inc.                                   Combined Synchronization and Master Use License Agreement 10‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

781   Music License         Position Music, Inc.                                   Combined Synchronization and Master Use License Agreement 30‐Jul‐12           Open Road Films, LLC      Hit & Run                                                           ‐

782   Music License         Digihearit? Inc.                                       Combined Synchronization and Master Use License Agreement 30‐Jul‐12           Open Road Films, LLC      Hit & Run                                                           ‐

783   Music License         Lionel Blanc obo Sideburn                              Combined Synchronization and Master Use License Agreement 29‐Jun‐12           Open Road Films, LLC      Hit & Run                                                           ‐

784   Music License         Ram's Horn Music                                       Motion Picture Music Synchronization License              22‐Jun‐12           Open Road Films, LLC      Hit & Run                                                           ‐
785   Music License         Music Junkies, Inc.                                    Combined Synchronization and Master Use License Agreement 17‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

786   Music License         Position Music, Inc.                                   Master/Synchronization Use License Agreement              16‐Jul‐12           Open Road Films, LLC      Hit & Run                                                           ‐
787   Music License         Alibi Music LP                                         Combined Synchronization and Master Use License Agreement 15‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

788   Music License         Licensemusic.com APS                                   Master Use License Agreement                                30‐Apr‐12         Open Road Films, LLC      Hit & Run                                                           ‐
789   Music License         Rockmasters International Network, Inc.                Synchronization License                                     8‐Jun‐12          Open Road Films, LLC      Hit & Run                                                           ‐
790   Music License         Position Music, Inc.                                   Master/Synchronization Use License Agreement                9‐Aug‐12          Open Road Films, LLC      Hit & Run                                                           ‐
791   Music License         Audiomachine                                           Combined Synchronization and Master Use License Agreement   30‐Apr‐12         Open Road Films, LLC      Hit & Run                                                           ‐

792   Music License         Distortion Music and Sound Design                      Combined Synchronization and Master Use License Agreement 15‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

793   Music License         Position Music, Inc.                                   Master/Synchronization Use License Agreement              17‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐
794   Music License         Alibi Music LP                                         Combined Synchronization and Master Use License Agreement 10‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

795   Music License         Position Music, Inc.                                   Master/Synchronization Use License Agreement              11‐Jul‐12           Open Road Films, LLC      Hit & Run                                                           ‐
796   Music License         Moss Landing                                           Combined Synchronization and Master Use License Agreement 30‐Jul‐12           Open Road Films, LLC      Hit & Run                                                           ‐

797   Music License         BMG Rights Management (US) LLC                         Motion Picture Trailer Synchronization  License             30‐Apr‐12         Open Road Films, LLC      Hit & Run                                                           ‐
798   Music License         Sony Music Entertainment                               Master Use License Agreement                                8‐May‐12          Open Road Films, LLC      Hit & Run                                                           ‐
799   Music License         Sony Music Entertainment                               Master Use License Agreement                                22‐Aug‐12         Open Road Films, LLC      Hit & Run                                                           ‐
800   Music License         Sony Music Entertainment UK Limited                    Agreement                                                   9‐Jul‐12          Open Road Films, LLC      Hit & Run                                                           ‐
801   Music License         Alibi Music LP                                         Combined Synchronization and Master Use License Agreement   30‐Apr‐12         Open Road Films, LLC      Hit & Run                                                           ‐

802   Music License         X‐ray Dog Music, Inc.                                  Combined Synchronization and Master Use License Agreement 17‐Aug‐12           Open Road Films, LLC      Hit & Run                                                           ‐

803   Music License         Rhino Entertainment Company                            Sound Recording Synchronization License                   31‐May‐17           Open Road Films, LLC      Home Again                                                          ‐
804   Music License         Rhino Entertainment Company                            Sound Recording Synchronization License                   16‐Jun‐17           Open Road Films, LLC      Home Again                                                          ‐
805   Music License         WB Music Corp. (ASCAP)                                 Combined Synchronization and Master Use License Agreement 20‐Jun‐17           Open Road Films, LLC      Home Again                                                          ‐

806   Music License         Universal Music Corp., Songs of Universal, Inc. and    Motion Picture Trailer Synchronization Rights License       19‐Jun‐17         Open Road Films, LLC      Home Again                                                          ‐
                            Universal Tunes
807   Music License         Sony/ATV Music Publishing LLC                          Synchronization License Agreement                         11‐Sep‐17           Open Road Films, LLC      Home Again                                                          ‐
808   Music License         Adam F. Lasus                                          Combined Synchronization and Master Use License Agreement 5‐Jun‐17            Open Road Films, LLC      Home Again                                                          ‐

809   Music License         BMG Rights Management (US) LLC                         Musical Composition Synchronization Use License             7‐Sep‐17          Open Road Films, LLC      Home Again                                                          ‐
810   Music License         Sony Music Entertainment Inc.                          Master Use License Agreement                                6‐Jun‐17          Open Road Films, LLC      Home Again                                                          ‐
811   Music License         Rhino Entertainment Company                            Master Use License Agreement                                11‐May‐17         Open Road Films, LLC      Home Again                                                          ‐
812   Music License         Universal Music Corporation                            Synchronization License Agreement                           11‐May‐17         Open Road Films, LLC      Home Again                                                          ‐
813   Music License         Drive Music Publishing, Inc.                           Combined Synchronization and Master Use License Agreement   11‐May‐17         Open Road Films, LLC      Home Again                                                          ‐

814   Music License         Warner/Chappell Music, Inc.                            Synchronization License Agreement                         6‐Jun‐17            Open Road Films, LLC      Home Again                                                          ‐
815   Music License         Louis Schultz                                          Combined Synchronization and Master Use License Agreement 5‐Jun‐17            Open Road Films, LLC      Home Again                                                          ‐

816   Music License         Ameritz Music Ltd.                                     Master Use License Agreement                              11‐May‐17           Open Road Films, LLC      Home Again                                                          ‐
817   Music License         Rhino Entertainment Company                            Master Use License Agreement                              6‐Jun‐17            Open Road Films, LLC      Home Again                                                          ‐
818   Music License         Soundscapes Publishing, Inc.                           Combined Synchronization and Master Use License Agreement 5‐Jun‐17            Open Road Films, LLC      Home Again                                                          ‐

819   Music License         Audiomachine                                           Combined Synchronization and Master Use License Agreement 11‐May‐17           Open Road Films, LLC      Home Again                                                          ‐

820   Music License         Haim Productions, Inc.                                 Synchronization License Agreement                           6‐Jun‐17          Open Road Films, LLC      Home Again                                                          ‐
821   Music License         Sony Music Entertainment                               Master Use License Agreement                                9‐Aug‐17          Open Road Films, LLC      Home Again                                                          ‐




                                                                                                                     11 of 33
                             Case 18-12012-LSS                                              Doc 479-2                          Filed 12/19/18                          Page 13 of 34

#            Contract Type                     Contract Counterparty                                  Contract Description                      Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                              at Close

822   Music License          Audiomachine                                         Combined Synchronization and Master Use License Agreement 11‐May‐17           Open Road Films, LLC      Home Again                                                          ‐

823   Music License          Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement 11‐May‐17           Open Road Films, LLC      Home Again                                                          ‐

824   Music License          Dos Brains, Inc.                                     Combined Synchronization and Master Use License Agreement 12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐

825   Music License          Make It Rain, LLC d/b/a Ninja Tracks                 Master Use & Synchronization License                        12‐Sep‐13         Open Road Films, LLC      Homefront                                                           ‐
826   Music License          This Is Hit, Inc. d/b/a Broken Bow Records           Master License for Theatrical Trailer                       11‐Aug‐14         Open Road Films, LLC      Homefront                                                           ‐
827   Music License          Amplified Administration, LLC                        Synchronization License Agreement                           18‐Nov‐13         Open Road Films, LLC      Homefront                                                           ‐
828   Music License          Ole Media Management LP                              Synchronization License                                     25‐Nov‐13         Open Road Films, LLC      Homefront                                                           ‐
829   Music License          Make It Rain, LLC d/b/a Ninja Tracks                 Master Use & Synchronization License                        22‐Nov‐13         Open Road Films, LLC      Homefront                                                           ‐
830   Music License          Peter Charles Hasty                                  Combined Synchronization and Master Use License Agreement   12‐Sep‐13         Open Road Films, LLC      Homefront                                                           ‐

831   Music License          Hi‐Finesse Music and Sound, LLC                      Combined Synchronization and Master Use License Agreement 30‐Oct‐13           Open Road Films, LLC      Homefront                                                           ‐

832   Music License          Antic Inc.                                           Combined Synchronization and Master Use License Agreement 12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐

833   Music License          Brand X Music, LLC                                   Combined Synchronization and Master Use License Agreement 5‐Nov‐13            Open Road Films, LLC      Homefront                                                           ‐

834   Music License          Heavywhite Inc.                                      Combined Synchronization and Master Use License Agreement 14‐Oct‐13           Open Road Films, LLC      Homefront                                                           ‐

835   Music License          Deep Elm Digital LLC                                 Combined Synchronization and Master Use License Agreement 12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐

836   Music License          Massive Noise Machine                                Combined Synchronization and Master Use License Agreement 12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐

837   Music License          Position Music, Inc.                                 Master/Synchronization Use License Agreement              6‐Nov‐13            Open Road Films, LLC      Homefront                                                           ‐
838   Music License          Moss Landing                                         Combined Synchronization and Master Use License Agreement 12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐

839   Music License          Summy‐Birchard Company                               Trailer Synchronization License                           12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐
840   Music License          Phantom Power LLC                                    Combined Synchronization and Master Use License Agreement 15‐Nov‐13           Open Road Films, LLC      Homefront                                                           ‐

841   Music License          Non‐Stop Music Library, LC                           Synchronization and Master Recording License              14‐Feb‐13           Open Road Films, LLC      Homefront                                                           ‐
842   Music License          Massive Noise Machine                                Combined Synchronization and Master Use License Agreement 21‐Nov‐13           Open Road Films, LLC      Homefront                                                           ‐

843   Music License          Montage Music                                        Combined Synchronization and Master Use License Agreement 12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐

844   Music License          Montage Music                                        Combined Synchronization and Master Use License Agreement 14‐Nov‐13           Open Road Films, LLC      Homefront                                                           ‐

845   Music License          Hi‐Finesse Music and Sound, LLC                      Combined Synchronization and Master Use License Agreement 13‐Nov‐13           Open Road Films, LLC      Homefront                                                           ‐

846   Music License          Dos Brains, Inc.                                     Combined Synchronization and Master Use License Agreement 5‐Nov‐13            Open Road Films, LLC      Homefront                                                           ‐

847   Music License          Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement 17‐Oct‐13           Open Road Films, LLC      Homefront                                                           ‐

848   Music License          Make It Rain, LLC d/b/a Ninja Tracks                 Master Use & Synchronization License                      12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐
849   Music License          Montage Music                                        Combined Synchronization and Master Use License Agreement 19‐Nov‐13           Open Road Films, LLC      Homefront                                                           ‐

850   Music License          Methodic Doubt Music, LLC                            Combined Synchronization and Master Use License Agreement 12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐

851   Music License          Methodic Doubt Music, LLC                            Master & Synchronization License Agreement                18‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐
852   Music License          Louder Productions LLC                               Combined Synchronization and Master Use License Agreement 19‐Nov‐13           Open Road Films, LLC      Homefront                                                           ‐

853   Music License          Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement 12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐

854   Music License          Phantom Power LLC                                    Combined Synchronization and Master Use License Agreement 12‐Sep‐13           Open Road Films, LLC      Homefront                                                           ‐

855   Music License          Methodic Doubt Music, LLC                            Combined Synchronization and Master Use License Agreement 14‐Nov‐13           Open Road Films, LLC      Homefront                                                           ‐

856   Music License          Hi‐Finesse Music and Sound, LLC                      Combined Synchronization and Master Use License Agreement 5‐Nov‐13            Open Road Films, LLC      Homefront                                                           ‐

857   Music License          Synchronic LLC                                       Combined Synchronization and Master Use License Agreement 5‐Nov‐13            Open Road Films, LLC      Homefront                                                           ‐

858   Music License          Sonic Symphony Productions                           Combined Synchronization and Master Use License Agreement 19‐Nov‐13           Open Road Films, LLC      Homefront                                                           ‐

859   Music License          Make It Rain, LLC d/b/a Ninja Tracks                 Master Use & Synchronization License                      30‐Oct‐13           Open Road Films, LLC      Homefront                                                           ‐
860   Music License          Massive Noise Machine                                Combined Synchronization and Master Use License Agreement 14‐Nov‐13           Open Road Films, LLC      Homefront                                                           ‐

861   Music License          X‐It Music Inc.                                      Combined Synchronization and Master Use License Agreement 25‐May‐18           Open Road Films, LLC      Hotel Artemis                                                       ‐

862   Music License          Universal Music Corp., Songs of Universal, Inc. and  Motion Picture Trailer Synchronization Rights License       24‐May‐18         Open Road Films, LLC      Hotel Artemis                                                       ‐
                             Universal Tunes, a division of Songs of Universal, Inc.                                                                                                                                                                          ‐
      [same as Line 2070]                                                                                                                                                                                                                                     ‐
863   AP Vendors ‐ Music     Flo & Eddie, Inc.                                    Master Use License Agreement                              16‐May‐18           Open Road Films, LLC      Hotel Artemis                                              22,500
864   Music License          Chroma Music LLC                                     Combined Synchronization and Master Use License Agreement 16‐Apr‐18           Open Road Films, LLC      Hotel Artemis                                                       ‐

865   AP Vendors ‐ Music     The Hit House, LLC                                   Combined Synchronization and Master Use License Agreement 16‐Apr‐18           Open Road Films, LLC      Hotel Artemis                                              20,000

866   AP Vendors ‐ Music     Howling Entertainment LLC                            Music Licenseing Form                                     31‐May‐18           Open Road Films, LLC      Hotel Artemis                                                   500
                                                                                                                                                                                                                                                           
867   AP Vendors ‐ Music     Howling Entertainment LLC                            Combined Synchronization and Master Use License Agreement 25‐May‐18           Open Road Films, LLC      Hotel Artemis

868   Music License          Alexis James Thomakos                                Combined Synchronization and Master Use License Agreement 16‐Apr‐18           Open Road Films, LLC      Hotel Artemis                                                       ‐

869   AP Vendors ‐ Music     Pusher, LLC                                          Combined Synchronization and Master Use License Agreement 16‐Apr‐18           Open Road Films, LLC      Hotel Artemis                                              45,000

870   AP Vendors ‐ Music     Jensen's Sound Generations, LLC                      Combined Synchronization and Master Use License Agreement 16‐May‐18           Open Road Films, LLC      Hotel Artemis                                              13,625

871   AP Vendors ‐ Music     Jensen's Sound Generations, LLC                      Combined Synchronization and Master Use License Agreement 16‐Apr‐18           Open Road Films, LLC      Hotel Artemis

872   Music License          Bank Robber Music o/b/o Numero Group                 Master Use License Agreement                                18‐Apr‐18         Open Road Films, LLC      Hotel Artemis                                                       ‐
873   AP Vendors ‐ Music     BMG Rights Management, LLC                           Musical Composition Synchronization‐Use License             21‐May‐18         Open Road Films, LLC      Hotel Artemis                                              37,500
874   Music License          Howling Entertainment LLC                            Music Licenseing Form                                       31‐May‐18         Open Road Films, LLC      Hotel Artemis                                                       ‐
875   Music License          Howling Entertainment LLC                            Combined Synchronization and Master Use License Agreement   25‐May‐18         Open Road Films, LLC      Hotel Artemis                                                       ‐

876   AP Vendors ‐ Music     Alexis James Thomakos                                Combined Synchronization and Master Use License Agreement 22‐May‐18           Open Road Films, LLC      Hotel Artemis                                                    900

877   AP Vendors ‐ Music     Creative Soundscapes, Inc.                           Combined Synchronization and Master Use License Agreement 25‐May‐18           Open Road Films, LLC      Hotel Artemis                                                    800

878   AP Vendors ‐ Music     Crasher Tunes                                        Combined Synchronization and Master Use License Agreement 25‐May‐18           Open Road Films, LLC      Hotel Artemis                                                    750

879   AP Vendors ‐ Music     Grand Slam Music Inc.                                Combined Synchronization and Master Use License Agreement 2‐May‐18            Open Road Films, LLC      Hotel Artemis                                                    500

880   AP Vendors ‐ Music     Alibi Music LP                                       Combined Synchronization and Master Use License Agreement 25‐May‐18           Open Road Films, LLC      Hotel Artemis                                                    500

881   AP Vendors ‐ Music     Synchronic, LLC                                      Combined Synchronization and Master Use License Agreement 25‐May‐18           Open Road Films, LLC      Hotel Artemis                                                9,300

882   AP Vendors ‐ Music     Audio Brewery, LLC                                   Combined Synchronization and Master Use License Agreement 2‐May‐18            Open Road Films, LLC      Hotel Artemis                                                1,200

883   AP Vendors ‐ Music     Pusher LLC                                           Combined Synchronization and Master Use License Agreement 10‐May‐18           Open Road Films, LLC      Hotel Artemis                                                       ‐




                                                                                                                    12 of 33
                            Case 18-12012-LSS                                                   Doc 479-2                             Filed 12/19/18                              Page 14 of 34

#           Contract Type                     Contract Counterparty                                        Contract Description                            Contract Date    Open Road Counterparty     Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                          at Close

884   AP Vendors ‐ Music    GRNLR                                                     Combined Synchronization and Master Use License Agreement 2‐May‐18                   Open Road Films, LLC      Hotel Artemis                                                 2,000

885   AP Vendors ‐ Music    Massive Noise Machine                                     Combined Synchronization and Master Use License Agreement 25‐May‐18                  Open Road Films, LLC      Hotel Artemis                                                     500

886   AP Vendors ‐ Music    Audio Machine                                             Combined Synchronization and Master Use License Agreement 27‐Apr‐18                  Open Road Films, LLC      Hotel Artemis                                                 8,000

887   AP Vendors ‐ Music    Montage Music                                             Combined Synchronization and Master Use License Agreement 25‐May‐18                  Open Road Films, LLC      Hotel Artemis                                                     500

888   AP Vendors ‐ Music    Gerrit Kinkel Productions, LLC                            Combined Synchronization and Master Use License Agreement 27‐Apr‐18                  Open Road Films, LLC      Hotel Artemis                                                 7,650

889   AP Vendors ‐ Music    Make It Rain, LLC dba Ninja Tracks                        Combined Synchronization and Master Use License Agreement 27‐Apr‐18                  Open Road Films, LLC      Hotel Artemis                                                 7,500

890   AP Vendors ‐ Music    Synchronic LLC                                            Combined Synchronization and Master Use License Agreement 27‐Apr‐18                  Open Road Films, LLC      Hotel Artemis                                                        ‐

891   Music License         RRCB Media Assets, Inc.                                   Combined Synchronization and Master Use License Agreement 27‐Apr‐18                  Open Road Films, LLC      Hotel Artemis                                                        ‐

892   Music License         Associated Production Music LLC                           APM Synchronization and Master Use License                         18‐Jul‐13         Open Road Films, LLC      Jobs                                                                 ‐
893   Music License         Universal Music Enterprises, a division of UMG            Letter Agreement re Jobs Trailer (Universal Project No.            14‐Oct‐13         Open Road Films, LLC      Jobs                                                                 ‐
                            Recording, Inc.                                           00050409)
894   Music License         Spirit One Music o/b/o Spirit Services Holdings,          Letter Agreement                                                   7‐Aug‐13          Open Road Films, LLC      Jobs                                                                 ‐
                            S.à.r.l., Suolubaf Music (a division of Fabulous Music 
                            Ltd.) & ABKCO Music Inc.
895   Music License         615 Music Library, LLC                                    Synchronization and Master Recording License              19‐Aug‐13                  Open Road Films, LLC      Jobs                                                                 ‐
896   Music License         Edward Pierson, Attorney at Law PLLC                      Combined Synchronization and Master Use License Agreement 19‐Jun‐13                  Open Road Films, LLC      Jobs                                                                 ‐

897   Music License         Position Music Inc.                                       Master/Synchronization Use License Agreement              19‐Jun‐13                  Open Road Films, LLC      Jobs                                                                 ‐
898   Music License         Make It Rain, LLC d/b/a Ninja Tracks                      Master Use & Synchronization License                      20‐Jun‐13                  Open Road Films, LLC      Jobs                                                                 ‐
899   Music License         Phantom Power LLC                                         Combined Synchronization and Master Use License Agreement 12‐Aug‐13                  Open Road Films, LLC      Jobs                                                                 ‐

900   Music License         Winco Global Music                                        Combined Synchronization and Master Use License Agreement 31‐Jul‐13                  Open Road Films, LLC      Jobs                                                                 ‐

901   Music License         Steel Synch                                               Master Use License Agreement                                       31‐Jul‐13         Open Road Films, LLC      Jobs                                                                 ‐
902   Music License         Kobalt Music Publishing America, Inc.                     Synchronisation License                                            6‐Aug‐13          Open Road Films, LLC      Jobs                                                                 ‐
903   Music License         X‐Ray Dog Music, Inc.                                     Synchronization and Master Use License                             30‐Jul‐13         Open Road Films, LLC      Jobs                                                                 ‐
904   Music License         Moss Landing                                              Combined Synchronization and Master Use License Agreement          19‐Jun‐13         Open Road Films, LLC      Jobs                                                                 ‐

905   Music License         Alibi Music, LP                                           Combined Synchronization and Master Use License Agreement 27‐Jul‐13                  Open Road Films, LLC      Jobs                                                                 ‐

906   Music License         Audiomachine                                              Combined Synchronization and Master Use License Agreement 19‐Jun‐13                  Open Road Films, LLC      Jobs                                                                 ‐

907   Music License         Pitch Hammer Music, LLC                                   Combined Synchronization and Master Use License Agreement 27‐Jul‐13                  Open Road Films, LLC      Jobs                                                                 ‐

908   Music License         J Trax LLC                                                Combined Synchronization and Master Use License Agreement 6‐Aug‐13                   Open Road Films, LLC      Jobs                                                                 ‐

909   Music License         Montage Music                                             Combined Synchronization and Master Use License Agreement 27‐Jul‐13                  Open Road Films, LLC      Jobs                                                                 ‐

910   Music License         Musikvergnuegen d/b/a Beyond                              Combined Synchronization and Master Use License Agreement 19‐Jun‐13                  Open Road Films, LLC      Jobs                                                                 ‐

911   Music License         Big Chocolate, LLC                                        Combined Synchronization and Master Use License Agreement 23‐Jul‐13                  Open Road Films, LLC      Jobs                                                                 ‐

912   Music License         J Trax LLC                                                Combined Synchronization and Master Use License Agreement 27‐Jul‐13                  Open Road Films, LLC      Jobs                                                                 ‐

913   Music License         Audiomachine                                              Synchronization and Master Use License Agreement                   28‐Jul‐11         Open Road Films, LLC      Killer Elite                                                         ‐
914   Music License         J Trax LLC                                                Invoice No. 10012                                                  2‐Sep‐11          Open Road Films, LLC      Killer Elite                                                         ‐
915   Music License         Phantom Power, LLC                                        Master Use, Synchronization and Performance License                26‐Jul‐11         Open Road Films, LLC      Killer Elite                                                         ‐
916   Music License         Scorpions                                                 Master Use License                                                 30‐Jun‐11         Open Road Films, LLC      Killer Elite                                                         ‐
917   Music License         Universal Music ‐ MGB Songs on behalf of Ed.              Motion Picture Trailer Synchronization Rights License              30‐Jun‐11         Open Road Films, LLC      Killer Elite                                                         ‐
                            Arabella Musik Muenchen
918   Music License         Position Music, Inc.                                      Master/Synchronization Use License Agreement                       24‐Aug‐11         Open Road Films, LLC      Killer Elite                                                         ‐
919   Music License         J Trax LLC                                                Invoice No. 10006                                                  20‐Jun‐11         Open Road Films, LLC      Killer Elite                                                         ‐
920   Music License         Universal Music Enterprises, a division of UMG            Letter Agreement re Killer Elite Trailer (Universal Project No.    13‐Oct‐11         Open Road Films, LLC      Killer Elite                                                         ‐
                            Recording, Inc.                                           00043971)
921   Music License         Universal Music ‐ MGB Songs on behalf of Ed.              Motion Picture Trailer Synchronization Rights License              4‐Nov‐11          Open Road Films, LLC      Killer Elite                                                         ‐
                            Arabella Musik Muenchen 
922   Music License         Hi‐Finesse Music and Sound LLC                            Synchronization and Master Recording License ‐ Short Form          2‐Sep‐11          Open Road Films, LLC      Killer Elite                                                         ‐
                                                                                      Letter
923   Music License         Position Music, Inc.                                      Master/Synchronization Use License Agreement                       1‐Sep‐11          Open Road Films, LLC      Killer Elite                                                         ‐
924   Music License         Sonic Symphony Productions                                Synchronization and Master Recording License Motion Picture        25‐Jul‐11         Open Road Films, LLC      Killer Elite                                                         ‐
                                                                                      Trailers
925   Music License         Soundscapes Publishing, Inc.                              Invoice No. 5394‐0                                                 7‐Sep‐11          Open Road Films, LLC      Killer Elite                                                         ‐
926   Music License         Massive Noise Machine                                     Synchronization and Master Use Trailer License Agreement           19‐Aug‐11         Open Road Films, LLC      Killer Elite                                                         ‐

927   Music License         Non‐Stop Music Library, LC                                Synchronization and Master Recording License              24‐Nov‐14                  Open Road Films, LLC      Little Boy                                                           ‐
928   Music License         KNF Productions Inc.                                      Combined Synchronization and Master Use License Agreement 4‐Nov‐14                   Open Road Films, LLC      Little Boy                                                           ‐

929   Music License         Megatrax Production Music, Inc.                           Combined Synchronization and Master Use License Agreement 4‐Nov‐14                   Open Road Films, LLC      Little Boy                                                           ‐

930   Music License         Megatrax Production Music, Inc.                           Synchronization and Master Use License                    20‐Nov‐14                  Open Road Films, LLC      Little Boy                                                           ‐
931   Music License         X‐Ray Dog Music, Inc.                                     Synchronization and Master Use License                    19‐Nov‐14                  Open Road Films, LLC      Little Boy                                                           ‐
932   Music License         Audiomachine                                              Combined Synchronization and Master Use License Agreement 25‐Mar‐15                  Open Road Films, LLC      Little Boy                                                           ‐

933   Music License         Alloy Tracks LLC                                          Combined Synchronization and Master Use License Agreement 4‐Nov‐14                   Open Road Films, LLC      Little Boy                                                           ‐

934   Music License         Brand X Music, LLC                                        Combined Synchronization and Master Use License Agreement 4‐Nov‐14                   Open Road Films, LLC      Little Boy                                                           ‐

935   Music License         Music Beyond LLC                                          Combined Synchronization and Master Use License Agreement 4‐Nov‐14                   Open Road Films, LLC      Little Boy                                                           ‐

936   Music License         Really Slow Motion Ltd.                                   Combined Synchronization and Master Use License Agreement 4‐Nov‐14                   Open Road Films, LLC      Little Boy                                                           ‐

937   Music License         The Hit House LLC                                         Combined Synchronization and Master Use License Agreement 4‐Nov‐14                   Open Road Films, LLC      Little Boy                                                           ‐

938   Music License         Methodic Doubt Music, LLC                                 Combined Synchronization and Master Use License Agreement  14‐May‐13                 Open Road Films, LLC      Machete Kills                                                        ‐
                                                                                      (Trailers/Advertising) "Buildings Grynd Builder (One), Buildings 
                                                                                      Grynd Builder (Two), and Crowded Builder (Full)"

939   Music License         Methodic Doubt Music, LLC                                 Master & Synchronization License Agreement "Buildings Grynd  15‐May‐13               Open Road Films, LLC      Machete Kills                                                        ‐
                                                                                      Builder (One), Buildings Grynd Builder (Two), and Crowded 
                                                                                      Builder (Full)"
940   Music License         Distortion Partnership LLC                                Combined Synchronization and Master Use License Agreement 20‐Sep‐13                  Open Road Films, LLC      Machete Kills                                                        ‐

941   Music License         Moss Landing                                              Combined Synchronization and Master Use License Agreement 7‐Oct‐13                   Open Road Films, LLC      Machete Kills                                                        ‐

942   Music License         Alibi Music, LP                                           Combined Synchronization and Master Use License Agreement 26‐Aug‐13                  Open Road Films, LLC      Machete Kills                                                        ‐

943   Music License         Universal Music Enterprises, a division of UMG            Letter Agreement re Machete Kills Trailer (Universal Project       3‐Dec‐13          Open Road Films, LLC      Machete Kills                                                        ‐
                            Recording, Inc.                                           No. 00052679)
944   Music License         Kobalt Music Publishing America, Inc.                     Synchronisation License                                            19‐Nov‐13         Open Road Films, LLC      Machete Kills                                                        ‐
945   Music License         Sony/ATV Music Publishing LLC                             Music Reproduction and "Synchronizatio" License for Motion         17‐Oct‐13         Open Road Films, LLC      Machete Kills                                                        ‐
                                                                                      Picture "Trailers"
946   Music License         Wixen Music Publishing, Inc.                              Synchronization License                                            4‐Oct‐13          Open Road Films, LLC      Machete Kills                                                        ‐




                                                                                                                          13 of 33
                             Case 18-12012-LSS                                       Doc 479-2                           Filed 12/19/18                          Page 15 of 34

 #           Contract Type                     Contract Counterparty                           Contract Description                       Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                        at Close

947    Music License         Musikvergnuegen d/b/a Beyond                   Combined Synchronization and Master Use License Agreement 26‐Sep‐13           Open Road Films, LLC      Machete Kills                                                       ‐

948    Music License         Alibi Music, LP                                Combined Synchronization and Master Use License Agreement 26‐Sep‐13           Open Road Films, LLC      Machete Kills                                                       ‐

949    Music License         Methodic Doubt Music, LLC                      Combined Synchronization and Master Use License Agreement 14‐May‐13           Open Road Films, LLC      Machete Kills                                                       ‐

950    Music License         Methodic Doubt Music, LLC                      Master & Synchronization License Agreement                  15‐May‐13         Open Road Films, LLC      Machete Kills                                                       ‐
951    Music License         Beggars Group Media Limited                    Master Recording License Agreement                          2‐Sep‐13          Open Road Films, LLC      Machete Kills                                                       ‐
952    Music License         Rhino Entertainment Company, a Warner Music    Sound Recording Synchronization License                     24‐Jul‐13         Open Road Films, LLC      Machete Kills                                                       ‐
                             Group Company
953    Music License         WB Music Corp.                                 Trailer/Synchronization License                           30‐Jul‐13           Open Road Films, LLC      Machete Kills                                                       ‐
954    Music License         Rocket Racing Rebels Publishing, L.P.          Motion Picture Trailer License ‐ Combined                 10‐May‐13           Open Road Films, LLC      Machete Kills                                                       ‐
                                                                            Synchronization/Master
955    Music License         Music Plugger Inc.                             Combined Synchronization and Master Use License Agreement 26‐Sep‐13           Open Road Films, LLC      Machete Kills                                                       ‐

956    Music License         Static Music, Inc.                             License Agreement                                           10‐Oct‐13         Open Road Films, LLC      Machete Kills                                                       ‐
957    Music License         Weathermaker Music, LLC                        Master Use License Agreement                                11‐Sep‐13         Open Road Films, LLC      Machete Kills                                                       ‐
958    Music License         BMG Rights Management (US) LLC                 Musical Composition Synchronization‐Use License             13‐Oct‐13         Open Road Films, LLC      Machete Kills                                                       ‐
959    Music License         Rocket Racing Rebels Publishing, L.P.          Combined Synchronization and Master Use License Agreement   24‐Jul‐13         Open Road Films, LLC      Machete Kills                                                       ‐

960    Music License         Audiomachine                                   Combined Synchronization and Master Use License Agreement 26‐Aug‐13           Open Road Films, LLC      Machete Kills                                                       ‐

961    Music License         Musikvergnuegen d/b/a Beyond                   Combined Synchronization and Master Use License Agreement 18‐Sep‐13           Open Road Films, LLC      Machete Kills                                                       ‐

962    Music License         Audiomachine                                   Combined Synchronization and Master Use License Agreement 24‐Jul‐13           Open Road Films, LLC      Machete Kills                                                       ‐

963    Music License         Non‐Stop Music Library, LC                     Syncrhonization and Master Recording License              3‐Sep‐13            Open Road Films, LLC      Machete Kills                                                       ‐
964    Music License         Massive Noise Machine                          Combined Synchronization and Master Use License Agreement 26‐Aug‐13           Open Road Films, LLC      Machete Kills                                                       ‐

965    Music License         X‐It Music Inc.                                Combined Synchronization and Master Use License Agreement 26‐Aug‐13           Open Road Films, LLC      Machete Kills                                                       ‐

966    Music License         Musikvergnuegen d/b/a Beyond                   Combined Synchronization and Master Use License Agreement 24‐Jul‐13           Open Road Films, LLC      Machete Kills                                                       ‐

967    Music License         Louder Productions LLC                         Combined Synchronization and Master Use License Agreement 26‐Sep‐13           Open Road Films, LLC      Machete Kills                                                       ‐

968    Music License         Audiomachine                                   Combined Synchronization and Master Use License Agreement 26‐Sep‐13           Open Road Films, LLC      Machete Kills                                                       ‐

969    Music License         Hi‐Finesse Music and Sound LLC                 Combined Synchronization and Master Use License Agreement 26‐Sep‐18           Open Road Films, LLC      Machete Kills                                                       ‐

970    Music License         Antic Inc. d/b/a Music Library                 Combined Synchronization and Master Use License Agreement 24‐Jul‐13           Open Road Films, LLC      Machete Kills                                                       ‐

971    Music License         Selectracks, Inc.                              Combined Synchronization and Master Use License Agreement 19‐Sep‐13           Open Road Films, LLC      Machete Kills                                                       ‐

972    Music License         Rhino Entertainment Company, a Warner Music    Sound Recording Synchronization License                     3‐Jul‐17          Open Road Films, LLC      Marshall                                                            ‐
                             Group Company
973    Music License         Nasul Lee                                      Synchronization License Agreement                           8‐Jun‐17          Open Road Films, LLC      Marshall                                                            ‐
974    Music License         Jabari Rayford                                 Synchronization License Agreement                           8‐Jun‐17          Open Road Films, LLC      Marshall                                                            ‐
975    Music License         Robert Gueringer                               Synchronization License Agreement                           8‐Jun‐17          Open Road Films, LLC      Marshall                                                            ‐
976    Music License         BMG Rights Management (US) LLC                 Musical Composition Synchronization‐Use License             5‐Jul‐17          Open Road Films, LLC      Marshall                                                            ‐
977    Music License         Christopher Meesen                             Synchronization License Agreement                           8‐Jun‐17          Open Road Films, LLC      Marshall                                                            ‐
978    Music License         Ohana Island Inc.                              Synchronization License Agreement                           8‐Jun‐17          Open Road Films, LLC      Marshall                                                            ‐
979    Music License         The Hit House LLC                              Combined Synchronization and Master Use License Agreement   9‐Jun‐17          Open Road Films, LLC      Marshall                                                            ‐

980    Music License         Angry Mob Music, LLC                           Synchronization and Sound Recording License               8‐Jun‐17            Open Road Films, LLC      Marshall                                                            ‐
981    Music License         BMG Production Music, Inc.                     Combined Synchronization and Master Use License Agreement 7‐Sep‐17            Open Road Films, LLC      Marshall                                                            ‐

982    Music License         Robert Etoll Productions, Inc.                 Combined Synchronization and Master Use License Agreement 12‐Sep‐17           Open Road Films, LLC      Marshall                                                            ‐

983    Music License         Hi‐Finesse Music and Sound LLC                 Combined Synchronization and Master Use License Agreement 21‐Sep‐17           Open Road Films, LLC      Marshall                                                            ‐

984    Music License         Hi‐Finesse Music and Sound LLC                 Combined Synchronization and Master Use License Agreement 7‐Sep‐17            Open Road Films, LLC      Marshall                                                            ‐

985    Music License         Synchronic LLC                                 Combined Synchronization and Master Use License Agreement 7‐Sep‐18            Open Road Films, LLC      Marshall                                                            ‐

986    Music License         Hi‐Finesse Music and Sound LLC                 Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

987    Music License         Riptide Music Group, LLC                       Non‐Exclusive Composition(s) & Master Recording(s)        27‐Oct‐16           Open Road Films, LLC      Max Steel                                                           ‐
                                                                            Synchronization License Agreement
988    Music License         Methodic Doubt Music, LLC                      Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

989    Music License         Mariposa Lane Music, Inc.                      Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

990    Music License         Audiomachine                                   Combined Synchronization and Master Use License Agreement 8‐Sep‐16            Open Road Films, LLC      Max Steel                                                           ‐

991    Music License         Music Plugger Inc.                             Combined Synchronization and Master Use License Agreement 9‐Sep‐16            Open Road Films, LLC      Max Steel                                                           ‐

992    Music License         Pitch Hammer Music, LLC                        Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

993    Music License         Robert Etoll Productions, Inc.                 Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

994    Music License         Audiomachine                                   Combined Synchronization and Master Use License Agreement 19‐Sep‐16           Open Road Films, LLC      Max Steel                                                           ‐

995    Music License         Phantom Power, LLC                             Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

996    Music License         Montage Music                                  Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

997    Music License         Really Slow Motion Ltd.                        Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

998    Music License         Redcola LLC                                    Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

999    Music License         DP Music Production, LLC                       Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

1000   Music License         Sencit Music, LLC                              Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

1001   Music License         Sonic Symphony Productions                     Combined Synchronization and Master Use License Agreement 13‐Sep‐16           Open Road Films, LLC      Max Steel                                                           ‐

1002   Music License         BMG Production Music, Inc.                     Combined Synchronization and Master Use License Agreement 8‐Sep‐16            Open Road Films, LLC      Max Steel                                                           ‐

1003   Music License         Immediate Music LLC                            Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

1004   Music License         Audio Brewery LLC                              Combined Synchronization and Master Use License Agreement 6‐Sep‐16            Open Road Films, LLC      Max Steel                                                           ‐

1005   Music License         Alloy Tracks LLC                               Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

1006   Music License         Audiomachine                                   Combined Synchronization and Master Use License Agreement 19‐Sep‐16           Open Road Films, LLC      Max Steel                                                           ‐

1007   Music License         Alibi Music, LP                                Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

1008   Music License         Torque Design                                  Combined Synchronization and Master Use License Agreement 9‐Sep‐16            Open Road Films, LLC      Max Steel                                                           ‐




                                                                                                            14 of 33
                             Case 18-12012-LSS                                              Doc 479-2                           Filed 12/19/18                         Page 16 of 34

 #           Contract Type                     Contract Counterparty                                   Contract Description                     Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                              at Close

1009   Music License         Megatrax Production Music, Inc.                      Combined Synchronization and Master Use License Agreement 19‐Sep‐16           Open Road Films, LLC      Max Steel                                                           ‐

1010   Music License         Megatrax Production Music, Inc.                      Synchronization and Master Use License                    28‐Sep‐16           Open Road Films, LLC      Max Steel                                                           ‐
1011   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement 13‐Sep‐16           Open Road Films, LLC      Max Steel                                                           ‐

1012   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

1013   Music License         BMG Production Music, Inc.                           Combined Synchronization and Master Use License Agreement 30‐Aug‐16           Open Road Films, LLC      Max Steel                                                           ‐

1014   Music License         Make It Rain, LLC                                    Combined Synchronization and Master Use License Agreement 22‐Sep‐16           Open Road Films, LLC      Max Steel                                                           ‐

1015   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement 6‐Sep‐16            Open Road Films, LLC      Max Steel                                                           ‐

1016   Music License         BMG Production Music, Inc.                           Combined Synchronization and Master Use License Agreement 16‐Sep‐16           Open Road Films, LLC      Max Steel                                                           ‐

1017   Music License         Amphibious Zoo Entertainment Group LLC               Combined Synchronization and Master Use License Agreement 6‐Sep‐16            Open Road Films, LLC      Max Steel                                                           ‐

1018   Music License         Universial Music Corp., Songs of Universal, Inc. and  Motion Picture Trailer Synchronization Rights License      29‐Sep‐16         Open Road Films, LLC      Max Steel                                                           ‐
                             Universal Tunes, a division of Songs of Universal, Inc.

1019   Music License         Position Music, Inc.                                 Master/Synchronization Use License Agreement                30‐Aug‐16         Open Road Films, LLC      Max Steel                                                           ‐
1020   AP Vendors ‐ Music    BMG Rights Management, LLC                           Musical Composition Synchronization‐Use License             13‐Feb‐18         Open Road Films, LLC      Midnight Sun                                               19,998
1021   Music License         Domino Publishing Company Limited                    General Terms and Conditions                                22‐Feb‐17         Open Road Films, LLC      Midnight Sun                                                        ‐
1022   Music License         Brand X Music, LLC                                   Combined Synchronization and Master Use License Agreement   14‐Dec‐17         Open Road Films, LLC      Midnight Sun                                                        ‐

1023   Music License         J Trax LLC                                           Combined Synchronization and Master Use License Agreement 8‐Feb‐18            Open Road Films, LLC      Midnight Sun                                                        ‐

1024   Music License         Hollywood Records, Inc.                              Master Use License                                          9‐Feb‐18          Open Road Films, LLC      Midnight Sun                                                        ‐
1025   Music License         BMG Rights Management (US) LLC                       Musical Composition Synchronization‐Use License             13‐Feb‐18         Open Road Films, LLC      Midnight Sun                                                        ‐
1026   Music License         Glassnote Entertainment Group LLC                    Master Use License Agreement                                8‐Feb‐17          Open Road Films, LLC      Midnight Sun                                                        ‐
1027   Music License         615 Music Library, LLC                               Synchronization and Master Recording License                11‐Jan‐18         Open Road Films, LLC      Midnight Sun                                                        ‐
1028   Music License         Alibi Music, LP                                      Combined Synchronization and Master Use License Agreement   8‐Feb‐17          Open Road Films, LLC      Midnight Sun                                                        ‐

1029   Music License         Sound Cellar LLC                                     Combined Synchronization and Master Use License Agreement 8‐Feb‐17            Open Road Films, LLC      Midnight Sun                                                        ‐

1030   Music License         Domino Publishing Company Limited                    General Terms and Conditions                              22‐Feb‐17           Open Road Films, LLC      Midnight Sun                                                        ‐
1031   Music License         BMG Production Music, Inc.                           Combined Synchronization and Master Use License Agreement 7‐Mar‐18            Open Road Films, LLC      Midnight Sun                                                        ‐

1032   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement 14‐Dec‐17           Open Road Films, LLC      Midnight Sun                                                        ‐

1033   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement 14‐Dec‐17           Open Road Films, LLC      Midnight Sun                                                        ‐

1034   Music License         Make It Rain, LLC                                    Combined Synchronization and Master Use License Agreement 28‐Nov‐17           Open Road Films, LLC      Midnight Sun                                                        ‐

1035   Music License         Consumerdig Inc./Torque Design                       Combined Synchronization and Master Use License Agreement 14‐Dec‐17           Open Road Films, LLC      Midnight Sun                                                        ‐

1036   Music License         X‐It Music Inc.                                      Combined Synchronization and Master Use License Agreement 28‐Nov‐17           Open Road Films, LLC      Midnight Sun                                                        ‐

1037   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement 28‐Mar‐16           Open Road Films, LLC      Mother's Day                                                        ‐

1038   Music License         Non‐Stop Music Library, LC                           Synchronization and Master Recording License              13‐Apr‐16           Open Road Films, LLC      Mother's Day                                                        ‐
1039   Music License         Steve Busch                                          Combined Synchronization and Master Use License Agreement 15‐Mar‐16           Open Road Films, LLC      Mother's Day                                                        ‐

1040   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement 28‐Mar‐16           Open Road Films, LLC      Mother's Day                                                        ‐

1041   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement 21‐Apr‐16           Open Road Films, LLC      Mother's Day                                                        ‐

1042   Music License         Sony Music Entertainment                             Letter Agreement                                            11‐May‐16         Open Road Films, LLC      Mother's Day                                                        ‐
1043   Music License         BMG Rights Management (US) LLC                       Musical Composition Synchronization‐Use License             11‐Apr‐16         Open Road Films, LLC      Mother's Day                                                        ‐
1044   Music License         Kobalt Music Publishing America, Inc.                Synchronisation License                                     5‐Apr‐16          Open Road Films, LLC      Mother's Day                                                        ‐
1045   Music License         Warner Music Corp.                                   Trailer/Synchronization License                             4‐Apr‐16          Open Road Films, LLC      Mother's Day                                                        ‐
1046   Music License         Universal Music Enterprises, a division of UMG       Letter Agreement re Mother's Day Motion Picture Trailer     1‐Apr‐16          Open Road Films, LLC      Mother's Day                                                        ‐
                             Recording, Inc.                                      (Universal Project No. 64569)
1047   Music License         Sony/ATV Music Publishing LLC                        Synchronization License Agreement                           26‐Apr‐16         Open Road Films, LLC      Mother's Day                                                        ‐
1048   Music License         BMG Rights Management (US) LLC                       Musical Composition Synchronization‐Use License             12‐Apr‐16         Open Road Films, LLC      Mother's Day                                                        ‐
1049   Music License         Winco Global Music                                   Combined Synchronization and Master Use License Agreement   28‐Mar‐16         Open Road Films, LLC      Mother's Day                                                        ‐

1050   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement 1‐Apr‐16            Open Road Films, LLC      Mother's Day                                                        ‐

1051   Music License         J Trax LLC                                           Combined Synchronization and Master Use License Agreement 28‐Mar‐16           Open Road Films, LLC      Mother's Day                                                        ‐

1052   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement 15‐Mar‐16           Open Road Films, LLC      Mother's Day                                                        ‐

1053   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement 28‐Mar‐16           Open Road Films, LLC      Mother's Day                                                        ‐

1054   Music License         Zync Music Group LLC                                 Combined Synchronization and Master Use License Agreement 25‐Mar‐16           Open Road Films, LLC      Mother's Day                                                        ‐

1055   Music License         Zync Music Group LLC                                 Combined Synchronization and Master Use License Agreement 3‐Feb‐16            Open Road Films, LLC      Mother's Day                                                        ‐

1056   Music License         Selectracks, Inc.                                    Combined Synchronization and Master Use License Agreement 12‐Apr‐16           Open Road Films, LLC      Mother's Day                                                        ‐

1057   Music License         Kobalt Music Publishing America, Inc.                   Synchronisation License                                  23‐Feb‐16         Open Road Films, LLC      Mother's Day                                                        ‐
1058   Music License         Songs Music Publishing, LLC                             Synchronization and Performance License                  16‐Feb‐16         Open Road Films, LLC      Mother's Day                                                        ‐
1059   Music License         Universal Music Corp., Songs of Universal, Inc., and  Motion Picture Trailer Synchronization Rights License      30‐Mar‐16         Open Road Films, LLC      Mother's Day                                                        ‐
                             Universal Tunes, a division of Songs of Universal, Inc.

1060   Music License         WB Music Corp. (ASCAP)                               Trailer/Synchronization License                             12‐Feb‐16         Open Road Films, LLC      Mother's Day                                                        ‐
1061   Music License         Universal Music Enterprises, a division of UMG       Letter Agreement re Mother's Day Motion Picture Trailer     12‐Feb‐16         Open Road Films, LLC      Mother's Day                                                        ‐
                             Recording, Inc.                                      (Universal Project No. 64569)
1062   Music License         Sugaroo! LLC                                         Synchronization License Agreement                           3‐Feb‐16          Open Road Films, LLC      Mother's Day                                                        ‐
1063   Music License         Alibi Music LP                                       Nightcrawler ‐ Trailers/Advertising ‐ Combined              26‐Sep‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                  Synchronization and Master Use License Agreement
1064   Music License         Alibi Music LP                                       Nightcrawler ‐ Trailers/Advertising ‐ Combined              23‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                  Synchronization and Master Use License Agreement
1065   Music License         Antic Inc. dba Posthaste Music Library               Nightcrawler ‐ Trailers/Advertising ‐ Combined              19‐Aug‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                  Synchronization and Master Use License Agreement
1066   Music License         Associated Production Music, LLC                     Nightcrawler ‐ Trailers/Advertising ‐ Combined              20‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                  Synchronization and Master Use License Agreement
1067   Music License         Audiomachine                                         Nightcrawler ‐ Trailers/Advertising ‐ Combined              14‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                  Synchronization and Master Use License Agreement
1068   Music License         Audiomachine                                         Nightcrawler ‐ Trailers/Advertising ‐ Combined              26‐Sep‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                  Synchronization and Master Use License Agreement
1069   Music License         Audiomachine                                         Nightcrawler ‐ Trailers/Advertising ‐ Combined              19‐Aug‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                  Synchronization and Master Use License Agreement
1070   Music License         BMG Rights Management (US) LLC                       Musical Composition Synchronization‐Use License             5‐Aug‐14          Open Road Films, LLC      Nightcrawler                                                        ‐
1071   Music License         BMG Rights Management (US) LLC                       Musical Composition Synchronization‐Use License             28‐Aug‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
1072   Music License         Confidential Music, Inc.                             Nightcrawler ‐ Trailers/Advertising ‐ Combined              19‐Aug‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                  Synchronization and Master Use License Agreement
1073   Music License         Constantin Music GmbH                                Nightcrawler ‐ Trailers/Advertising ‐ Combined              14‐Jul‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                  Synchronization and Master Use License Agreement




                                                                                                                     15 of 33
                             Case 18-12012-LSS                                               Doc 479-2                            Filed 12/19/18                              Page 17 of 34

 #           Contract Type                    Contract Counterparty                                      Contract Description                          Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                     at Close

1074   Music License         Constantin Music Verlags GmbH                          Nightcrawler ‐ Trailers/Advertising ‐ Combined                   14‐Jul‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1075   Music License         David Edward Asthma dba Spunkshine Productions         Nightcrawler ‐ Trailers/Advertising ‐ Combined                   19‐Aug‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1076   Music License         Distortion Partnership LLC                             Nightcrawler ‐ Trailers/Advertising ‐ Combined                   26‐Sep‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1077   Music License         Distortion Partnership LLC                             Nightcrawler ‐ Trailers/Advertising ‐ Combined                   14‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1078   Music License         Garrett Whoosh, LLC                                    Nightcrawler ‐ Trailers/Advertising ‐ Combined                   9‐Oct‐14          Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1079   Music License         Hi‐Finesse Music and Sound LLC                         Nightcrawler ‐ Trailers/Advertising ‐ Combined                   26‐Sep‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1080   Music License         Hi‐Finesse Music and Sound LLC                         Nightcrawler ‐ Trailers/Advertising ‐ Combined                   20‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1081   Music License         John F. Cantu                                          Nightcrawler ‐ Trailers/Advertising ‐ Combined                   17‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1082   Music License         John F. Cantu                                          Nightcrawler ‐ Trailers/Advertising ‐ Combined                   20‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1083   Music License         Massive Noise Machine                                  Nightcrawler ‐ Trailers/Advertising ‐ Combined                   20‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1084   Music License         Methodic Doubt Music, LLC                              Nightcrawler ‐ Trailers/Advertising ‐ Combined                   19‐Aug‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1085   Music License         Montage Music, LLC                                     Nightcrawler ‐ Trailers/Advertising ‐ Combined                   19‐Aug‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1086   Music License         Montage Music, LLC                                     Nightcrawler ‐ Trailers/Advertising ‐ Combined                   9‐Oct‐14          Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1087   Music License         Montage Music, LLC                                     Nightcrawler ‐ Trailers/Advertising ‐ Combined                   26‐Sep‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1088   Music License         Moss Landing                                           Nightcrawler ‐ Trailers/Advertising ‐ Combined                   19‐Aug‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1089   Music License         Moss Landing                                           Nightcrawler ‐ Trailers/Advertising ‐ Combined                   15‐Jul‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1090   Music License         Moss Landing                                           Nightcrawler ‐ Trailers/Advertising ‐ Combined                   9‐Oct‐14          Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1091   Music License         Moss Landing                                           Nightcrawler ‐ Trailers/Advertising ‐ Combined                   20‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1092   Music License         Music Beyond, LLC                                      Nightcrawler ‐ Trailers/Advertising ‐ Combined                   9‐Oct‐14          Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1093   Music License         Music Beyond, LLC                                      Nightcrawler ‐ Trailers/Advertising ‐ Combined                   20‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1094   Music License         Non‐Stop Music Library, LC c/o Warner/Chappell         Synchronization and Master Recording License                     22‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                             Production Music, Inc.
1095   Music License         Phantom Power LLC                                      Nightcrawler ‐ Trailers/Advertising ‐ Combined                   9‐Oct‐14          Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1096   Music License         Phantom Power LLC                                      Nightcrawler ‐ Trailers/Advertising ‐ Combined                   26‐Sep‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1097   Music License         Pitch Hammer Music, LLC                                Nightcrawler ‐ Trailers/Advertising ‐ Combined                   2‐Oct‐14          Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1098   Music License         Redcola LLC                                            Nightcrawler ‐ Trailers/Advertising ‐ Combined                   26‐Sep‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1099   Music License         Robert Etoll Productions, Inc.                         Nightcrawler ‐ Trailers/Advertising ‐ Combined                   14‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1100   Music License         Robert Etoll Productions, Inc.                         Nightcrawler ‐ Trailers/Advertising ‐ Combined                   14‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1101   Music License         Scorebird Music, Inc.                                  Nightcrawler ‐ Trailers/Advertising ‐ Combined                   15‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1102   Music License         Songs of Universal, Inc. on behalf of U Can't Teach    Motion Picture Trailer Synchronization Rights License            28‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                             Bein the Shhh, Inc.
1103   Music License         Sonic Symphony Productions                             Nightcrawler ‐ Trailers/Advertising ‐ Combined                   26‐Sep‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1104   Music License         Sonic Symphony Productions                             Nightcrawler ‐ Trailers/Advertising ‐ Combined                   22‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1105   Music License         Sonic Symphony Productions                             Nightcrawler ‐ Trailers/Advertising ‐ Combined                   20‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1106   Music License         Sony/ATV Music Publishing, LLC                         Synchronization License Agreement (Film/Trailer)                 24‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
1107   Music License         Sony/ATV Music Publishing, LLC                         Synchronization License Agreement (Film/Trailer)                 24‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
1108   Music License         Street Quality Entertainment Ltd.                      Nightcrawler ‐ Trailers/Advertising ‐ Combined                   15‐Jul‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1109   Music License         Switch Entertainment, Inc.                             Nightcrawler ‐ Trailers/Advertising ‐ Combined                   19‐Aug‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1110   Music License         Synchronic LLC                                         Nightcrawler ‐ Trailers/Advertising ‐ Combined                   24‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1111   Music License         Synchronic LLC                                         Nightcrawler ‐ Trailers/Advertising ‐ Combined                   26‐Sep‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1112   Music License         Universal Music Enterprises, a division of UMG         Letter Agreement                                                 20‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                             Recordings, Inc.
1113   Music License         Universal Music Enterprises, a division of UMG         Letter Agreement                                                 2‐Sep‐14          Open Road Films, LLC      Nightcrawler                                                        ‐
                             Recordings, Inc.
1114   Music License         WB Music Corp., c/o Warner/Chappell Music, Inc.        Trailer Synchronization License                                  17‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐

1115   Music License         Zootorian Productions                                  Nightcrawler ‐ Trailers/Advertising ‐ Combined                   20‐Oct‐14         Open Road Films, LLC      Nightcrawler                                                        ‐
                                                                                    Synchronization and Master Use License Agreement
1116   Music License         Associated Production Music, LLC                       Invoice/Synchronization & Master License                         17‐Dec‐13         Open Road Films, LLC      Nut Job                                                             ‐
1117   Music License         Alloy Tracks                                           The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization    18‐Nov‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1118   Music License         Music Plugger Inc.                                     The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization    11‐Dec‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1119   Music License         Butamuse                                               The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization    17‐Sep‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1120   Music License         Robert Etoll Productions, Inc.                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization    17‐Dec‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1121   Music License         Selectracks, Inc.                                      The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization    17‐Sep‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1122   Music License         Alibi Music LP                                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization    10‐Jan‐14         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1123   Music License         Alibi Music LP                                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization    18‐Nov‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1124   Music License         Universal Music Enterprises, a division of UMG         Letter Agreement                                                 29‐Oct‐13         Open Road Films, LLC      Nut Job                                                             ‐
                             Recordings, Inc.
1125   Music License         BMG Rights Management (US) LLC                         Musical Composition Synchronization‐Use License                  14‐Oct‐13         Open Road Films, LLC      Nut Job                                                             ‐
1126   Music License         D Ranger Publishing                                    Synchronization License                                          17‐Sep‐13         Open Road Films, LLC      Nut Job                                                             ‐
1127   Music License         EMI Entertainment World, Inc.                          Synchronization License Agreement (Film/Trailer)                 23‐Oct‐13         Open Road Films, LLC      Nut Job                                                             ‐
1128   Music License         EMI Entertainment World, Inc.                          Synchronization License Agreement (Film/Trailer)                 23‐Oct‐13         Open Road Films, LLC      Nut Job                                                             ‐
1129   Music License         Inside Passage Music                                   The Nut Job ‐ Trailers/Advertising ‐ Synchronization License     17‐Sep‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    Agreement
1130   Music License         Inside Passage Music                                   The Nut Job ‐ Trailers/Advertising ‐ Synchronization License     17‐Sep‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    Agreement
1131   Music License         Tomas Costanza / Razor and the Wolf Music              The Nut Job ‐ Trailers/Advertising ‐ Synchronization License     17‐Sep‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    Agreement
1132   Music License         Songs Music Publishing, LLC                            Synchronization and Performance License                          1‐Oct‐13          Open Road Films, LLC      Nut Job                                                             ‐




                                                                                                                       16 of 33
                             Case 18-12012-LSS                                               Doc 479-2                            Filed 12/19/18                               Page 18 of 34

 #           Contract Type                     Contract Counterparty                                     Contract Description                           Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                      at Close

1133   Music License         Universal Music Corporation on behalf of itself and    Motion Picture Trailer Synchronization Rights License             8‐Oct‐13          Open Road Films, LLC      Nut Job                                                             ‐
                             Mayday Malone
1134   Music License         Audiomachine                                           The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     3‐Jan‐14          Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1135   Music License         Moss Landing                                           The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     17‐Dec‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1136   Music License         Before You Exit, LLC                                   The Nut Job ‐ Trailers/Advertising ‐ Master Use License           8‐Jan‐14          Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    Agreement
1137   Music License         Before You Exit, LLC                                   The Nut Job ‐ Trailers/Advertising ‐ Synchronization License      8‐Jan‐14          Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    Agreement
1138   Music License         Imagem Music                                           Synchronization License Agreement                                 31‐Jan‐14         Open Road Films, LLC      Nut Job                                                             ‐
1139   Music License         Hi‐Finesse Music and Sound LLC                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     26‐Nov‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1140   Music License         Distortion Partnership LLC                             The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     17‐Sep‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1141   Music License         Music Beyond, LLC                                      The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     17‐Dec‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1142   Music License         J Trax LLC                                             The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     17‐Sep‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1143   Music License         Extreme Group Holdings LLC                             The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     9‐Jan‐14          Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1144   Music License         Immediate Music LLC                                    The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     18‐Nov‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1145   Music License         Associated Production Music, LLC                       Invoice/Synchronization & Master License                          20‐Dec‐13         Open Road Films, LLC      Nut Job                                                             ‐
1146   Music License         Side Action Sound                                      The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     11‐Dec‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1147   Music License         Musikvergnuegen dba Beyond                             The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     17‐Sep‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1148   Music License         Hi‐Finesse Music and Sound LLC                         The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     18‐Nov‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1149   Music License         Grand Slam Music Inc.                                  The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     17‐Dec‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1150   Music License         Audiomachine                                           The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     18‐Nov‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1151   Music License         Taming Bear Publishing                                 The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     9‐Jan‐14          Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1152   Music License         Pigfactory USA LLC                                     The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     17‐Dec‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1153   Music License         Ear Conundrum                                          The Nut Job ‐ Trailers/Advertising ‐ Combined Synchronization     18‐Nov‐13         Open Road Films, LLC      Nut Job                                                             ‐
                                                                                    and Master Use License Agreement
1154   Music License         Music Plugger Inc.                                     The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1155   Music License         Non‐Stop Music Library, LC c/o Warner/Chappell         Synchronization and Master Recording License                      18‐Sep‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                             Production Music, Inc.
1156   Music License         BMG Production Music, Inc.                             The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1157   Music License         BMG Rights Management (US) LLC                         Musical Composition Synchronization‐Use License                   4‐Jan‐17          Open Road Films, LLC      Nut Job 2                                                           ‐
1158   Music License         Warner/Chappell Music, Inc.                            Trailer Synchronization License                                   30‐Jan‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1159   Music License         BMG Rights Management (US) LLC                         Musical Composition Synchronization‐Use License                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
1160   Music License         Will Cook for Dough Inc.                               The Nut Job 2 ‐ Trailers/Advertising ‐ Synchronization License    2‐Dec‐16          Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Agreement
1161   Music License         Warner/Chappell Music, Inc.                            Trailer Synchronization License                                   15‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
1162   Music License         Walt Disney Music Company                              Invoice ‐ "The Nut Job 2 Trailer / Dumb"                          10‐Aug‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1163   Music License         Secret Road Music Services, Inc.                       Film Trailer Master Use License                                   23‐Jan‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1164   Music License         Secret Road Music Publishing, Inc.                     Film Trailer Publishing License                                   23‐Jan‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1165   Music License         Associated Production Music, LLC                       Invoice/Synchronization & Master License                          15‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1166   Music License         Extreme Production Music                               License Agreement                                                 5‐Jan‐17          Open Road Films, LLC      Nut Job 2                                                           ‐
1167   Music License         Warner/Chappell Music, Inc.                            Trailer Synchronization License                                   30‐Jan‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1168   Music License         Pitch Hammer Music, LLC                                The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1169   Music License         X‐It Music Inc.                                        The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1170   Music License         RPM MSC, Inc.                                          The Nut Job 2 ‐ Trailers/Advertising ‐ Master Use License         21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Agreement
1171   Music License         RPM MSC, Inc.                                          The Nut Job 2 ‐ Trailers/Advertising ‐ Master Use License         2‐Dec‐16          Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Agreement
1172   Music License         Ole Media Management L.P. dba 5 Alarm Music            Non‐Exclusive Synchronization / Master Use License                26‐Jul‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Agreement
1173   Music License         Drive Music Publishing, Inc.                           The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1174   Music License         Secret Road Music Services, Inc.                       Film Trailer Master Use License                                   23‐Jan‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1175   Music License         Peermusic III, Ltd.; Peer‐Southern Productions, Inc.   Music Synchronization License                                     6‐Jan‐17          Open Road Films, LLC      Nut Job 2                                                           ‐

1176   Music License         Secret Road Music Publishing, Inc.                     Film Trailer Publishing License                                   23‐Jan‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1177   Music License         Will Cook for Dough Inc.                               The Nut Job 2 ‐ Trailers/Advertising ‐ Synchronization License    21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Agreement
1178   Music License         Audiomachine                                           The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1179   Music License         Audiomachine                                           The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1180   Music License         Make it Rain, LLC                                      The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1181   Music License         Haven Creative, Inc.                                   The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1182   Music License         Phantom Power LLC                                      The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1183   Music License         Montage Music                                          The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1184   Music License         Alibi Music LP                                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   28‐Mar‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1185   Music License         Static Music, Inc.                                     The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1186   Music License         Synchronic LLC                                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1187   Music License         Synchronic LLC                                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1188   Music License         Songs to Your Eyes Ltd.                                The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1189   Music License         Alloy Tracks LLC                                       The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1190   Music License         Robert Etoll Productions, Inc.                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1191   Music License         Hi‐Finesse Music and Sound LLC                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1192   Music License         Audio Brewery LLC                                      The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1193   Music License         Phantom Power LLC                                      The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement
1194   Music License         Robert Etoll Productions, Inc.                         The Nut Job 2 ‐ Trailers/Advertising ‐ Combined                   11‐May‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                                                                                    Synchronization and Master Use License Agreement




                                                                                                                       17 of 33
                             Case 18-12012-LSS                                               Doc 479-2                            Filed 12/19/18                             Page 19 of 34

 #           Contract Type                     Contract Counterparty                                    Contract Description                          Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                    at Close

1195   Music License         Non‐Stop Music Library, LC and 615 Music Library,      Synchronization and Master Recording License                    18‐Sep‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                             LLC c/o Warner/Chappell Production Music, Inc.

1196   Music License         Seven Summits Music OBO Itself and Rain Company Synchronization License                                                4‐Aug‐17          Open Road Films, LLC      Nut Job 2                                                           ‐

1197   Music License         Painted Desert Music Corp. (BMI)                       Synchronization License #21257                                  22‐Aug‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1198   Music License         Extreme Production Music                               License Agreement                                               5‐Jan‐17          Open Road Films, LLC      Nut Job 2                                                           ‐
1199   Music License         BMG Rights Management (US) LLC                         Musical Composition Synchronization‐Use License                 4‐Jan‐17          Open Road Films, LLC      Nut Job 2                                                           ‐
1200   Music License         Warner/Chappell Music, Inc.                            Trailer Synchronization License                                 30‐Jan‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1201   Music License         BMG Rights Management (US) LLC                         Musical Composition Synchronization‐Use License                 21‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
1202   Music License         Warner/Chappell Music, Inc.                            Trailer Synchronization License                                 15‐Dec‐16         Open Road Films, LLC      Nut Job 2                                                           ‐
1203   Music License         Extreme Production Music                               License Agreement                                               5‐Jan‐17          Open Road Films, LLC      Nut Job 2                                                           ‐
1204   Music License         Non‐Stop Music Library, LC and 615 Music Library,      Synchronization and Master Recording License                    4‐Jan‐17          Open Road Films, LLC      Nut Job 2                                                           ‐
                             LLC c/o Warner/Chappell Production Music, Inc.

1205   Music License         New Razor & Tie Enterprises, LLC                Synchronization and Master Use License                                 2‐Aug‐17          Open Road Films, LLC      Nut Job 2                                                           ‐
1206   Music License         Seven Summits Music OBO Itself and Rain Company Synchronization License                                                4‐Aug‐17          Open Road Films, LLC      Nut Job 2                                                           ‐

1207   Music License         Secret Road Music Services, Inc.                       Film Trailer Master Use License                                 23‐Jan‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1208   Music License         Secret Road Music Publishing, Inc.                     Film Trailer Publishing License                                 23‐Jan‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
1209   Music License         Non‐Stop Music Library, LC and 615 Music Library,      Synchronization and Master Recording License                    25‐Aug‐17         Open Road Films, LLC      Nut Job 2                                                           ‐
                             LLC c/o Warner/Chappell Production Music, Inc.

1210   Music License         Warner/Chappell Music, Inc.                            Trailer Synchronization License                           15‐Dec‐16               Open Road Films, LLC      Nut Job 2                                                           ‐
1211   Music License         X‐It Music Inc.                                        Combined Synchronization and Master Use License Agreement 19‐Aug‐15               Open Road Films, LLC      Rock the Kasbah                                                     ‐

1212   Music License         Universal Music Enterprises                            License Agreement                                         4‐Sep‐15                Open Road Films, LLC      Rock the Kasbah                                                     ‐
1213   Music License         Creative Soundscapes, Inc.                             Combined Synchronization and Master Use License Agreement 5‐Oct‐15                Open Road Films, LLC      Rock the Kasbah                                                     ‐

1214   Music License         Robert Etoll Productions, Inc.                         Combined Synchronization and Master Use License Agreement 28‐May‐15               Open Road Films, LLC      Rock the Kasbah                                                     ‐

1215   Music License         Robert Etoll Productions, Inc.                         Combined Synchronization and Master Use License Agreement 22‐Sep‐15               Open Road Films, LLC      Rock the Kasbah                                                     ‐

1216   Music License         Associated Production Music LLC                        Synchronization & Master License                          27‐Aug‐15               Open Road Films, LLC      Rock the Kasbah                                                     ‐
1217   Music License         Sencit Music LLC                                       Combined Synchronization and Master Use License Agreement 5‐Oct‐15                Open Road Films, LLC      Rock the Kasbah                                                     ‐

1218   Music License         Kobalt Music Publishing America, Inc.                  Synchronization License                                         25‐Aug‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
1219   Music License         EMI Entertainment World, Inc.                          Synchronization License Agreement (Film/Trailer)                15‐Jul‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
1220   Music License         Warner‐Tamerlane Publishing Corp. OBO Golden           Trailer Synchronization License                                 16‐Jun‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
                             Syrup Music
1221   Music License         Sony Music Entertainment                               License Agreement                                               26‐Jun‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
1222   Music License         RZO Music, Inc. dba Arzo Publishing obo Jones Music    License Agreement                                               28‐May‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
                             America
1223   Music License         BMG Rights Management (US) LLC                         Musical Composition Synchronization Use License                 16‐Jun‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
1224   Music License         EMI Entertainment World, Inc.                          Synchronization License Agreement (Audiovisual Work)            5‐Nov‐15          Open Road Films, LLC      Rock the Kasbah                                                     ‐

1225   Music License         BMG Rights Management (US) LLC                         Musical Composition Synchronization Use License                 13‐Jan‐16         Open Road Films, LLC      Rock the Kasbah                                                     ‐
1226   Music License         EMI Entertainment World, Inc.                          Synchronization License Agreement (Film/Trailer)                17‐Jul‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
1227   Music License         RZO Music, Inc. dba Arzo Publishing obo Jones Music    Licnese Agreement                                               5‐Oct‐15          Open Road Films, LLC      Rock the Kasbah                                                     ‐
                             America
1228   Music License         Non‐Stop Music Library, LC co Warner/Chappell          Synchronization and Master Recording License                    11‐Jun‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
                             Production Music, Inc.
1229   Music License         Universal Music Corp., Songs of Universal Inc. and     Motion Picture Trailer Synchronization Rights License           27‐Oct‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
                             Universal Tunes
1230   Music License         Winco Global Music                                     Combined Synchronization and Master Use License Agreement 24‐Sep‐15               Open Road Films, LLC      Rock the Kasbah                                                     ‐

1231   Music License         Associated Production Music LLC                        Synchronization & Master License                                26‐Oct‐15         Open Road Films, LLC      Rock the Kasbah                                                     ‐
1232   Music License         WB Music Corp. c/o Warner/Chappell Music, Inc.         Trailer Synchronization License                                 3‐Sep‐15          Open Road Films, LLC      Rock the Kasbah                                                     ‐

1233   Music License         Jensens Sound Generations LLC                          Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     11‐Nov‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1234   Music License         Lucky 13 Music                                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     7‐Nov‐14          Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1235   Music License         Lucky 13 Music                                         Invoice/License for Music Cue Use                               7‐Nov‐14          Open Road Films, LLC      Rosewater                                                           ‐
1236   Music License         Robert Etoll Productions, Inc.                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     7‐Nov‐14          Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1237   Music License         Robert Etoll Productions, Inc.                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     27‐Aug‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1238   Music License         Trailer Park                                           Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     5‐Nov‐14          Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1239   Music License         Methodic Doubt Music, LLC                              Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     27‐Aug‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1240   Music License         Sparks and Shadows LLC                                 Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     7‐Nov‐14          Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1241   Music License         South Fifth Avenue Publishing; Howe Records, LLC       Synchronization and Master Agreement                            17‐Dec‐14         Open Road Films, LLC      Rosewater                                                           ‐

1242   Music License         Structure Music                                        Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     11‐Nov‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1243   Music License         Jensens Sound Generations LLC                          Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     27‐Aug‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1244   Music License         Audiomachine                                           Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     7‐Nov‐14          Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1245   Music License         Audiomachine                                           Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     27‐Aug‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1246   Music License         Lucky 13 Music                                         Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     27‐Aug‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1247   Music License         Lucky 13 Music                                         Invoice/License for Music Cue Use                               27‐Aug‐14         Open Road Films, LLC      Rosewater                                                           ‐
1248   Music License         Make it Rain, LLC dba Ninja Tracks                     Master Use & Synchronization License                            4‐Sep‐14          Open Road Films, LLC      Rosewater                                                           ‐
1249   Music License         Soundscapes Publishing, Inc.                           Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     27‐Aug‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1250   Music License         Montage Music                                          Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     11‐Nov‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1251   Music License         Phantom Power LLC                                      Rosewater ‐ Trailers/Advertising ‐ Combined Synchronization     11‐Nov‐14         Open Road Films, LLC      Rosewater                                                           ‐
                                                                                    and Master Use License Agreement
1252   Music License         Pitch Hammer Music, LLC                                Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization    25‐Feb‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                    and Master Use License Agreement
1253   Music License         Music Beyond LLC                                       Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization    21‐Mar‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                    and Master Use License Agreement
1254   Music License         Synchronic LLC                                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization    24‐Feb‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                    and Master Use License Agreement
1255   Music License         X‐IT Music Inc.                                        Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization    5‐Mar‐14          Open Road Films, LLC      Sabotage                                                            ‐
                                                                                    and Master Use License Agreement
1256   Music License         Music Beyond LLC                                       Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization    7‐Mar‐14          Open Road Films, LLC      Sabotage                                                            ‐
                                                                                    and Master Use License Agreement
1257   Music License         Audiomachine                                           Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization    19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                    and Master Use License Agreement
1258   Music License         Hi‐Finess Music and Sound LLC                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization    22‐Mar‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                    and Master Use License Agreement
1259   Music License         Heyday Media Group, LLC                                Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization    4‐Feb‐14          Open Road Films, LLC      Sabotage                                                            ‐
                                                                                    and Master Use License Agreement




                                                                                                                       18 of 33
                             Case 18-12012-LSS                                              Doc 479-2                           Filed 12/19/18                               Page 20 of 34

 #           Contract Type                     Contract Counterparty                                   Contract Description                           Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                    at Close

1260   Music License         Sony/ATV Music Publishing LLC                         Music Reproduction and "Synchronization" License for Motion  11‐Feb‐14             Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   Picture "Trailers"
1261   Music License         Heyday Media Group, LLC                               Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  4‐Feb‐14             Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1262   Music License         Riptide Music Inc.                                    Non‐Exclusive Composition & Master Recording                     7‐Mar‐14          Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   Synchronization License Agreement
1263   Music License         Soundscapes Publishing, Inc.                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  19‐Nov‐13            Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1264   Music License         John F. Cantu                                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  14‐Mar‐14            Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1265   Music License         Robert Etoll Productions, Inc.                        Believe ‐ Trailers / Advertising ‐ Combined Synchronization and  4‐Nov‐13          Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   Master Use License Agreement
1266   Music License         Audiomachine                                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  4‐Feb‐14             Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1267   Music License         Audiomachine                                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  28‐Feb‐14            Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1268   Music License         Make it Rain, LLC                                     Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  4‐Feb‐14             Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1269   Music License         Soundscapes Publishing, Inc.                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  25‐Feb‐14            Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1270   Music License         J Trax LLC                                            Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  19‐Nov‐13            Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1271   Music License         Songs to Your Eyes LTD.                               Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  4‐Feb‐14             Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1272   Music License         X‐IT Music Inc.                                       Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization  19‐Nov‐13            Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement ‐ Addendum to Original 
                                                                                   Agreement ‐ Additional Timings

1273   Music License         X‐IT Music Inc.                                       Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1274   Music License         Lounder Productions LLC                               Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     25‐Feb‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1275   Music License         Methodic Doubt Music, LLC                             Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1276   Music License         Sebastian Rocca                                       Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     25‐Feb‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1277   Music License         Make it Rain, LLC                                     Music Use & Synchronization License                              4‐Dec‐13          Open Road Films, LLC      Sabotage                                                            ‐
1278   Music License         Digihearit? Inc dba Updown Sound                      Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1279   Music License         Moss Landing                                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     24‐Mar‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1280   Music License         Audiomachine                                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     21‐Mar‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1281   Music License         Position Music, Inc.                                  Master/Synchronization Use License Agreement                     22‐Mar‐14         Open Road Films, LLC      Sabotage                                                            ‐
1282   Music License         Creative Soundscapes, Inc.                            Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1283   Music License         Crash Pad Music LLC                                   Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1284   Music License         Bidighearit? Inc                                      Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     14‐Mar‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1285   Music License         Grand Slam Music Inc.                                 Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     25‐Feb‐14         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1286   Music License         Non Stop Music Library, L.C.                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1287   Music License         Hi‐Finess Music and Sound LLC                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     16‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1288   Music License         Robert Etoll Productions, Inc.                        Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1289   Music License         Position Music, Inc.                                  Master/Synchronization Use License Agreement                     28‐Feb‐14         Open Road Films, LLC      Sabotage                                                            ‐
1290   Music License         Hi‐Finess Music and Sound LLC                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     4‐Feb‐14          Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1291   Music License         DP Music Production, LLC                              Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1292   Music License         Montage Music                                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1293   Music License         Montage Music                                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1294   Music License         Position Music, Inc.                                  Master/Synchronization Use License Agreement                     7‐Mar‐14          Open Road Films, LLC      Sabotage                                                            ‐
1295   Music License         Position Music, Inc.                                  Master/Synchronization Use License Agreement                     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
1296   Music License         Make it Rain, LLC                                     Master Use/Synchronization License Agreement                     1‐Mar‐14          Open Road Films, LLC      Sabotage                                                            ‐
1297   Music License         Massive Noice Machine                                 Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1298   Music License         Hi‐Finess Music and Sound LLC                         Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     5‐Mar‐14          Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1299   Music License         Make it Rain, LLC                                     Master Use/Synchronization License Agreement                     4‐Dec‐13          Open Road Films, LLC      Sabotage                                                            ‐
1300   Music License         Moss Landing                                          Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1301   Music License         Pfeifer Broz Music, Inc.                              Sabotage ‐ Trailers / Advertising ‐ Combined Synchronization     19‐Nov‐13         Open Road Films, LLC      Sabotage                                                            ‐
                                                                                   and Master Use License Agreement
1302   AP Vendors ‐ Music    Southern Music Publishing Co.                         Music Synchronization License                                    27‐Apr‐18         Open Road Films, LLC      Show Dogs                                                    7,500
1303   Music License         Bridgeport Music Inc.                                 Music Publishing Synchronization and Performing License          16‐Apr‐18         Open Road Films, LLC      Show Dogs                                                           ‐

1304   Music License         Alibi Music LP                                        Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization    5‐Jan‐18          Open Road Films, LLC      Show Dogs                                                           ‐
                                                                                   and Master Use License Agreement
1305   Music License         BMG Productions Music, Inc.                           Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization    5‐Jan‐18          Open Road Films, LLC      Show Dogs                                                           ‐
                                                                                   and Master Use License Agreement
1306   Music License         Pusher LLC                                            Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization    5‐Jan‐18          Open Road Films, LLC      Show Dogs                                                           ‐
                                                                                   and Master Use License Agreement
1307   Music License         Shelly Bay Music LLC o/b/o Tommy Boy Music, Inc.      Master Use License                                               28‐Nov‐17         Open Road Films, LLC      Show Dogs                                                           ‐

1308   Music License         Hi‐Finesse Music and Sound LLC                        Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization  5‐Jan‐18            Open Road Films, LLC      Show Dogs                                                           ‐
                                                                                   and Master Use License Agreement
1309   Music License         Montage Music                                         Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization  5‐Jan‐18            Open Road Films, LLC      Show Dogs                                                           ‐
                                                                                   and Master Use License Agreement
1310   Music License         Non‐Stop Music Library LC and 615 Music Library,      Synchronization and Master Recording License                   15‐May‐18           Open Road Films, LLC      Show Dogs                                                           ‐
                             LLC c/o Warner/Chappell Production Music, Inc.

1311   Music License         BMG Rights Management (US) LLC                        Musical Composition Synchronization‐Use License                  23‐Jan‐18         Open Road Films, LLC      Show Dogs                                                           ‐
1312   Music License         Spirint One Music, Inc. o/b/o Songs of Global         Agreement                                                        2‐Feb‐18          Open Road Films, LLC      Show Dogs                                                           ‐
                             Entertainment (BMI) o/b/o Global Talent Publishing 
                             Ltd.
1313   Music License         Wardlaw Banks Limited                                 Synchronisation License                                                            Open Road Films, LLC      Show Dogs                                                           ‐
1314   Music License         Extreme Production Music                              Agreement                                                        8‐Jan‐18          Open Road Films, LLC      Show Dogs                                                           ‐
1315   Music License         Non‐Stop Music Library, LC and 615 Music Library,     Synchronization and Master Recording License                     11‐Jan‐18         Open Road Films, LLC      Show Dogs                                                           ‐
                             LLC c/o Warner/Chappell Production Music, Inc.

1316   Music License         BMG Rights Management (US) LLC                        Musical Composition Synchronization‐Use License                  24‐Mar‐18         Open Road Films, LLC      Show Dogs                                                           ‐
1317   Music License         Rhino Entertainment Company                           Sound Recording Synchronization                                  23‐Mar‐18         Open Road Films, LLC      Show Dogs                                                           ‐
1318   Music License         Extreme Production Music                              Agreement                                                        12‐Mar‐18         Open Road Films, LLC      Show Dogs                                                           ‐
1319   Music License         Extreme Production Music                              Agreement                                                        20‐Feb‐18         Open Road Films, LLC      Show Dogs                                                           ‐




                                                                                                                     19 of 33
                             Case 18-12012-LSS                                             Doc 479-2                           Filed 12/19/18                                Page 21 of 34

 #           Contract Type                  Contract Counterparty                                     Contract Description                            Contract Date    Open Road Counterparty     Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                     at Close

1320   Music License         Non‐Stop Music Library, LC and 615 Music Library,    Synchronization and Master Recording License                      12‐Mar‐18         Open Road Films, LLC      Show Dogs                                                            ‐
                             LLC c/o Warner/Chappell Production Music, Inc.

1322   Music License         Non‐Stop Music Library, LC and 615 Music Library,    Synchronization and Master Recording License                      12‐Mar‐18         Open Road Films, LLC      Show Dogs                                                            ‐
                             LLC c/o Warner/Chappell Production Music, Inc.

1323   Music License         Agreement                                            Extreme Production Music                                          25‐Apr‐18         Open Road Films, LLC      Show Dogs                                                            ‐
1324   Music License         Agreement                                            Extreme Production Music                                          26‐Mar‐18         Open Road Films, LLC      Show Dogs                                                            ‐
1325   Music License         Dream Art Music, LLC                                 Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization     16‐Apr‐18         Open Road Films, LLC      Show Dogs                                                            ‐
                                                                                  and Master Use License Agreement
1326   Music License         Synchronic LLC                                       Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization     7‐Mar‐18          Open Road Films, LLC      Show Dogs                                                            ‐
                                                                                  and Master Use License Agreement
1327   Music License         Montage Music                                        Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization     7‐Mar‐18          Open Road Films, LLC      Show Dogs                                                            ‐
                                                                                  and Master Use License Agreement
1328   Music License         Robert Etoll Productions, Inc.                       Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization     7‐Mar‐18          Open Road Films, LLC      Show Dogs                                                            ‐
                                                                                  and Master Use License Agreement
1329   Music License         Synchronic LLC                                       Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization     16‐Apr‐18         Open Road Films, LLC      Show Dogs                                                            ‐
                                                                                  and Master Use License Agreement
1330   Music License         Garrettwhoosh, LLC                                   Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization     7‐Mar‐18          Open Road Films, LLC      Show Dogs                                                            ‐
                                                                                  and Master Use License Agreement
1331   AP Vendors ‐ Music    Granite Productions Inc.                             Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization     7‐Mar‐18          Open Road Films, LLC      Show Dogs                                                         750
                                                                                  and Master Use License Agreement
1332   AP Vendors ‐ Music    KNF Productions Inc.                                 Show Dogs ‐ Trailers / Advertising ‐ Combined Synchronization     7‐Mar‐18          Open Road Films, LLC      Show Dogs                                                         300
                                                                                  and Master Use License Agreement
1333   Music License         Non‐Stop Music Library, LC                           Synchronization and Master Recording License                      31‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1334   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                          31‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1335   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                          29‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1336   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                          31‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1337   Music License         Associated Production Music LLC                      Invoice/Synchronization & Master License                          30‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1338   Music License         Cinetrax, Inc.                                       Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1339   Music License         KAP Music LLC                                        Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1340   Music License         Musikvergnuegen dba Beyond                           Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1341   Music License         Stephen Sounder/Massive Noise Machine                Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1342   Music License         Audiomachine                                         Combined Synchronization and Master Use License                   22‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1343   Music License         Distortion Music & Sound Design                      Combined Synchronization and Master Use License                   18‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1344   Music License         Redcola LLC                                          Combined Synchronization and Master Use License                   25‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1345   Music License         Montage Music                                        Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1346   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1347   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1348   Music License         Hammerland Music                                     Combined Synchronization and Master Use License                   7‐Jan‐13          Open Road Films, LLC      Side Effects                                                         ‐
1349   Music License         KAP Music LLC                                        Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1350   Music License         Music Plugger, Inc.                                  Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1351   Music License         Moss Landing                                         Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1352   Music License         Creative Soundscapes, Inc.                           Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1353   Music License         Make It Rain, LLC/Ninja Tracks                       Master Use & Synchronization License                              14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1354   Music License         Structure Music                                      Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1355   Music License         Redcola LLC                                          Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1356   Music License         Cinetrax, Inc.                                       Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1357   Music License         Songs of Universal, Inc. of Watern‐Barham Music LLC  Motion Picture Trailer Synchronization Rights License             2‐Nov‐12          Open Road Films, LLC      Side Effects                                                         ‐

1358   Music License         Warner Bros. Entertainment, Inc.                     Letter ‐ Re" "The Hot Gates" from the motion pictures             16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
                                                                                  "300"/Master Use Licens for "SIDE EFFECTS"/Trailers 
1359   Music License         Audiomachine                                         Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1360   Music License         Warner‐Tamerlane Publishing Corp. c/o                Warner/Chappell Music Inc. Trailer Synchronization License        23‐Jul‐13         Open Road Films, LLC      Side Effects                                                         ‐
                             Warner/Chappell Music, Inc. 
1361   Music License         Un Punedas de Monetas, Inc.                          Motion Picture Trailer License ‐ Synchronization                  16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1362   Music License         Warner/Chappell Music, Inc.                          Warner/Chappell Music Inc. Trailer Synchronization License        23‐Jul‐13         Open Road Films, LLC      Side Effects                                                         ‐

1363   Music License         Les Editions la Marguerite                           Synchronisation License                                           12‐Sep‐13         Open Road Films, LLC      Side Effects                                                         ‐
1364   Music License         Milan Entertainment, Inc.                            Master Use License Agreement                                      16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1365   Music License         Gaumont SA                                           Master Use Agreement                                              12‐Sep‐13         Open Road Films, LLC      Side Effects                                                         ‐
1366   Music License         Immediate Music LLC                                  Synchronization and Master Use License #5915                      16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1367   Music License         Moss Landing                                         Combined Synchronization and Master Use License                   7‐Jan‐13          Open Road Films, LLC      Side Effects                                                         ‐
1368   Music License         Linus Lau Music                                      Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1369   Music License         Phantom Power LLC                                    Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1370   Music License         Creative Soundscapes, Inc.                           Combined Synchronization and Master Use License                   22‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1371   Music License         Redcola LLC                                          Combined Synchronization and Master Use License                   25‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1372   Music License         Alibi Music LP                                       Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1373   Music License         Ronald W. Rinker                                     Combined Synchronization and Master Use License                   22‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1374   Music License         Lock N Load Music LLC                                Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1375   Music License         Music Plugger, Inc.                                  Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1376   Music License         Distortion Music & Sound Design                      Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1377   Music License         Audiomachine                                         Combined Synchronization and Master Use License                   31‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1378   Music License         Pusher LLC                                           Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1379   Music License         Moss Landing                                         Combined Synchronization and Master Use License                   22‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1380   Music License         Audiosocket                                          Letter ‐ Re: "Side Effects/"Living on Hope"/Mark Petrie Master    21‐Feb‐13         Open Road Films, LLC      Side Effects                                                         ‐
                                                                                  and Publishing Use/Synchronization License" 
1381   Music License         Moss Landing                                         Combined Synchronization and Master Use License                   28‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1382   Music License         X‐Ray Dog Music, Inc.                                Synchronization and Master Use License                            22‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1383   Music License         Hammerland Music                                     Combined Synchronization and Master Use License                   25‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1384   Music License         Distortion Partnership LLC                           Combined Synchronization and Master Use License                   28‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1385   Music License         Audiomachine                                         Combined Synchronization and Master Use License                   16‐Oct‐12         Open Road Films, LLC      Side Effects                                                         ‐
1386   Music License         Extreme Group Holdings LLC                           Combined Synchronization and Master Use License                   25‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1387   Music License         Stephen Sounder/Massive Noise Machine                Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1388   Music License         Sencit Music, LLC                                    Combined Synchronization and Master Use License                   25‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1389   Music License         Hi‐Finesse Music and Sound, LLC                      Combined Synchronization and Master Use License                   6‐Feb‐13          Open Road Films, LLC      Side Effects                                                         ‐
1390   Music License         Hammerland Music                                     Combined Synchronization and Master Use License                   1‐Feb‐13          Open Road Films, LLC      Side Effects                                                         ‐
1391   Music License         Sonic Symphony Productions                           Combined Synchronization and Master Use License                   25‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1392   Music License         Montage Music                                        Combined Synchronization and Master Use License                   7‐Jan‐13          Open Road Films, LLC      Side Effects                                                         ‐
1393   Music License         Massive Noise Machine                                Combined Synchronization and Master Use License                   25‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1394   Music License         Hammerland Music                                     Combined Synchronization and Master Use License                   31‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1395   Music License         X‐IT Music Inc.                                      Combined Synchronization and Master Use License                   18‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1396   Music License         Hammerland Music                                     Combined Synchronization and Master Use License                   28‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1397   Music License         Position Music                                       Master/Synchronization Use License Agreement                      28‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1398   Music License         Warner/Chappell Music, Inc.                          Synchronization and Master Recording License                      31‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1399   Music License         Distortion Music & Sound Design                      Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1400   Music License         Musikvergnuegen dba Beyond                           Combined Synchronization and Master Use License                   22‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1401   Music License         Audiomachine                                         Combined Synchronization and Master Use License                   28‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1402   Music License         Louder Productions LLC                               Combined Synchronization and Master Use License                   28‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1403   Music License         Third Side Music Inc. obo Just Isn't Music Ltd.      Synchronization License                                           4‐Feb‐13          Open Road Films, LLC      Side Effects                                                         ‐
1404   Music License         The Royalty Network, Inc.                            Synchronization License Agreement ‐ TV & Internet                 28‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1405   Music License         Ninja Tune Ltd.                                      Master Use License Agreement                                      28‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1406   Music License         Selectracks, Inc.                                    Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1407   Music License         Montage Music                                        Combined Synchronization and Master Use License                   25‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1408   Music License         Alibi Music LP                                       Combined Synchronization and Master Use License                   14‐Jan‐13         Open Road Films, LLC      Side Effects                                                         ‐
1409   Music License         Musikvergnuegen DBA Beyond                           Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                                  Synchronization and Master Use License Agreement




                                                                                                                    20 of 33
                             Case 18-12012-LSS                                           Doc 479-2                             Filed 12/19/18                             Page 22 of 34

 #           Contract Type                    Contract Counterparty                                 Contract Description                           Contract Date    Open Road Counterparty     Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                  at Close

1410   Music License         Synchronic LLC                                    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    8‐Oct‐12          Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1411   Music License         Non‐Stop Music Library, LC c/o Warner/Chappell    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    29‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                             Production Music, Inc.                            Synchronization and Master Use License Agreement

1412   Music License         Hammerland Music                                  Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1413   Music License         Alibi Music LP                                    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    10‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1414   Music License         Distortion Music & Sound Design                   Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1415   Music License         Mocean Pictures LLC                               Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1416   Music License         Antic Inc. DBA Posthaste Music Library            Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1417   Music License         Grand Slam Music Inc.                             Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    26‐Sep‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1418   Music License         Sonic Symphony Productions                        Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1419   Music License         Alibi Music LP                                    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    8‐Oct‐12          Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1420   Music License         Methodic Doubt Music, LLC                         Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    8‐Oct‐12          Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1421   Music License         Montage Music                                     Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    17‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1422   Music License         Synchronic LLC                                    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    10‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1423   Music License         Non Stop Music Library, LC                        Synchronization and Master Recording License ‐ Worldwide          1‐Aug‐12          Open Road Films, LLC      Silent Hill                                                          ‐

1424   Music License         Pitch Hammer Music, LLC                           Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    5‐Oct‐12          Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1425   Music License         Alibi Music LP                                    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1426   Music License         Alibi Music LP                                    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1427   Music License         Musikvergnuegen DBA Beyond                        Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    8‐Oct‐12          Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1428   Music License         Massive Noise Machine                             Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    16‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1429   Music License         Synchronic LLC                                    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    17‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1430   Music License         Crash Pad Music LLC                               Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1431   Music License         Uncommon Culture LLC                              Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    8‐Oct‐12          Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1432   Music License         Redcola LLC                                       Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    10‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1433   Music License         Riptide Music, Inc.                               Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1434   Music License         Hi‐Finesse Music and Sound LLC                    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    26‐Sep‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1435   Music License         Synchronic LLC                                    Agreement                                                         11‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
1436   Music License         Creative Soundscapes, Inc.                        Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1437   Music License         Redcola LLC                                       Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    8‐Oct‐12          Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1438   Music License         Capillary Music,  Inc                             Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1439   Music License         Steez Promo LLC                                   Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1440   Music License         Audiomachine                                      Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    8‐Oct‐12          Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1441   Music License         Massive Noise Machine                             Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1442   Music License         Audiomachine                                      Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    10‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1443   Music License         Crash Pad Music LLC                               Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1444   Music License         Immediate Music LLC                               Synchronization and Master Use License #5916                      19‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
1445   Music License         Redcola LLC                                       Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1446   Music License         Hammerland Music                                  Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1447   Music License         X‐Ray Dog Music, Inc.                             Synchronization and Master Use License                            30‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
1448   Music License         Audiomachine                                      Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    17‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement




                                                                                                                   21 of 33
                             Case 18-12012-LSS                                           Doc 479-2                             Filed 12/19/18                             Page 23 of 34

 #           Contract Type                     Contract Counterparty                                Contract Description                           Contract Date    Open Road Counterparty     Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                  at Close

1449   Music License         Louder Productions LLC                            Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    10‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1450   Music License         Non‐Stop Music Library, LC c/o Warner/Chappell    Synchronization and Master Recording License                      29‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                             Production Music, Inc.
1451   Music License         DP Music Production, LLC                          Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1452   Music License         Pfeifer Brox Music Inc                            Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    8‐Oct‐12          Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1453   Music License         Montage Music                                     Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1454   Music License         A. Miles Mosley / Taming Bear Publishing          Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    17‐Oct‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1455   Music License         Sonic Symphony Productions                        Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1456   Music License         Audiomachine                                      Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1457   Music License         Extreme Production Music                          Agreement                                                         31‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
1458   Music License         Cinetrax, Inc.                                    Silent Hill: Revelation 3D ‐ Trailers / Advertising ‐ Combined    23‐Jul‐12         Open Road Films, LLC      Silent Hill                                                          ‐
                                                                               Synchronization and Master Use License Agreement

1459   Music License         Redcola LLC                                       Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1460   Music License         Moss Landing                                      Silent House ‐ Trailers / Advertising ‐ Combined                  29‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1461   Music License         Pigfactory USA LLC                                Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1462   Music License         Methodic Doubt Music, LLC                         Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1463   Music License         Musikvergnuegen DBA Beyond                        Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1464   Music License         Massive Noise Machine                             Silent House ‐ Trailers / Advertising ‐ Combined                  24‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1465   Music License         Mocean Pictures LLC                               Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1466   Music License         Non Stop Music Library, LC                        Synchronization and Master Recording License                      7‐Mar‐12          Open Road Films, LLC      Silent House                                                         ‐
1467   Music License         Louder Productions LLC                            Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1468   Music License         Moss Landing                                      Silent House ‐ Trailers / Advertising ‐ Combined                  22‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1469   Music License         X‐It Music Inc.                                   Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1470   Music License         Non Stop Music Library, LC                        Synchronization and Master Recording License                      3‐Feb‐12          Open Road Films, LLC      Silent House                                                         ‐
1471   Music License         Crash Pad Music LLC                               Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1472   Music License         Gerrit Kinkel Productions, LLC                    Silent House ‐ Trailers / Advertising ‐ Combined                  24‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1473   Music License         Synchronic LLC                                    Silent House ‐ Trailers / Advertising ‐ Combined                  29‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1474   Music License         Crash Pad Music LLC                               Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1475   Music License         Redcola LLC                                       Silent House ‐ Trailers / Advertising ‐ Combined                  2‐Mar‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1476   Music License         Hi‐Finesse Music and Sound LLC                    Silent House ‐ Trailers / Advertising ‐ Combined                  29‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1477   Music License         Louder Productions LLC                            Silent House ‐ Trailers / Advertising ‐ Combined                  24‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1478   Music License         Moss Landing                                      Silent House ‐ Trailers / Advertising ‐ Combined                  24‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1479   Music License         Digihearit? Inc. dba Updown Sound                 Silent House ‐ Trailers / Advertising ‐ Combined                  22‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1480   Music License         Audiomachine                                      Silent House ‐ Trailers / Advertising ‐ Combined                  24‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1481   Music License         Media Management LP, dba MusicBox                 Master Recording and Synchronization License                      5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
1482   Music License         Crash Pad Music LLC                               Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1483   Music License         Capillary Music,  Inc                             Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1484   Music License         Pigfactory USA LLC                                Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1485   Music License         Nitecap Music                                     Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1486   Music License         Massive Noise Machine                             Silent House ‐ Trailers / Advertising ‐ Combined                  2‐Mar‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1487   Music License         Videohelper, inc.                                 Silent House ‐ Trailers / Advertising ‐ Combined                  29‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1488   Music License         Audiomachine                                      Silent House ‐ Trailers / Advertising ‐ Combined                  24‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1489   Music License         Crash Pad Music LLC                               Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1490   Music License         Stephen Souder / Massive Noise Machine            Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1491   Music License         Massive Noise Machine                             Silent House ‐ Trailers / Advertising ‐ Combined                  29‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1492   Music License         Non Stop Music Library, LC                        Synchronization and Master Recording License                      3‐Feb‐12          Open Road Films, LLC      Silent House                                                         ‐
1493   Music License         X5 Music Group                                    Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1494   Music License         Universal Edition AG                              Agreement                                                                           Open Road Films, LLC      Silent House                                                         ‐
1495   Music License         Audiomachine                                      Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1496   Music License         Hammerland Music                                  Silent House ‐ Trailers / Advertising ‐ Combined                  5‐Jan‐12          Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1497   Music License         X‐Ray Dog Music, Inc.                             Synchronization and Master Use License                            12‐Jan‐12         Open Road Films, LLC      Silent House                                                         ‐
1498   Music License         Scoundscapes Publishing, Inc.                     Silent House ‐ Trailers / Advertising ‐ Combined                  29‐Feb‐12         Open Road Films, LLC      Silent House                                                         ‐
                                                                               Synchronization and Master Use License Agreement
1499   Music License         Amphibious Zoo Entertainment Group LLC            Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization     20‐Sep‐16         Open Road Films, LLC      Sleepless                                                            ‐
                                                                               and Master Use License Agreement
1500   Music License         Synchronic LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization     20‐Sep‐16         Open Road Films, LLC      Sleepless                                                            ‐
                                                                               and Master Use License Agreement
1501   Music License         Immediate Music LLC                               Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization     20‐Sep‐16         Open Road Films, LLC      Sleepless                                                            ‐
                                                                               and Master Use License Agreement
1502   Music License         BMG Productions Music, Inc.                       Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization     20‐Sep‐16         Open Road Films, LLC      Sleepless                                                            ‐
                                                                               and Master Use License Agreement




                                                                                                                   22 of 33
                             Case 18-12012-LSS                                             Doc 479-2                            Filed 12/19/18                              Page 24 of 34

 #           Contract Type                    Contract Counterparty                                    Contract Description                          Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                   at Close

1503   Music License         Hi‐Finesse Music and Sound LLC                       Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1504   Music License         Sony/ATV Music Publishing, LLC                       Synchronization License Agreement                                30‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
1505   Music License         Universal Music Enterprises                          Agreement                                                        28‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
1506   Music License         EMI Entertainment World, Inc.                        Synchronization License Agreement                                30‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
1507   Music License         BMG Rights Management (US) LLC                       Musical Composition Synchronization‐Use License                  27‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
1508   Music License         NW Royalty Consulting LLC                            Sleepless ‐ Trailers / Advertising ‐ Synchronization License     20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  Agreement
1509   Music License         WB Music Corp. c/o Warner/Chappel Music, Inc.        Trailer Synchronization License                                  27‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐

1510   Music License         Alibi Music LP                                       Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1511   Music License         DP Music Production, LLC                             Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1512   Music License         Brand X Music, LLC                                   Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1513   Music License         The Hollywood Edge                                   Single End User License Agreement                                                  Open Road Films, LLC      Sleepless                                                           ‐
1514   Music License         Montage Music                                        Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1515   Music License         Sony/ATV Music Publishing, LLC                       Synchronization License Agreement                                21‐Apr‐16         Open Road Films, LLC      Sleepless                                                           ‐
1516   Music License         Audio Network US, Inc.                               Audio Network Non‐Exclusive License Agreement                    29‐Mar‐17         Open Road Films, LLC      Sleepless                                                           ‐
1517   Music License         Audio Brewery LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1518   Music License         Audiomachine                                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1519   Music License         BMG Productions Music, Inc.                          Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    1‐Dec‐16          Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1520   Music License         BMG Production Music, Inc.                           Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    1‐Dec‐16          Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1521   Music License         Phantom Power LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1522   Music License         Non‐Stop Music Library, LC and 615 Music Library,    Synchronization and Master Recording License                     4‐Jan‐17          Open Road Films, LLC      Sleepless                                                           ‐
                             LLC c/o Warner/Chappell Production Music, Inc.

1523   Music License         Alibi Music LP                                       Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    1‐Dec‐16          Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1524   Music License         Phantom Power LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Dec‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1525   Music License         Alloy Tracks LLC                                     Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    1‐Dec‐16          Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1526   Music License         Alibi Music LP                                       Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1527   Music License         Audio Brewery LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1528   Music License         Audiomachine                                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    1‐Dec‐16          Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1529   Music License         Audiomachine                                         Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1530   Music License         Hi‐Finesse Music and Sound LLC                       Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    15‐Nov‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1531   Music License         Hi‐Finesse Music and Sound LLC                       Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1532   Music License         Montage Music                                        Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1533   Music License         Make it Rain, LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1534   Music License         Sencit Music, LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    1‐Dec‐16          Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1535   Music License         Sencit Music, LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1536   Music License         Synchronic LLC                                       Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    1‐Dec‐16          Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1537   Music License         Synchronic LLC                                       Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1538   Music License         Sencit Music, LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1539   Music License         Make it Rain, LLC                                    Sleepless ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Sep‐16         Open Road Films, LLC      Sleepless                                                           ‐
                                                                                  and Master Use License Agreement
1540   Music License         Alibi Music LP                                       Combined Synchronization and Master Use License Agreement        15‐Jul‐16         Open Road Films, LLC      Snowden                                                             ‐

1541   Music License         Alibi Music LP                                       Combined Synchronization and Master Use License Agreement 12‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1542   Music License         Alloy Tracks LLC                                     Combined Synchronization and Master Use License Agreement 7‐Apr‐16                 Open Road Films, LLC      Snowden                                                             ‐

1543   Music License         Audio Brewery LLC                                    Combined Synchronization and Master Use License Agreement 15‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1544   Music License         Audio Precision Design, LLC                          Combined Synchronization and Master Use License Agreement 12‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1545   Music License         Audio Precision Design, LLC                          Combined Synchronization and Master Use License Agreement 10‐Aug‐16                Open Road Films, LLC      Snowden                                                             ‐

1546   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement 22‐Jun‐15                Open Road Films, LLC      Snowden                                                             ‐

1547   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement 12‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1548   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement 22‐Aug‐16                Open Road Films, LLC      Snowden                                                             ‐

1549   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement 28‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1550   Music License         Avalon Zero S.a.r.l                                  Combined Synchronization and Master Use License Agreement 7‐Apr‐16                 Open Road Films, LLC      Snowden                                                             ‐

1551   Music License         BMG Production Music, Inc.                           Combined Synchronization and Master Use License Agreement 15‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1552   Music License         BMG Production Music, Inc.                           Combined Synchronization and Master Use License Agreement 12‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1553   Music License         BMG Production Music, Inc.                           Combined Synchronization and Master Use License Agreement 10‐Aug‐16                Open Road Films, LLC      Snowden                                                             ‐

1554   Music License         Brand X Music, LLC                                   Combined Synchronization and Master Use License Agreement 22‐Aug‐16                Open Road Films, LLC      Snowden                                                             ‐

1555   Music License         Confidential Music, Inc.                             Combined Synchronization and Master Use License Agreement 22‐Jun‐15                Open Road Films, LLC      Snowden                                                             ‐

1556   Music License         Cringe Audio                                         Combined Synchronization and Master Use License Agreement 7‐Apr‐16                 Open Road Films, LLC      Snowden                                                             ‐

1557   Music License         Gerrit Kinkel Productions, LLC                       Combined Synchronization and Master Use License Agreement 28‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1558   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement 15‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1559   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement 12‐Jul‐16                Open Road Films, LLC      Snowden                                                             ‐

1560   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement 22‐Jun‐15                Open Road Films, LLC      Snowden                                                             ‐




                                                                                                                     23 of 33
                             Case 18-12012-LSS                                             Doc 479-2                         Filed 12/19/18                            Page 25 of 34

 #           Contract Type                     Contract Counterparty                                 Contract Description                       Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                              at Close

1561   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement 7‐Sep‐16            Open Road Films, LLC      Snowden                                                             ‐

1562   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement 10‐Aug‐16           Open Road Films, LLC      Snowden                                                             ‐

1563   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement 28‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1564   Music License         Imagem Production Music LLC                          Combined Synchronization and Master Use License Agreement 15‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1565   Music License         Jensens Sound Generations LLC                        Combined Synchronization and Master Use License Agreement 7‐Apr‐16            Open Road Films, LLC      Snowden                                                             ‐

1566   Music License         Make It Rain, LLC                                    Combined Synchronization and Master Use License Agreement 26‐Aug‐16           Open Road Films, LLC      Snowden                                                             ‐

1567   Music License         Massive Noise Machine                                Combined Synchronization and Master Use License Agreement 28‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1568   Music License         Megatrax Production Music                            Combined Synchronization and Master Use License Agreement 10‐Aug‐16           Open Road Films, LLC      Snowden                                                             ‐

1569   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement 15‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1570   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement 22‐Jun‐15           Open Road Films, LLC      Snowden                                                             ‐

1571   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement 22‐Aug‐16           Open Road Films, LLC      Snowden                                                             ‐

1572   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement 12‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1573   Music License         Music Plugger Inc.                                   Combined Synchronization and Master Use License Agreement 15‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1574   Music License         Music Plugger Inc.                                   Combined Synchronization and Master Use License Agreement 15‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1575   Music License         Non‐Stop Music Library, LC c/o Warner/Chappell       Synchronization and Master Recording License                13‐Apr‐16         Open Road Films, LLC      Snowden                                                             ‐
                             Production Music, Inc.
1576   Music License         Phantom Power LLC                                    Combined Synchronization and Master Use License Agreement 15‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1577   Music License         Phantom Power LLC                                    Combined Synchronization and Master Use License Agreement 27‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1578   Music License         Phantom Power LLC                                    Combined Synchronization and Master Use License Agreement 22‐Jun‐15           Open Road Films, LLC      Snowden                                                             ‐

1579   Music License         Phantom Power LLC                                    Combined Synchronization and Master Use License Agreement 12‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1580   Music License         Phantom Power LLC                                    Combined Synchronization and Master Use License Agreement 10‐Aug‐16           Open Road Films, LLC      Snowden                                                             ‐

1581   Music License         Pitch Hammer Music, LLC                              Combined Synchronization and Master Use License Agreement 27‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1582   Music License         Position Music                                       Master/Synchronization Use License Agreement                14‐Jun‐16         Open Road Films, LLC      Snowden                                                             ‐
1583   Music License         Position Music                                       Master/Synchronization Use License Agreement                7‐Apr‐16          Open Road Films, LLC      Snowden                                                             ‐
1584   Music License         Position Music                                       Master/Synchronization Use License Agreement                12‐Jul‐16         Open Road Films, LLC      Snowden                                                             ‐
1585   Music License         Position Music                                       Master/Synchronization Use License Agreement                10‐Aug‐16         Open Road Films, LLC      Snowden                                                             ‐
1586   Music License         Pusher LLC                                           Combined Synchronization and Master Use License Agreement   12‐Jul‐16         Open Road Films, LLC      Snowden                                                             ‐

1587   Music License         Redcola LLC                                          Combined Synchronization and Master Use License Agreement 12‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1588   Music License         Redcola LLC                                          Combined Synchronization and Master Use License Agreement 12‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1589   Music License         Riptide Music Group, LLC                             Non‐Exclusive Composition & Master Recording              14‐Apr‐16           Open Road Films, LLC      Snowden                                                             ‐
                                                                                  Synchronization License Agreement
1590   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement 22‐Aug‐16           Open Road Films, LLC      Snowden                                                             ‐

1591   Music License         Robert Etoll Productions, Inc.                       Combined Synchronization and Master Use License Agreement 7‐Apr‐16            Open Road Films, LLC      Snowden                                                             ‐

1592   Music License         Score A Score LLC                                    Combined Synchronization and Master Use License Agreement 7‐Apr‐16            Open Road Films, LLC      Snowden                                                             ‐

1593   Music License         Sencit Music, LLC                                    Combined Synchronization and Master Use License Agreement 10‐Aug‐16           Open Road Films, LLC      Snowden                                                             ‐

1594   Music License         Snyder Music, Inc.                                   Combined Synchronization and Master Use License Agreement 12‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1595   Music License         Snyder Music, Inc.                                   Combined Synchronization and Master Use License Agreement 22‐Jun‐15           Open Road Films, LLC      Snowden                                                             ‐

1596   Music License         Songs To Your Eyes Ltd.                              Combined Synchronization and Master Use License Agreement 12‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1597   Music License         Soundscapes Publishing, Inc.                         Combined Synchronization and Master Use License Agreement 22‐Jun‐15           Open Road Films, LLC      Snowden                                                             ‐

1598   Music License         Synchronic LLC                                       Combined Synchronization and Master Use License Agreement 12‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1599   Music License         Synchronic LLC                                       Combined Synchronization and Master Use License Agreement 22‐Jun‐15           Open Road Films, LLC      Snowden                                                             ‐

1600   Music License         Winco Global Music                                   Combined Synchronization and Master Use License Agreement 12‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1601   Music License         X‐It Music Inc.                                      Combined Synchronization and Master Use License Agreement 12‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1602   Music License         X‐It Music Inc.                                      Combined Synchronization and Master Use License Agreement 27‐Jul‐16           Open Road Films, LLC      Snowden                                                             ‐

1603   Music License         Non‐Stop Music Library, LC and 615 Music Library,    Synchronization and Master Recording License                27‐Mar‐17         Open Road Films, LLC      Spark                                                               ‐
                             LLC  c/o Warner/Chappell Production Music, Inc.

1604   Music License         "A" Side Music, LLC d/b/a Modern Works Publishing  Synchronization License                                       31‐Mar‐17         Open Road Films, LLC      Spark                                                               ‐
                             o/b/o Bad Candy Music (ASCAP)
1605   Music License         Non‐Stop Music Library, LC and 615 Music Library,  Synchronization and Master Recording License                  28‐Feb‐17         Open Road Films, LLC      Spark                                                               ‐
                             LLC  c/o Warner/Chappell Production Music, Inc.

1606   Music License         Alibi Music LP                                       Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐

1607   Music License         Warner‐Tamerlane Publishing Corp. (BMI)              Trailer Synchonization License                            6‐Mar‐17            Open Road Films, LLC      Spark                                                               ‐
1608   Music License         BMG Production Music, Inc.                           Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐

1609   Music License         Extreme Production Music                             Agreement                                                 29‐Mar‐17           Open Road Films, LLC      Spark                                                               ‐
1610   Music License         The Hit House LLC                                    Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐

1611   Music License         Music Plugger Inc.                                   Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐

1612   Music License         Louder Productions, Inc.                             Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐

1613   Music License         Hi‐Finesse Music and Sound LLC                       Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐

1614   Music License         Alloy Tracks LLC                                     Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐

1615   Music License         Synchronic LLC                                       Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐

1616   Music License         Montage Music                                        Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐

1617   Music License         Audiomachine                                         Combined Synchronization and Master Use License Agreement 14‐Feb‐17           Open Road Films, LLC      Spark                                                               ‐




                                                                                                                  24 of 33
                             Case 18-12012-LSS                                          Doc 479-2                            Filed 12/19/18                           Page 26 of 34

 #           Contract Type                     Contract Counterparty                                Contract Description                       Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                             at Close

1618   Music License         Hammerland Music                                  Combined Synchronization and Master Use License Agreement 14‐Feb‐17             Open Road Films, LLC      Spark                                                               ‐

1619   Music License         Robert Etoll Productions, Inc.                    Combined Synchronization and Master Use License Agreement 14‐Feb‐17             Open Road Films, LLC      Spark                                                               ‐

1620   Music License         Really Slow Motion Ltd.                           Combined Synchronization and Master Use License Agreement 14‐Feb‐17             Open Road Films, LLC      Spark                                                               ‐

1621   Music License         Torque Design                                     Combined Synchronization and Master Use License Agreement 14‐Feb‐17             Open Road Films, LLC      Spark                                                               ‐

1622   Music License         Louder Productions, Inc.                          Combined Synchronization and Master Use License Agreement 14‐Feb‐17             Open Road Films, LLC      Spark                                                               ‐

1623   Music License         Alibi Music LP                                    Combined Synchronization and Master Use License Agreement 14‐Feb‐17             Open Road Films, LLC      Spark                                                               ‐

1624   Music License         Alloy Tracks LLC                                  Combined Synchronization and Master Use License Agreement 4‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1625   Music License         DP Music Production, LLC                          Combined Synchronization and Master Use License Agreement 4‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1626   Music License         Pusher LLC                                        Combined Synchronization and Master Use License Agreement 15‐Jul‐15             Open Road Films, LLC      Spotlight                                                           ‐

1627   Music License         Synchronic LLC                                    Combined Synchronization and Master Use License Agreement 27‐Oct‐15             Open Road Films, LLC      Spotlight                                                           ‐

1628   Music License         Redcola LLC                                       Combined Synchronization and Master Use License Agreement 15‐Jul‐15             Open Road Films, LLC      Spotlight                                                           ‐

1629   Music License         Pitch Hammer Music, LLC                           Combined Synchronization and Master Use License Agreement 8‐Feb‐16              Open Road Films, LLC      Spotlight                                                           ‐

1630   Music License         audiomachine                                      Combined Synchronization and Master Use License Agreement 26‐Oct‐15             Open Road Films, LLC      Spotlight                                                           ‐

1631   Music License         BMG Rights Management (US) LLC                    Musical Composition Synchronization‐Use License           27‐Jul‐15             Open Road Films, LLC      Spotlight                                                           ‐
1632   Music License         Louder Prodictions LLC                            Combined Synchronization and Master Use License Agreement 5‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1633   Music License         Phantom Power LLC                                 Combined Synchronization and Master Use License Agreement 15‐Jul‐15             Open Road Films, LLC      Spotlight                                                           ‐

1634   Music License         Methodic Doubt Music, LLC                         Combined Synchronization and Master Use License Agreement 5‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1635   Music License         Amphibious Zoo Entertainment Group LLC            Combined Synchronization and Master Use License Agreement 15‐Jul‐15             Open Road Films, LLC      Spotlight                                                           ‐

1636   Music License         Robert Etoll Productions, Inc.                    Combined Synchronization and Master Use License Agreement 5‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1637   Music License         Audio Brewery LLC                                 Combined Synchronization and Master Use License Agreement 4‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1638   Music License         Brand X Music, LLC                                Combined Synchronization and Master Use License Agreement 5‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1639   Music License         Montage Music                                     Combined Synchronization and Master Use License Agreement 15‐Jul‐15             Open Road Films, LLC      Spotlight                                                           ‐

1640   Music License         Nicholas Murray                                   Combined Synchronization and Master Use License Agreement 4‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1641   Music License         audiomachine                                      Combined Synchronization and Master Use License Agreement 5‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1642   Music License         Synchronic LLC                                    Combined Synchronization and Master Use License Agreement 5‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1643   Music License         X‐It Music Inc.                                   Combined Synchronization and Master Use License Agreement 5‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1644   Music License         Luminary Visions LLC                              Combined Synchronization and Master Use License Agreement 8‐Dec‐15              Open Road Films, LLC      Spotlight                                                           ‐

1645   Music License         Hi‐Finesse Music and Sound LLC                    Combined Synchronization and Master Use License Agreement 4‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1646   Music License         Hi‐Finesse Music and Sound LLC                    Combined Synchronization and Master Use License Agreement 5‐Oct‐15              Open Road Films, LLC      Spotlight                                                           ‐

1647   Music License         Creative Soundscapes, Inc.                        Combined Synchronization and Master Use License Agreement 5‐Oct‐15              Open Road Films, LLC      Spotlight                                                           ‐

1648   Music License         Scorebird Music, Inc.                             Combined Synchronization and Master Use License Agreement 10‐Nov‐15             Open Road Films, LLC      Spotlight                                                           ‐

1649   Music License         Hi‐Finesse Music and Sound LLC                    Combined Synchronization and Master Use License Agreement 27‐Oct‐15             Open Road Films, LLC      Spotlight                                                           ‐

1650   Music License         Hammerland Music                                  Combined Synchronization and Master Use License Agreement 4‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1651   Music License         Montage Music                                     Combined Synchronization and Master Use License Agreement 5‐Oct‐15              Open Road Films, LLC      Spotlight                                                           ‐

1652   Music License         Hi‐Finesse Music and Sound LLC                    Combined Synchronization and Master Use License Agreement 9‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1653   Music License         X‐It Music Inc.                                   Combined Synchronization and Master Use License Agreement 4‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1654   Music License         Selectracks, Inc.                                 Master Recording, Synchronization and Performing Rights   11‐Nov‐15             Open Road Films, LLC      Spotlight                                                           ‐
                                                                               License
1655   Music License         Audiomachine                                      Combined Synchronization and Master Use License Agreement 15‐Jul‐15             Open Road Films, LLC      Spotlight                                                           ‐

1656   Music License         Methodic Doubt Music, LLC                         Combined Synchronization and Master Use License Agreement 27‐Oct‐15             Open Road Films, LLC      Spotlight                                                           ‐

1657   Music License         Selectracks, Inc.                                 Combined Synchronization and Master Use License Agreement 5‐Oct‐15              Open Road Films, LLC      Spotlight                                                           ‐

1658   Music License         The Hit House LLC                                 Combined Synchronization and Master Use License Agreement 8‐Dec‐15              Open Road Films, LLC      Spotlight                                                           ‐

1659   Music License         Selectracks, Inc.                                 Master Recording, Synchronization and Performing Rights   19‐Nov‐15             Open Road Films, LLC      Spotlight                                                           ‐
                                                                               License
1660   Music License         Jensens Sound Generations LLC                     Combined Synchronization and Master Use License Agreement 4‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1661   Music License         Non‐Stop Music Library, LC c/o Warner/Chappell    Synchronization and Master Recording License (Reaction Hit)   15‐Oct‐15         Open Road Films, LLC      Spotlight                                                           ‐
                             Production Music, Inc.
1662   Music License         Audiomachine                                      Combined Synchronization and Master Use License Agreement 27‐Oct‐15             Open Road Films, LLC      Spotlight                                                           ‐

1663   Music License         Methodic Doubt Music, LLC                         Combined Synchronization and Master Use License Agreement 26‐Oct‐15             Open Road Films, LLC      Spotlight                                                           ‐

1664   Music License         Mark Thomas Hannah d/b/a Boomerang!               Combined Synchronization and Master Use License Agreement 5‐Nov‐15              Open Road Films, LLC      Spotlight                                                           ‐

1665   Music License         Sencit Music, LLC                                 Combined Synchronization and Master Use License Agreement 5‐Oct‐15              Open Road Films, LLC      Spotlight                                                           ‐

1666   Music License         Non‐Stop Music Library, LC c/o Warner/Chappell    Synchronization and Master Recording License (Titan Hit)      15‐Oct‐15         Open Road Films, LLC      Spotlight                                                           ‐
                             Production Music, Inc.
1667   Music License         Mocean Pictures LLC                               The Fluffy Movie ‐ Trailers / Advertising ‐ Combined          18‐Jul‐14         Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                               Synchronization and Master Use License Agreement
1668   Music License         Alibi Music LP                                    The Fluffy Movie ‐ Trailers / Advertising ‐ Combined          15‐Jul‐14         Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                               Synchronization and Master Use License Agreement
1669   Music License         Synchronic LLC                                    The Fluffy Movie ‐ Trailers / Advertising ‐ Combined          3‐Apr‐14          Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                               Synchronization and Master Use License Agreement
1670   Music License         Luminary Visions LLC                              The Fluffy Movie ‐ Trailers / Advertising ‐ Combined          9‐Jul‐14          Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                               Synchronization and Master Use License Agreement
1671   Music License         Selectracks, Inc.                                 The Fluffy Movie ‐ Trailers / Advertising ‐ Combined          11‐Jul‐14         Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                               Synchronization and Master Use License Agreement
1672   Music License         Dig the Kid LLC                                   The Fluffy Movie ‐ Trailers / Advertising ‐ Combined          21‐May‐14         Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                               Synchronization and Master Use License Agreement




                                                                                                                  25 of 33
                             Case 18-12012-LSS                                               Doc 479-2                            Filed 12/19/18                              Page 27 of 34

 #           Contract Type                  Contract Counterparty                                        Contract Description                          Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                     at Close

1673   Music License         Six‐Fifteen Music Library, LLC c/o Warner/Chappell     Synchronization and Master Recording License                     11‐Sep‐14         Open Road Films, LLC      The Fluffy Movie                                                    ‐
                             Production Music, Inc.
1674   Music License         Position Music, Inc.                                    Master/Synchronization Use License Agreement                    3‐Apr‐14          Open Road Films, LLC      The Fluffy Movie                                                    ‐
1675   Music License         Audiomachine                                            The Fluffy Movie ‐ Trailers / Advertising ‐ Combined            3‐Apr‐14          Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                                     Synchronization and Master Use License Agreement
1676   Music License         X‐Ray Dog Music, Inc.                                   The Fluffy Movie ‐ Trailers / Advertising ‐ Combined            3‐Apr‐14          Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                                     Synchronization and Master Use License Agreement
1677   Music License         X‐Ray Dog Music, Inc.                                   Synchronization and Music Use License                           8‐May‐14          Open Road Films, LLC      The Fluffy Movie                                                    ‐
1678   Music License         Soundscapes Publishing, Inc.                            The Fluffy Movie ‐ Trailers / Advertising ‐ Combined            3‐Apr‐14          Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                                     Synchronization and Master Use License Agreement
1679   Music License         Pusher LLC                                              The Fluffy Movie ‐ Trailers / Advertising ‐ Combined            3‐Apr‐14          Open Road Films, LLC      The Fluffy Movie                                                    ‐
                                                                                     Synchronization and Master Use License Agreement
1680   Music License         Moss Landing                                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1681   Music License         Moss Landing                                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1682   Music License         Phantom Power LLC                                       The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    19‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1683   Music License         Stephen Souder / Massive Noise Machine                  The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1684   Music License         Hi‐Finesse Music and Sound LLC                          The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1685   Music License         Position Music                                          The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1686   Music License         Robert Etoll Productions, Inc.                          The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    19‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1687   Music License         Pfeifer Broz Music Inc.                                 The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1688   Music License         Mocean Pictures LLC                                     The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1689   Music License         Non Stop Music Library, LC                              Synchronization and Master Recording License                    9‐Jan‐12          Open Road Films, LLC      The Grey                                                            ‐
1690   Music License         Brand X, Inc.                                           Synchronization and Master Use License                          30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
1691   Music License         Alibi Music LP                                          The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1692   Music License         Audiomachine                                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    19‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1693   Music License         Robert Etoll Productions, Inc.                          Synchronization & Master Use License Agreement                  13‐Sep‐11         Open Road Films, LLC      The Grey                                                            ‐
1694   Music License         Non Stop Music Library, LC                              Synchronization and Master Recording License                    24‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
1695   Music License         Position Music                                          Master/Synchronization Use License Agreement                    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
1696   Music License         Audiomachine                                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Dec‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1697   Music License         Moss Landing                                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1698   Music License         Phantom Power LLC                                       The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    13‐Sep‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1699   Music License         Moss Landing                                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1700   Music License         Cinetrax, Inc.                                          The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    19‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1701   Music License         Montage Music LLC                                       The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    13‐Sep‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1702   Music License         Phantom Power LLC                                       The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    19‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1703   Music License         Pfeifer Broz Music, Inc.                                The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1704   Music License         Sencit Music, LLC                                       The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1705   Music License         Riptide Music, Inc.                                     The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    2‐Feb‐12          Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1706   Music License         Hi‐Finesse Music and Sound LLC                          The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1707   Music License         Sencit Music, LLC                                       The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1708   Music License         Waxploitation Entertainment Group, Inc.                 The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    13‐Sep‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1709   Music License         Audiomachine                                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1710   Music License         Hammerland Music                                        The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    20‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1711   Music License         Hammerland Music                                        The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1712   Music License         Hammerland Music                                        The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    5‐Jan‐12          Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1713   Music License         Daniel Diaz / Anti‐Hero                                 The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1714   Music License         Labrador Entertainment, Inc. / Shock Files              The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    19‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1715   Music License         Moss Landing                                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    19‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1716   Music License         Methodic Doubt Music, LLC                               The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1717   Music License         Hi‐Finesse Music and Sound LLC                          The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1718   Music License         Alibi Music LP                                          The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    10‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1719   Music License         The Rights Workshop                                     The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    13‐Sep‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1720   Music License         Riptide Music, Inc.                                     The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    30‐Nov‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1721   Music License         Moss Landing                                            The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    13‐Sep‐11         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1722   Music License         X‐It Music Inc.                                         The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    19‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1723   Music License         Non Stop Music Library, LC                              Synchronization and Master Recording License                    12‐Dec‐11         Open Road Films, LLC      The Grey                                                            ‐
1724   Music License         Alex Pitschka / Montage Music                           The Grey ‐ Trailers / Advertising ‐ Combined Synchronization    24‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
                                                                                     and Master Use License Agreement
1725   Music License         Immediate Music LLC                                     Synchronization and Master Use License #5730                    18‐Jan‐12         Open Road Films, LLC      The Grey                                                            ‐
1726   Music License         Labrador Entertainment, Inc.                            The Gunman ‐ Trailers / Advertising ‐ Combined                  3‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1727   Music License         The Audio Group                                         The Gunman ‐ Trailers / Advertising ‐ Combined                  17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1728   Music License         Make It Rain, LLC d/b/a Ninja Tracks c/o Wolf, Rifkin,  The Gunman ‐ Trailers / Advertising ‐ Combined                  2‐Mar‐15          Open Road Films, LLC      The Gunman                                                          ‐
                             Shapiro, Schulman & Rabkin, LLP                         Synchronization and Master Use License Agreement
1729   Music License         Rhino Entertainment Company                             The Gunman ‐ Trailers / Advertising ‐ Combined                  28‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1730   Music License         Creeping Death Music (ASCAP)                            Synchronization License                                         28‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
1731   Music License         Warner‐Tamerland Publishing Corp. c/o                   Trailer Synchronization License                                 16‐Mar‐15         Open Road Films, LLC      The Gunman                                                          ‐
                             Warner/Chappell Music, Inc.
1732   Music License         Montage Music                                           The Gunman ‐ Trailers / Advertising ‐ Combined                  13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement




                                                                                                                       26 of 33
                             Case 18-12012-LSS                                             Doc 479-2                          Filed 12/19/18                     Page 28 of 34

 #           Contract Type                     Contract Counterparty                                  Contract Description                Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                        at Close

1733   Music License         Immediate Music LLC                                     The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1734   Music License         X‐It Music Inc.                                         The Gunman ‐ Trailers / Advertising ‐ Combined     3‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1735   Music License         Synchronic LLC                                          The Gunman ‐ Trailers / Advertising ‐ Combined     20‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1736   Music License         Audio Brewery LLC                                       Master/Synchronization Use License Agreement       20‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
1737   Music License         Make It Rain, LLC d/b/a Ninja Tracks c/o Wolf, Rifkin,  A Master Use & Synchronization License             13‐Mar‐15         Open Road Films, LLC      The Gunman                                                          ‐
                             Shapiro, Schulman & Rabkin, LLP
1738   Music License         Audiomachine                                            The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1739   Music License         Brand X Music, LLC                                      The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1740   Music License         Charles Hart                                            The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1741   Music License         Pitch Hammer Music, LLC                                 The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1742   Music License         Sencit Music, LLC                                       The Gunman ‐ Trailers / Advertising ‐ Combined     10‐Mar‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1743   Music License         Robert Etoll Productions, Inc.                          The Gunman ‐ Trailers / Advertising ‐ Combined     3‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1744   Music License         Robert Etoll Productions, Inc.                          The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1745   Music License         Robert Etoll Productions, Inc.                          The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1746   Music License         Hi‐Finesse Music and Sound LLC                          The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1747   Music License         Alibi Music LP                                          The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1748   Music License         Gerrit Kinkel Productions, LLC                          The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1749   Music License         Methodic Doubt Music, LLC                               The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1750   Music License         Soundscapes Publishing, Inc.                            The Gunman ‐ Trailers / Advertising ‐ Combined     6‐Mar‐15          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1751   Music License         Montage Music                                           The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1752   Music License         Audio Brewery LLC                                       The Gunman ‐ Trailers / Advertising ‐ Combined     10‐Mar‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1753   Music License         Position Music                                          The Gunman ‐ Trailers / Advertising ‐ Combined     3‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1754   Music License         Position Music                                          The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1755   Music License         Antic Inc. DBA Posthaste Music Library                  The Gunman ‐ Trailers / Advertising ‐ Combined     2‐Mar‐15          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1756   Music License         Jensens Sound Generations LLC                           The Gunman ‐ Trailers / Advertising ‐ Combined     3‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1757   Music License         Brand X Music, LLC                                      The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1758   Music License         Make It Rain, LLC d/b/a Ninja Tracks c/o Wolf, Rifkin,  Master Use & Synchronization License               8‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                             Shapiro, Schulman & Rabkin, LLP
1759   Music License         Audiomachine                                            The Gunman ‐ Trailers / Advertising ‐ Combined     3‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1760   Music License         Audio Brewery LLC                                       The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1761   Music License         Beggars Group Media Limited                             The Gunman ‐ Trailers / Advertising ‐ Combined     15‐Dec‐14         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1762   Music License         The Bicycle Music Company, Inc.                         The Gunman ‐ Trailers / Advertising ‐ Combined     12‐Dec‐14         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1763   Music License         Montage Music                                           The Gunman ‐ Trailers / Advertising ‐ Combined     3‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1764   Music License         Redcola LLC                                             The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1765   Music License         Methodic Doubt Music, LLC                               The Gunman ‐ Trailers / Advertising ‐ Combined     3‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1766   Music License         Pfeifer Broz Music, Inc.                                The Gunman ‐ Trailers / Advertising ‐ Combined     10‐Mar‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1767   Music License         Methodic Doubt Music, LLC                               The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1768   Music License         Synchronic LLC                                          The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1769   Music License         Brand X Music, LLC                                      The Gunman ‐ Trailers / Advertising ‐ Combined     10‐Mar‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1770   Music License         Confidential Music, Inc.                                The Gunman ‐ Trailers / Advertising ‐ Combined     20‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1771   Music License         Selectracks, Inc.                                       The Gunman ‐ Trailers / Advertising ‐ Combined     11‐Mar‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1772   Music License         Phantom Power LLC                                       The Gunman ‐ Trailers / Advertising ‐ Combined     20‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1773   Music License         Phantom Power LLC                                       The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1774   Music License         Brand X Music, LLC                                      The Gunman ‐ Trailers / Advertising ‐ Combined     9‐Mar‐15          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1775   Music License         Sencit Music, LLC                                       The Gunman ‐ Trailers / Advertising ‐ Combined     24‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1776   Music License         Distortion Music & Sound Design                         The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1777   Music License         Hi‐Finesse Music and Sound LLC                          The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1778   Music License         Alibi Music LP                                          The Gunman ‐ Trailers / Advertising ‐ Combined     10‐Mar‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1779   Music License         Selectracks, Inc. DBA Music Beyond                      The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1780   Music License         Hi‐Finesse Music and Sound LLC                          The Gunman ‐ Trailers / Advertising ‐ Combined     6‐Mar‐15          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1781   Music License         DP Music Production, LLC                                The Gunman ‐ Trailers / Advertising ‐ Combined     2‐Mar‐15          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1782   Music License         Soudscapes Publishing, Inc.                             The Gunman ‐ Trailers / Advertising ‐ Combined     3‐Dec‐14          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1783   Music License         Audiomachine                                            The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1784   Music License         Hammerland Music                                        The Gunman ‐ Trailers / Advertising ‐ Combined     13‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1785   Music License         X‐It Music Inc.                                         The Gunman ‐ Trailers / Advertising ‐ Combined     7‐Feb‐15          Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement
1786   Music License         Chesky Productions, Inc DBA Manhattan Production  The Gunman ‐ Trailers / Advertising ‐ Combined           17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                             Music                                                   Synchronization and Master Use License Agreement
1787   Music License         Synchronic LLC                                          The Gunman ‐ Trailers / Advertising ‐ Combined     17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                                     Synchronization and Master Use License Agreement




                                                                                                                   27 of 33
                             Case 18-12012-LSS                                    Doc 479-2                         Filed 12/19/18                             Page 29 of 34

 #           Contract Type                    Contract Counterparty                         Contract Description                        Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                      at Close

1788   Music License         Montage Music                                The Gunman ‐ Trailers / Advertising ‐ Combined              20‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                          Synchronization and Master Use License Agreement
1789   Music License         Selectracks, Inc. DBA X‐Ray Dog Music        The Gunman ‐ Trailers / Advertising ‐ Combined              17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                          Synchronization and Master Use License Agreement
1790   Music License         Montage Music                                The Gunman ‐ Trailers / Advertising ‐ Combined              1‐Mar‐15          Open Road Films, LLC      The Gunman                                                          ‐
                                                                          Synchronization and Master Use License Agreement
1791   Music License         Audiomachine                                 The Gunman ‐ Trailers / Advertising ‐ Combined              20‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                          Synchronization and Master Use License Agreement
1792   Music License         Selectracks, Inc. DBA Music Beyond           The Gunman ‐ Trailers / Advertising ‐ Combined              17‐Feb‐15         Open Road Films, LLC      The Gunman                                                          ‐
                                                                          Synchronization and Master Use License Agreement
1793   Music License         Musikvergnuegen d/b/a Beyond                 Combined Synchronization and Master Use License Agreement   12‐Feb‐13         Open Road Films, LLC      The Host                                                            ‐

1794   Music License         Associated Production Music LLC              APM Synchronization and Master Use License                10‐Jun‐13           Open Road Films, LLC      The Host                                                            ‐
1795   Music License         Associated Production Music LLC              APM Synchronization and Master Use License                10‐Jun‐13           Open Road Films, LLC      The Host                                                            ‐
1796   Music License         Pfeifer Broz Music Inc.                      Combined Synchronization and Master Use License Agreement 31‐Oct‐12           Open Road Films, LLC      The Host                                                            ‐

1797   Music License         Moss Landing                                 Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1798   Music License         J Trax LLC                                   Combined Synchronization and Master Use License Agreement 31‐Oct‐12           Open Road Films, LLC      The Host                                                            ‐

1799   Music License         Alloy Tracks                                 Combined Synchronization and Master Use License Agreement 5‐Mar‐12            Open Road Films, LLC      The Host                                                            ‐

1800   Music License         Synchronic LLC                               Combined Synchronization and Master Use License Agreement 31‐Oct‐12           Open Road Films, LLC      The Host                                                            ‐

1801   Music License         J Trax LLC                                   Combined Synchronization and Master Use License Agreement 31‐Oct‐12           Open Road Films, LLC      The Host                                                            ‐

1802   Music License         Alibi Music LP                               Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1803   Music License         Methodic Doubt Music, LLC                    Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1804   Music License         Methodic Doubt Music, LLC                    Master & Synchronization License Agreement                21‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐
1805   Music License         Audiomachine                                 Combined Synchronization and Master Use License Agreement 31‐Oct‐12           Open Road Films, LLC      The Host                                                            ‐

1806   Music License         Associated Production Music LLC              Combined Synchronization and Master Use License Agreement 11‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1807   Music License         Associated Production Music LLC              APM Synchronization and Master Use License                12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐
1808   Music License         Moss Landing                                 Combined Synchronization and Master Use License Agreement 29‐Feb‐12           Open Road Films, LLC      The Host                                                            ‐

1809   Music License         Synchronic LLC                               Combined Synchronization and Master Use License Agreement 14‐Mar‐13           Open Road Films, LLC      The Host                                                            ‐

1810   Music License         Alibi Music LP                               Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1811   Music License         Distortion Partnership, LLC                  Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1812   Music License         Synchronic LLC                               Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1813   Music License         Redcola LLC                                  Combined Synchronization and Master Use License Agreement 5‐Mar‐12            Open Road Films, LLC      The Host                                                            ‐

1814   Music License         Moss Landing                                 Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1815   Music License         Position Music, Inc.                         Master/Synchronization Use License Agreement              12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐
1816   Music License         Creative Soundscapes, Inc.                   Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1817   Music License         Pitch Hammer Music, LLC                      Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1818   Music License         Moss Landing                                 Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1819   Music License         Hi‐Finesse Music and Sound, LLC              Combined Synchronization and Master Use License Agreement 21‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1820   Music License         Alloy Tracks                                 Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1821   Music License         Montage Music                                Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1822   Music License         Massive Noise Machine                        Combined Synchronization and Master Use License Agreement 31‐Oct‐12           Open Road Films, LLC      The Host                                                            ‐

1823   Music License         Hi‐Finesse Music and Sound, LLC              Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1824   Music License         Soundscapes Publishing, Inc.                 Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1825   Music License         Alibi Music LP                               Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1826   Music License         Alibi Music LP                               Combined Synchronization and Master Use License Agreement 31‐Oct‐12           Open Road Films, LLC      The Host                                                            ‐

1827   Music License         Soundscapes Publishing, Inc.                 Combined Synchronization and Master Use License Agreement 31‐Oct‐12           Open Road Films, LLC      The Host                                                            ‐

1828   Music License         BMG Rights Management (US) LLC               Synchronization and Performing Rights License             7‐Mar‐13            Open Road Films, LLC      The Host                                                            ‐
1829   Music License         Synchronic LLC                               Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1830   Music License         Louder Productions LLC                       Combined Synchronization and Master Use License Agreement 31‐Oct‐12           Open Road Films, LLC      The Host                                                            ‐

1831   Music License         Methodic Doubt Music, LLC                    Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1832   Music License         Methodic Doubt Music, LLC                    Master & Synchronization License Agreement                21‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐
1833   Music License         Non‐Stop Music Library, LC                   Synchronization and Master Recording License              22‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐
1834   Music License         Robert Etoll Productions, Inc.               Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1835   Music License         Robert Etoll Productions, Inc.               Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1836   Music License         Robert Etoll Productions, Inc.               Combined Synchronization and Master Use License Agreement 21‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1837   Music License         Sonic Symphony Productions                   Combined Synchronization and Master Use License Agreement 11‐Mar‐13           Open Road Films, LLC      The Host                                                            ‐

1838   Music License         Ultra Records, LLC                           Master Use License Agreement                                21‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1839   Music License         Kobalt Music Publishing America, Inc.        Synchronization License                                     4‐Apr‐13          Open Road Films, LLC      The Host                                                            ‐
1840   Music License         Ultra International Music Publishing, LLC    Synchronization License Agreement                           21‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1841   Music License         Hi‐Finesse Music and Sound, LLC              Combined Synchronization and Master Use License Agreement   5‐Mar‐12          Open Road Films, LLC      The Host                                                            ‐

1842   Music License         Montage Music                                Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1843   Music License         Phantom Power LLC                            Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1844   Music License         Audiomachine                                 Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1845   Music License         Distortion Partnership, LLC                  Combined Synchronization and Master Use License Agreement 7‐Feb‐13            Open Road Films, LLC      The Host                                                            ‐

1846   Music License         Creative Soundscapes, Inc.                   Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐

1847   Music License         Hi‐Finesse Music and Sound, LLC              Combined Synchronization and Master Use License Agreement 12‐Feb‐13           Open Road Films, LLC      The Host                                                            ‐




                                                                                                         28 of 33
                             Case 18-12012-LSS                                            Doc 479-2                            Filed 12/19/18                            Page 30 of 34

 #           Contract Type                     Contract Counterparty                                 Contract Description                         Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                at Close

1848   Music License         Audiomachine                                        Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1849   Music License         Musikvergnuegen d/b/a Beyond                        Combined Synchronization and Master Use License Agreement 7‐Feb‐13               Open Road Films, LLC      The Host                                                            ‐

1850   Music License         Redcola LLC                                         Combined Synchronization and Master Use License Agreement 12‐Feb‐13              Open Road Films, LLC      The Host                                                            ‐

1851   Music License         X‐It Music Inc.                                     Combined Synchronization and Master Use License Agreement 7‐Feb‐13               Open Road Films, LLC      The Host                                                            ‐

1852   Music License         Position Music, Inc.                                Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1853   Music License         Hammerland Music                                    Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1854   Music License         Soundscapes Publishing, Inc.                        Combined Synchronization and Master Use License Agreement 7‐Feb‐13               Open Road Films, LLC      The Host                                                            ‐

1855   Music License         Phantom Power LLC                                   Combined Synchronization and Master Use License Agreement 7‐Feb‐13               Open Road Films, LLC      The Host                                                            ‐

1856   Music License         Pfeifer Broz Music Inc.                             Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1857   Music License         Distortion Music & Sound Design                     Combined Synchronization and Master Use License Agreement 31‐Oct‐12              Open Road Films, LLC      The Host                                                            ‐

1858   Music License         Distortion Music & Sound Design                     Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1859   Music License         J Trax LLC                                          Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1860   Music License         Hammerland Music                                    Combined Synchronization and Master Use License Agreement 31‐Oct‐12              Open Road Films, LLC      The Host                                                            ‐

1861   Music License         Videohelper, Inc.                                   Combined Synchronization and Master Use License Agreement 29‐Feb‐12              Open Road Films, LLC      The Host                                                            ‐

1862   Music License         Crash Pad Music LLC                                 Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1863   Music License         Universal Music Enterprises, a division of UMG      Letter Agreement re The Host Trailer (Universal Project No.    12‐Nov‐12         Open Road Films, LLC      The Host                                                            ‐
                             Recordings, Inc.                                    00048320)
1864   Music License         Joshua Mosser                                       Synchronization License Agreement                              31‐Oct‐12         Open Road Films, LLC      The Host                                                            ‐
1865   Music License         Songs of Universal, Inc. on behalf of itself and    Motion Picture Trailer Synchronization Rights License          9‐Nov‐12          Open Road Films, LLC      The Host                                                            ‐
                             Imagine Dragons Publishing
1866   Music License         Hi‐Finesse Music and Sound, LLC                     Combined Synchronization and Master Use License Agreement 27‐Feb‐13              Open Road Films, LLC      The Host                                                            ‐

1867   Music License         Pusher LLC                                          Combined Synchronization and Master Use License Agreement 6‐Mar‐13               Open Road Films, LLC      The Host                                                            ‐

1868   Music License         Hi‐Finesse Music and Sound, LLC                     Combined Synchronization and Master Use License Agreement 31‐Oct‐12              Open Road Films, LLC      The Host                                                            ‐

1869   Music License         Robert Etoll Productions, Inc.                      Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1870   Music License         Position Music, Inc.                                Master/Synchronization Use License Agreement              31‐Oct‐12              Open Road Films, LLC      The Host                                                            ‐
1871   Music License         J Trax LLC                                          Combined Synchronization and Master Use License Agreement 7‐Feb‐13               Open Road Films, LLC      The Host                                                            ‐

1872   Music License         Creative Soundscapes, Inc.                          Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1873   Music License         Powerhouse Music Productions, LLC                   Combined Synchronization and Master Use License Agreement 12‐Feb‐13              Open Road Films, LLC      The Host                                                            ‐

1874   Music License         S3 Music & Sound                                    Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1875   Music License         Associated Production Music LLC                     Combined Synchronization and Master Use License Agreement 11‐Feb‐13              Open Road Films, LLC      The Host                                                            ‐

1876   Music License         Deaplaneta                                          Agreement                                                 6‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐
1877   Music License         Massive Noise Machine                               Combined Synchronization and Master Use License Agreement 11‐Mar‐13              Open Road Films, LLC      The Host                                                            ‐

1878   Music License         Crash Pad Music LLC                                 Combined Synchronization and Master Use License Agreement 31‐Oct‐12              Open Road Films, LLC      The Host                                                            ‐

1879   Music License         X‐It Music Inc.                                     Combined Synchronization and Master Use License Agreement 12‐Feb‐13              Open Road Films, LLC      The Host                                                            ‐

1880   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     15‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1881   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     15‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1882   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     28‐Feb‐13         Open Road Films, LLC      The Host                                                            ‐
1883   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     30‐Apr‐13         Open Road Films, LLC      The Host                                                            ‐
1884   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     31‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1885   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     24‐Apr‐13         Open Road Films, LLC      The Host                                                            ‐
1886   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     28‐Feb‐13         Open Road Films, LLC      The Host                                                            ‐
1887   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     31‐Jan‐13         Open Road Films, LLC      The Host                                                            ‐
1888   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     31‐Jan‐13         Open Road Films, LLC      The Host                                                            ‐
1889   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     15‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1890   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     15‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1891   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     28‐Feb‐13         Open Road Films, LLC      The Host                                                            ‐
1892   Music License         Associated Production Music LLC                     APM Synchronization and Master Use License                     31‐Jan‐13         Open Road Films, LLC      The Host                                                            ‐
1893   Music License         X‐It Music Inc.                                     Combined Synchronization and Master Use License Agreement      12‐Feb‐13         Open Road Films, LLC      The Host                                                            ‐

1894   Music License         Riptide Music Inc.                                  Non‐Exclusive Composition & Master Recording              6‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐
                                                                                 Synchronization License Agreement
1895   Music License         Imagem Holding Corp.                                Combined Synchronization and Master Use License Agreement 31‐Oct‐12              Open Road Films, LLC      The Host                                                            ‐

1896   Music License         Riptide Music Inc.                                  Combined Synchronization and Master Use License Agreement 11‐Mar‐13              Open Road Films, LLC      The Host                                                            ‐

1897   Music License         Riptide Music Inc.                                  Non‐Exclusive Composition & Master Recording              28‐Mar‐13              Open Road Films, LLC      The Host                                                            ‐
                                                                                 Synchronization License Agreement
1898   Music License         Creative Soundscapes, Inc.                          Combined Synchronization and Master Use License Agreement 7‐Feb‐13               Open Road Films, LLC      The Host                                                            ‐

1899   Music License         Domino Recording Company Inc.                       Master Use License Agreement                                   26‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1900   Music License         Intrigue Music, LLC                                 Synchronization License Agreement                              26‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1901   Music License         Third Side Music Inc.                               Synchronization License                                        28‐Mar‐13         Open Road Films, LLC      The Host                                                            ‐
1902   Music License         Musikvergnuegen d/b/a Beyond                        Combined Synchronization and Master Use License Agreement      31‐Oct‐12         Open Road Films, LLC      The Host                                                            ‐

1903   Music License         Non‐Stop Music Library, LC                          Synchronization and Master Recording License              19‐Nov‐12              Open Road Films, LLC      The Host                                                            ‐
1904   Music License         Alibi Music LP                                      Combined Synchronization and Master Use License Agreement 5‐Mar‐12               Open Road Films, LLC      The Host                                                            ‐

1905   Music License         Redcola LLC                                         Combined Synchronization and Master Use License Agreement 19‐Dec‐14              Open Road Films, LLC      The Loft                                                            ‐

1906   Music License         Sencit Music, LLC                                   Combined Synchronization and Master Use License Agreement 13‐Jan‐15              Open Road Films, LLC      The Loft                                                            ‐

1907   Music License         Sencit Music, LLC                                   Combined Synchronization and Master Use License Agreement 19‐Dec‐14              Open Road Films, LLC      The Loft                                                            ‐

1908   Music License         Audiomachine                                        Combined Synchronization and Master Use License Agreement 25‐Nov‐14              Open Road Films, LLC      The Loft                                                            ‐

1909   Music License         Montage Music                                       Combined Synchronization and Master Use License Agreement 19‐Dec‐14              Open Road Films, LLC      The Loft                                                            ‐

1910   Music License         Alibi Music, LP                                     Combined Synchronization and Master Use License Agreement 25‐Nov‐14              Open Road Films, LLC      The Loft                                                            ‐

1911   Music License         Audiomachine                                        Combined Synchronization and Master Use License Agreement 19‐Dec‐14              Open Road Films, LLC      The Loft                                                            ‐

1912   Music License         Position Music, Inc.                                Master/Synchronization Use License Agreement                   4‐Jan‐15          Open Road Films, LLC      The Loft                                                            ‐




                                                                                                                   29 of 33
                             Case 18-12012-LSS                                               Doc 479-2                         Filed 12/19/18                          Page 31 of 34

 #           Contract Type                     Contract Counterparty                                   Contract Description                     Contract Date    Open Road Counterparty    Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                              at Close

1913   Music License         Audiomachine                                           Combined Synchronization and Master Use License Agreement 5‐Jan‐15          Open Road Films, LLC      The Loft                                                            ‐

1914   Music License         Robert Etoll Productions, Inc.                         Combined Synchronization and Master Use License Agreement 12‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1915   Music License         Phantom Power, LLC                                     Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1916   Music License         Position Music, Inc.                                   Master/Synchronization Use License Agreement              20‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐
1917   Music License         Immediate Music LLC                                    Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1918   Music License         Phantom Power, LLC                                     Combined Synchronization and Master Use License Agreement 20‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1919   Music License         Moss Landing                                           Combined Synchronization and Master Use License Agreement 5‐Jan‐15          Open Road Films, LLC      The Loft                                                            ‐

1920   Music License         Montage Music                                          Combined Synchronization and Master Use License Agreement 25‐Nov‐14         Open Road Films, LLC      The Loft                                                            ‐

1921   Music License         Pitch Hammer Music, LLC                                Combined Synchronization and Master Use License Agreement 13‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1922   Music License         Synchronic LLC                                         Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1923   Music License         Robert Etoll Productions, Inc.                         Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1924   Music License         Massive Noise Machine                                  Combined Synchronization and Master Use License Agreement 22‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1925   Music License         Pfeifer Broz Music, Inc.                               Combined Synchronization and Master Use License Agreement 25‐Nov‐14         Open Road Films, LLC      The Loft                                                            ‐

1926   Music License         Audiomachine                                           Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1927   Music License         Audiomachine                                           Combined Synchronization and Master Use License Agreement 20‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1928   Music License         Hi‐Finesse Music and Sound LLC                         Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1929   Music License         Audiowithin LLC                                        Combined Synchronization and Master Use License Agreement 13‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1930   Music License         Robert Etoll Productions, Inc.                         Combined Synchronization and Master Use License Agreement 13‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1931   Music License         Phantom Power, LLC                                     Combined Synchronization and Master Use License Agreement 13‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1932   Music License         Massive Noise Machine                                  Combined Synchronization and Master Use License Agreement 25‐Nov‐14         Open Road Films, LLC      The Loft                                                            ‐

1933   Music License         Audiomachine                                           Combined Synchronization and Master Use License Agreement 13‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1934   Music License         Brand X Music, LLC                                     Combined Synchronization and Master Use License Agreement 25‐Nov‐14         Open Road Films, LLC      The Loft                                                            ‐

1935   Music License         Synchronic LLC                                         Combined Synchronization and Master Use License Agreement 22‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1936   Music License         Hi‐Finesse Music and Sound LLC                         Combined Synchronization and Master Use License Agreement 26‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1937   Music License         Sencit Music, LLC                                      Combined Synchronization and Master Use License Agreement 20‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1938   Music License         Juan Howard Music/Jonathan Howard                      Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1939   Music License         Alibi Music, LP                                        Combined Synchronization and Master Use License Agreement 22‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1940   Music License         Massive Noise Machine                                  Combined Synchronization and Master Use License Agreement 22‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1941   Music License         Playa Publishing, LLC                                  Combined Synchronization and Master Use License Agreement 5‐Jan‐15          Open Road Films, LLC      The Loft                                                            ‐

1942   Music License         Brand X Music, LLC                                     Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1943   Music License         Music Beyond LLC                                       Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1944   Music License         Hi‐Finesse Music and Sound LLC                         Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1945   Music License         FirstCom Music, a unit of Universal Musix ‐ Z Tunes    Short Form Master Recording and Synchronization License   1‐May‐15          Open Road Films, LLC      The Loft                                                            ‐
                             LLC
1946   Music License         Lyric House, LLC                                       Combined Synchronization and Master Use License Agreement 25‐Nov‐14         Open Road Films, LLC      The Loft                                                            ‐

1947   Music License         Sencit Music, LLC                                      Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1948   Music License         Redcola LLC                                            Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1949   Music License         Brand X Music, LLC                                     Combined Synchronization and Master Use License Agreement 16‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1950   Music License         Revolution 9 Inc.                                      Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1951   Music License         Phantom Power LLC                                      Combined Synchronization and Master Use License Agreement 25‐Nov‐14         Open Road Films, LLC      The Loft                                                            ‐

1952   Music License         Winco Global Music                                     Combined Synchronization and Master Use License Agreement 20‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1953   Music License         Phantom Power, LLC                                     Combined Synchronization and Master Use License Agreement 27‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1954   Music License         Warner/Chappell Production Music, Inc. o/b/o           Synchronization License                                   21‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐
                             Warner/Chappell Music, Inc. 
1955   Music License         DP Music Production, LLC                               Combined Synchronization and Master Use License Agreement 13‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1956   Music License         Confidential Music, Inc.                               Combined Synchronization and Master Use License Agreement 19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐

1957   Music License         Music Beyond LLC                                       Combined Synchronization and Master Use License Agreement 13‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1958   Music License         Soundscapes Publishing, Inc.                           Combined Synchronization and Master Use License Agreement 25‐Nov‐14         Open Road Films, LLC      The Loft                                                            ‐

1959   Music License         Music Beyond LLC                                       Combined Synchronization and Master Use License Agreement 25‐Nov‐14         Open Road Films, LLC      The Loft                                                            ‐

1960   Music License         Moss Landing                                           Combined Synchronization and Master Use License Agreement 13‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1961   Music License         Make It Rain, LLC d/b/a Ninja Tracks                   Master Use & Synchronization License                      10‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐
1962   Music License         Hi‐Finesse Music and Sound LLC                         Combined Synchronization and Master Use License Agreement 25‐Nov‐14         Open Road Films, LLC      The Loft                                                            ‐

1963   Music License         Sencit Music, LLC                                      Combined Synchronization and Master Use License Agreement 2‐Jan‐15          Open Road Films, LLC      The Loft                                                            ‐

1964   Music License         X‐Ray Dog Music, Inc.                                  Synchronization and Master Use License                    19‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐
1965   Music License         Razor & Tie Direct, LLC                                Master Use License                                        16‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐
1966   Music License         Wama, Inc. o/b/o Big Yellow Dog, LLC                   Master Use License                                        17‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐
1967   Music License         Razor & Tie Publishing, LLC d/b/a Songs of Razor &     Synchronization License                                   16‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐
                             Tie (ASCAP)
1968   Music License         Wama, Inc. o/b/o International Dog Music               Synchronization License ‐ All Media                       17‐Dec‐14         Open Road Films, LLC      The Loft                                                            ‐
1969   Music License         Pusher LLC                                             Combined Synchronization and Master Use License Agreement 26‐Jan‐15         Open Road Films, LLC      The Loft                                                            ‐

1970   Music License         Non‐Stop Music Library, LC                             Synchronization and Master Recording License              5‐Jan‐15          Open Road Films, LLC      The Loft                                                            ‐




                                                                                                                    30 of 33
                             Case 18-12012-LSS                                              Doc 479-2                           Filed 12/19/18                         Page 32 of 34

 #           Contract Type                     Contract Counterparty                                   Contract Description                     Contract Date    Open Road Counterparty     Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                               at Close

1971   Music License         Selectracks, Inc.                                     Combined Synchronization and Master Use License Agreement 13‐Jan‐15          Open Road Films, LLC      The Loft                                                             ‐

1972   Music License         Phantom Power, LLC                                    Combined Synchronization and Master Use License Agreement 19‐Dec‐14          Open Road Films, LLC      The Loft                                                             ‐

1973   Music License         Alibi Music, LP                                       Combined Synchronization and Master Use License Agreement 5‐Jan‐15           Open Road Films, LLC      The Loft                                                             ‐

1974   Music License         X‐It Music Inc.                                       Combined Synchronization and Master Use License Agreement 15‐Nov‐14          Open Road Films, LLC      The Loft                                                             ‐

1975   Music License         Distortion Partnership LLC                            Combined Synchronization and Master Use License Agreement 25‐Nov‐14          Open Road Films, LLC      The Loft                                                             ‐

1976   Music License         Methodic Doubt Music, LLC                             Combined Synchronization and Master Use License Agreement 12‐Dec‐14          Open Road Films, LLC      The Loft                                                             ‐

1977   Music License         Angry Mob Music, LLC                                  Synchronization and Sound Recording License Trailer        22‐Mar‐17         Open Road Films, LLC      The Promise                                                          ‐
1978   Music License         Songs Music Publishing, LLC                           Synchronization and Performance License                    24‐Mar‐17         Open Road Films, LLC      The Promise                                                          ‐
1979   Music License         Position Music                                        Master/Synchronization Use License Agreement               21‐Feb‐17         Open Road Films, LLC      The Promise                                                          ‐
1980   Music License         Non‐Stop Music Library, LC and 615 Music Library,     Synchronization and Master Recording License               24‐Mar‐17         Open Road Films, LLC      The Promise                                                          ‐
                             LLC c/o Warner/Chappell Production Music, Inc.

1981   Music License         Sencit Music, LLC                                     Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

1982   Music License         Torque Design                                         Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

1983   Music License         Montage Music                                         Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

1984   Music License         Linus Lau                                             Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

1985   Music License         The Audio Group                                       Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

1986   Music License         Winco Global Music                                    Combined Synchronization and Master Use License Agreement 1‐Feb‐16           Open Road Films, LLC      Triple 9                                                             ‐

1987   Music License         Position Music                                        Master/Synchronization Use License Agreement               3‐Feb‐16          Open Road Films, LLC      Triple 9                                                             ‐
1988   Music License         Non‐Stop Music Library, LC c/o Warner/Chappell        Synchronization and Master Recording License (Titan Hit)   6‐Nov‐15          Open Road Films, LLC      Triple 9                                                             ‐
                             Production Music, Inc.
1989   Music License         Dos Brains, Inc.                                      Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

1990   Music License         Really Slow Motion Ltd.                               Combined Synchronization and Master Use License Agreement 22‐Jan‐16          Open Road Films, LLC      Triple 9                                                             ‐

1991   Music License         Phantom Power LLC                                     Combined Synchronization and Master Use License Agreement 1‐Feb‐16           Open Road Films, LLC      Triple 9                                                             ‐

1992   Music License         Sony/ATV Music Publishing, LLC                        Synchronization License Agreement (Film/Trailer)          4‐Dec‐15           Open Road Films, LLC      Triple 9                                                             ‐
1993   Music License         Hi‐Finesse Music and Sound LLC                        Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

1994   Music License         X‐It Music Inc.                                       Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

1995   Music License         Gerrit Kinkel Productions, LLC                        Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

1996   Music License         Lola Kennedy Inc.                                     Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

1997   Music License         ArtFX Music Design                                    Combined Synchronization and Master Use License Agreement 8‐Feb‐16           Open Road Films, LLC      Triple 9                                                             ‐

1998   Music License         Louder Productions LLC                                Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

1999   Music License         Alibi Music LP                                        Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

2000   Music License         Phantom Power LLC                                     Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

2001   Music License         Phantom Power LLC                                     Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

2002   Music License         Winco Global Music                                    Combined Synchronization and Master Use License Agreement 3‐Feb‐16           Open Road Films, LLC      Triple 9                                                             ‐

2003   Music License         Brand X Music, LLC                                    Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

2004   Music License         Immediate Music LLC                                   Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

2005   Music License         Montage Music                                         Combined Synchronization and Master Use License Agreement 17‐Feb‐16          Open Road Films, LLC      Triple 9                                                             ‐

2006   Music License         ArtFX Music Design                                    Combined Synchronization and Master Use License Agreement 8‐Feb‐16           Open Road Films, LLC      Triple 9                                                             ‐

2007   Music License         Hi‐Finesse Music and Sound LLC                        Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

2008   Music License         Salinas Music, LLC                                    Combined Synchronization and Master Use License Agreement 23‐Feb‐16          Open Road Films, LLC      Triple 9                                                             ‐

2009   Music License         Soundscapes Publishing, Inc.                          Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

2010   Music License         Audiomachine                                          Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

2011   Music License         Distortion Partnership LLC                            Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

2012   Music License         Audiomachine                                          Combined Synchronization and Master Use License Agreement 3‐Feb‐16           Open Road Films, LLC      Triple 9                                                             ‐

2013   Music License         Audiowithin LLC                                       Combined Synchronization and Master Use License Agreement 3‐Feb‐16           Open Road Films, LLC      Triple 9                                                             ‐

2014   Music License         John F. Cantu                                         Combined Synchronization and Master Use License Agreement 8‐Feb‐16           Open Road Films, LLC      Triple 9                                                             ‐

2015   Music License         Hammerland Music                                      Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

2016   Music License         Universal Music Corp., Songs of Universal Inc. and    Motion Picture Trailer Synchronization Rights License      17‐Dec‐15         Open Road Films, LLC      Triple 9                                                             ‐
                             Universal Tunes
2017   Music License         Soul Assassins, Inc.                                  Combined Synchronization and Master Use License Agreement 25‐Feb‐16          Open Road Films, LLC      Triple 9                                                             ‐

2018   Music License         Sony Music Entertainment                              Combined Synchronization and Master Use License Agreement 21‐Dec‐15          Open Road Films, LLC      Triple 9                                                             ‐

2019   Music License         Sony Music Entertainment                              Combined Synchronization and Master Use License Agreement 25‐Feb‐16          Open Road Films, LLC      Triple 9                                                             ‐

2020   Music License         Soul Assassins, Inc.                                  Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

2021   Music License         Sony Music Entertainment                              Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

2022   Music License         Synchronic LLC                                        Combined Synchronization and Master Use License Agreement 3‐Feb‐16           Open Road Films, LLC      Triple 9                                                             ‐

2023   Music License         Riptide Music Group, LLC                              Non‐Exclusive Composition & Master Recording              6‐Nov‐15           Open Road Films, LLC      Triple 9                                                             ‐
                                                                                   Synchronization License Agreement
2024   Music License         Alibi Music LP                                        Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐

2025   Music License         The Hit House LLC                                     Combined Synchronization and Master Use License Agreement 27‐Jan‐16          Open Road Films, LLC      Triple 9                                                             ‐

2026   Music License         J Trax LLC                                            Combined Synchronization and Master Use License Agreement 2‐Oct‐15           Open Road Films, LLC      Triple 9                                                             ‐

2027   Music License         X‐It Music Inc.                                       Combined Synchronization and Master Use License Agreement 22‐Oct‐15          Open Road Films, LLC      Triple 9                                                             ‐




                                                                                                                     31 of 33
                                 Case 18-12012-LSS                                               Doc 479-2                          Filed 12/19/18                          Page 33 of 34

 #           Contract Type                        Contract Counterparty                                    Contract Description                     Contract Date    Open Road Counterparty       Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                     at Close

2028   Music License             Imagem Production Music LLC                            Combined Synchronization and Master Use License Agreement 2‐Oct‐15          Open Road Films, LLC        Triple 9                                                             ‐

2029   Music License             Alibi Music LP                                         Combined Synchronization and Master Use License Agreement 19‐Feb‐16         Open Road Films, LLC        Triple 9                                                             ‐

2030   Music License             Massive Noise Machine                                  Combined Synchronization and Master Use License Agreement 22‐Oct‐15         Open Road Films, LLC        Triple 9                                                             ‐

2031   Music License             Selectracks, Inc.                                      Combined Synchronization and Master Use License Agreement 5‐Nov‐15          Open Road Films, LLC        Triple 9                                                             ‐

2032   Music License             Montage Music                                          Combined Synchronization and Master Use License Agreement 2‐Oct‐15          Open Road Films, LLC        Triple 9                                                             ‐

2033   Music License             Pfeifer Broz Music, Inc.                               Combined Synchronization and Master Use License Agreement 22‐Oct‐15         Open Road Films, LLC        Triple 9                                                             ‐

2034   Music License             Really Slow Motion Ltd.                                Combined Synchronization and Master Use License Agreement 17‐Feb‐16         Open Road Films, LLC        Triple 9                                                             ‐

2064   Acquisition Agreements    El Paso Productions, Inc. c/o Stankevich – Gochman,  Agreement                                                                     Open Road Films, LLC        The Grey                                                    55,366
                                 LLP (o/b/o/ Liam Neeson)
2065   Acquisition Agreements    SPEGS, LLC (f/s/o Stephanie Meyer)                   Agreement                                                                     Open Road Films, LLC        The Host                                                    11,640
2069   AP Vendors ‐ Music        Universal Music Enterprises                          Letter Licensing Agreement dated May 2, 2018                                  Open Road Films, LLC        Show Dogs                                                   85,000
2070   AP Vendors ‐ Music        Universal Music Corporation                          Motion Picture Trailer Synchronization Rights License      16‐May‐18          Open Road Films, LLC        Hotel Artemis                                               30,000
2071   AP Vendors ‐ Asset        Picture Head, LLC                                    Agreement                                                                     Open Road Films, LLC        Various                                                   194,540
2073   Assumption Agreements     American Federation of Musicians & Film Musicians  Payroll Company Assumption Agreement                                            Open Road Films, LLC        Machete Kills                                                        ‐
                                 Secondary Markets Fund & Film Musicians Secondary 
                                 Markets Fund
2074   Assumption Agreements     American Federation of Musicians & Film Musicians  Payroll Company Assumption Agreement                                            Open Road Films, LLC        Side Effects                                                  1,678
                                 Secondary Markets Fund & Film Musicians Secondary 
                                 Markets Fund
2076   Exploitation Agreements   Showtime Networks, Inc.                              Letter Agreement                                           6‐May‐16           Open Road Films, LLC        Various                                                              ‐
2077   AP Vendors ‐ Asset        Stampede Post Productions, Inc.                      Agreement                                                                     Open Road Films, LLC        Various                                                   250,000
2078   AP Vendors ‐ Asset        Deluxe Digital Cinema, Inc.                          Distribution and Other Services Agreement dated June 16,                      Open Road Films, LLC        Various                                                     42,930
                                                                                      2015
2079   AP Vendors ‐ Asset        Light Iron Digital, LLC                              Agreement                                                                     Open Road Films, LLC        Various                                                     38,387
2080   AP Vendors ‐ Asset        Pixelogic Media Partners, LLC.                       Agreement                                                                     Open Road Films, LLC        Various                                                     36,552
2081   AP Vendors ‐ Asset        Deluxe Media Creative Services, Inc.                 Agreement                                                                     Open Road Films, LLC        Various                                                     13,000
2082   AP Vendors ‐ Asset        Deluxe MediaVu                                       Agreement                                                                     Open Road Films, LLC        Various                                                     12,000
2083   AP Vendors ‐ Asset        Deluxe Toronto, Ltd.                                 Agreement                                                                     Open Road Films, LLC        Various                                                             99
2084   AP Vendors ‐ Music        Rhino Entertainment                                  Sound Recording Synchronization License dated May 16, 2018                    Open Road Films, LLC        Hotel Artemis; Show Dogs                                  125,000

                                                                                    Sound Recording Synchronization License dated March 23,                                                                                                                          ‐
                                                                                    2018
2085   AP Vendors ‐ Music        Domino Publishing Company of America, Inc.         License Agreement dated  April 27, 2018                                         Open Road Films, LLC        Hotel Artemis                                               55,000
2086   AP Vendors ‐ Music        Warner/Chappell Music, Inc.                        Trailer Synchronization License Agreement dated May 11,                         Open Road Films, LLC        Hotel Artemis; Show Dogs                                    39,500
                                                                                    2018
                                                                                    Synchronization and Master Recording License Agreement                                                                                                                           ‐
                                                                                    dated May 15, 2018
                                                                                    Trailer Synchronization License Agreement dated January 30,                                                                                                                      ‐
                                                                                    2017
2087   AP Vendors ‐ Music        Sony/ATV Music Publishing, Inc. dba Extreme Group  License Agreement dated April 25, 2018                                          Open Road Films, LLC        Show Dogs                                                   22,500
                                 Holdings, LLC
2088   AP Vendors ‐ Music        Sindee Levin                                       Agreement                                                                       Open Road Films, LLC        Show Dogs                                                     8,750
2089   AP Vendors ‐ Music        Riptide Music, Inc.                                Agreement                                                                       Open Road Films, LLC        Show Dogs                                                     6,000
2090   AP Vendors ‐ Music        5 Alarm Music                                      Non‐Exclusive Synchronization/Master Use License Agreement                      Open Road Films, LLC        Show Dogs                                                     4,500
                                                                                    dated July 26, 2017
2091   AP Vendors ‐ Music        Sencit Music, LLC                                  Combined Synchronization and Master Use License Agreement                       Open Road Films, LLC        Hotel Artemis                                                 1,950
                                                                                    dated May 21, 2018
2264   AP Vendors ‐ Music        Bank Robber Music o/b/o Drag City Records          Master Use License Agreement                                 16‐Apr‐18          Open Road Films, LLC        Hotel Artemis                                               55,000
2265   Exploitation Agreements   iN DEMAND L.L.C.                                   License Agreement                                            11‐Oct‐18          Open Road Films, LLC        Various                                                              ‐
2266   Exploitation Agreements   Riverstone Pictures (Show Dogs) Limited            License Agreement                                            10‐Oct‐18          Open Road International,    Show Dogs                                                            ‐
                                                                                                                                                                    LLC
2267   Acquisition Agreements    Fox 2000                                             Partial Lien Release Agreement                                                                            Before I Fall                                                        ‐
                                                                                                                Additional Contracts
2268   Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                       Open Road Films, LLC        Fifty Shades Of Black                                       18,882

2269   Assumption Agreements     Screen Actors Guild                                    No Assumption Agreement                                                     Open Road Films, LLC        All I See Is You                                              7,865
2270   Assumption Agreements     Writers Guild of America                               No Assumption Agreement                                                     Open Road Films, LLC        All I See Is You                                              5,502
2271   Assumption Agreements     Screen Actors Guild                                    No Assumption Agreement                                                     Open Road Films, LLC        Before I Fall                                                 3,559
2272   Assumption Agreements     Directors Guild of America                             No Assumption Agreement                                                     Open Road Films, LLC        Justin Bieber ‐ Believe                                           746
 90    Assumption Agreements     Directors Guild of America                             Theatrical Distributor's Assumption Agreement             18‐Sep‐14         Open Road Films, LLC        Chef                                                        10,203
 91    Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical             1‐Jul‐13          Open Road Films, LLC        Chef                                                        30,608
 92    Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                        16‐Sep‐14         Open Road Films, LLC        Chef                                                        10,203
2276   Assumption Agreements     International Alliance Of Theatrical Stage Employees   No Assumption Agreement                                                     Open Road Films, LLC        Chef                                                        45,912

2277   Assumption Agreements     Screen Actors Guild                                  No Assumption Agreement                                                       Open Road Films, LLC        Collide                                                           591
2278   Assumption Agreements     Writers Guild of America                             No Assumption Agreement                                                       Open Road Films, LLC        Collide                                                           523
2279   Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                       Open Road Films, LLC        Dope                                                        24,621

2280   Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                       Open Road Films, LLC        End Of Watch                                                44,595

2281   Assumption Agreements     Directors Guild of America                           No Assumption Agreement                                                       Open Road Films, LLC        The Fluffy Movie                                                  365
2282   Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                       Open Road Films, LLC        The Fluffy Movie                                              1,643

2283   Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                       Open Road Films, LLC        The Grey                                                      5,236

2284   Assumption Agreements     Screen Actors Guild                                  No Assumption Agreement                                                       Open Road Films, LLC        The Gunman                                                        211
2285   Assumption Agreements     Writers Guild of America                             No Assumption Agreement                                                       Open Road Films, LLC        A Haunted House 2                                             5,971
2286   Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                       Open Road Films, LLC        A Haunted House 2                                           26,871

2287   Assumption Agreements     Directors Guild of America                             No Assumption Agreement                                                     Open Road Films, LLC        A Haunted House                                               6,826
2288   Assumption Agreements     Screen Actors Guild                                    No Assumption Agreement                                                     Open Road Films, LLC        A Haunted House                                             20,478
2289   Assumption Agreements     Writers Guild of America                               No Assumption Agreement                                                     Open Road Films, LLC        A Haunted House                                               6,826
2290   Assumption Agreements     International Alliance Of Theatrical Stage Employees   No Assumption Agreement                                                     Open Road Films, LLC        A Haunted House                                             30,718

2291   Assumption Agreements     Writers Guild of America                             No Assumption Agreement                                                       Open Road Films, LLC        Home Again                                                150,740
2292   Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                       Open Road Films, LLC        Home Again                                                678,330

2293   Assumption Agreements     Directors Guild of America                             No Assumption Agreement                                                     Open Road Films, LLC        Homefront                                                     7,334
2294   Assumption Agreements     Screen Actors Guild                                    No Assumption Agreement                                                     Open Road Films, LLC        Homefront                                                   22,002
2295   Assumption Agreements     Writers Guild of America                               No Assumption Agreement                                                     Open Road Films, LLC        Homefront                                                     7,334
2296   Assumption Agreements     International Alliance Of Theatrical Stage Employees   No Assumption Agreement                                                     Open Road Films, LLC        Homefront                                                     3,799

2297   Assumption Agreements     Directors Guild of America                             No Assumption Agreement                                                     Open Road Films, LLC        The Host                                                      4,161
2298   Assumption Agreements     Screen Actors Guild                                    No Assumption Agreement                                                     Open Road Films, LLC        The Host                                                    12,484
2299   Assumption Agreements     Writers Guild of America                               No Assumption Agreement                                                     Open Road Films, LLC        The Host                                                      4,161
2300   Assumption Agreements     International Alliance Of Theatrical Stage Employees   No Assumption Agreement                                                     Open Road Films, LLC        The Host                                                      9,878

2301   Assumption Agreements     Media Entertainment And Arts Alliance                  No Assumption Agreement                                                     Open Road Films, LLC        Killer Elite                                                  6,023
2302   Assumption Agreements     Directors Guild of America                             No Assumption Agreement                                                     Open Road Films, LLC        Little Boy                                                    1,317
2303   Assumption Agreements     Writers Guild of America                               No Assumption Agreement                                                     Open Road Films, LLC        Little Boy                                                    1,317
2304   Assumption Agreements     Writers Guild of America                               No Assumption Agreement                                                     Open Road Films, LLC        The Loft                                                          903
2305   Assumption Agreements     International Alliance Of Theatrical Stage Employees   No Assumption Agreement                                                     Open Road Films, LLC        The Loft                                                          786




                                                                                                                         32 of 33
                                        Case 18-12012-LSS                                               Doc 479-2                            Filed 12/19/18                         Page 34 of 34

    #               Contract Type                      Contract Counterparty                                       Contract Description                     Contract Date    Open Road Counterparty       Film Titles (if applicable)   Amounts to be Cured 
                                                                                                                                                                                                                                             at Close

  2306        Assumption Agreements     American Federation of Musicians & Film Musicians  Payroll Company Assumption Agreement                                             Open Road Films, LLC        Machete Kills                                               51,696
                                        Secondary Markets Fund & Film Musicians Secondary 
                                        Markets Fund
  2307        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Machete Kills                                                 7,712

  2308        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Marshall                                                    85,486

  2309        Assumption Agreements     Directors Guild of America                           No Assumption Agreement                                                        Open Road Films, LLC        Max Steel                                                     6,158
  2310        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Max Steel                                                     5,487

  2311        Assumption Agreements     Directors Guild of America                             No Assumption Agreement                                                      Open Road Films, LLC        Midnight Sun                                                23,449
  2312        Assumption Agreements     Screen Actors Guild                                    Distributor's Assumption Agreement Theatrical              11‐Oct‐16         Open Road Films, LLC        Midnight Sun                                                50,874
  2313        Assumption Agreements     Writers Guild of America                               Distributor's Assumption Agreement                         11‐Oct‐16         Open Road Films, LLC        Midnight Sun                                                23,449
  2314        Assumption Agreements     International Alliance Of Theatrical Stage Employees   No Assumption Agreement                                                      Open Road Films, LLC        Midnight Sun                                                17,896

  2315        Assumption Agreements     Writers Guild of America                             No Assumption Agreement                                                        Open Road Films, LLC        Mother’s Day                                                42,196
  2316        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Mother’s Day                                                70,561

  2317        Assumption Agreements     Screen Actors Guild                                  No Assumption Agreement                                                        Open Road Films, LLC        Nightcrawler                                                20,972
  2318        Assumption Agreements     Writers Guild of America                             No Assumption Agreement                                                        Open Road Films, LLC        Nightcrawler                                                  6,991
  2319        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Nightcrawler                                                31,458

  2320        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        The Promise                                                 12,345

  2321        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Rock The Kasbah                                               2,153

  2322        Assumption Agreements     Writers Guild of America                             No Assumption Agreement                                                        Open Road Films, LLC        Sabotage                                                      4,937
  2323        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Sabotage                                                      7,142

  2324        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Show Dogs                                                   27,261

  2325        Assumption Agreements     Writers Guild of America                             No Assumption Agreement                                                        Open Road Films, LLC        Side Effects                                                  2,086
  2326        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Side Effects                                                      624

  2327        Assumption Agreements     Screen Actors Guild                                    No Assumption Agreement                                                      Open Road Films, LLC        Silent Hill                                                   1,794
  2328        Assumption Agreements     Alliance of Canadian Cinema, Television and Radio      No Assumption Agreement                                                      Open Road Films, LLC        Silent Hill                                                   1,391
                                        Artists
  2329        Assumption Agreements     Writers Guild of America                               No Assumption Agreement                                                      Open Road Films, LLC        Sleepless                                                     2,585
  2330        Assumption Agreements     International Alliance Of Theatrical Stage Employees   No Assumption Agreement                                                      Open Road Films, LLC        Sleepless                                                     5,170

  2331        Assumption Agreements     Screen Actors Guild                                  No Assumption Agreement                                                        Open Road Films, LLC        Snowden                                                     58,999
  2332        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Spotlight                                                     1,960

  2333        Assumption Agreements     International Alliance Of Theatrical Stage Employees No Assumption Agreement                                                        Open Road Films, LLC        Triple Nine                                                 17,577

  2035        Interparty Agreement      Smart Ass Productions, LLC                             Distributor Interparty Agreement                           21‐Sep‐12         Open Road Films, LLC        A Haunted House                                                      ‐
                                        Endgame Releasing Funding, LLC,                                                                                                                                                                                                      ‐
                                        Comerica Bank                                                                                                                                                                                                                        ‐
  2036        Interparty Agreement      Smart Ass Productions, LLC                             Amended and Restated Distributor Interparty Agreement      13‐May‐13         Open Road Films, LLC        A Haunted House                                                      ‐
                                        Endgame Releasing Funding, LLC,                                                                                                                                                                                                      ‐
                                        Comerica Bank                                                                                                                                                                                                                        ‐
  2037        Interparty Agreement      Smart Ass Productions, LLC                             Amendment No.1 to Amended and Restated Distributor         2‐Dec‐15          Open Road Films, LLC        A Haunted House                                                      ‐
                                        Endgame Releasing Funding, LLC,                        Interparty Agreement                                                                                                                                                          ‐
                                        Comerica Bank                                                                                                                                                                                                                        ‐
  2038        Mortgage Agreement        Smart Ass Productions, LLC                             Copyright Mortgage and Assignment                          21‐Aug‐12         Open Road Films, LLC        A Haunted House                                                      ‐
  2048        Intercreditor Agreement   Riverstone Pictures (Show Dogs) Limited                Intercreditor Agreement                                    3‐Nov‐16          Open Road Films, LLC,       Show Dogs                                                            ‐
                                                                                                                                                                            Open Road International,                                                                         ‐
                                                                                                                                                                            LLC
  2049        Intercreditor Agreement   Bank of America, N.A.                                  Intercreditor Agreement                                    14‐Jun‐15         Open Road Films, LLC,       Sleepless                                                            ‐
                                        Riverstone Pictures (Sleepless) Limited                                                                                             Open Road International,                                                                         ‐
                                                                                                                                                                            LLC
  2061        Interparty Agreement      The Jobs Film LLC                                      Distributor Interparty Agreement                           10‐Jun‐13         Open Road Films, LLC        Jobs                                                                 ‐
                                        Endgame Releasing Funding, LLC,                                                                                                                                                                                                      ‐
                                        Juelle Entertainment, Inc.                                                                                                                                                                                                           ‐
                                        Three Point Capital, LLC                                                                                                                                                                                                             ‐
                                        Comerica Bank                                                                                                                                                                                                                        ‐
                                        ProSight Specialty Management Company, Inc.                                                                                                                                                                                          ‐

  2354        Interparty Agreement      Happy Pill Distribution, LLC, Endgame Releasing        Distributor Interparty Agreement                           19‐Jun‐12         Open Road Films, LLC        Side Effects                                                         ‐
                                        Funding, LLC and Film Finances, Inc.
  2355        Interparty Agreement      Rpsd2, The Welsh Ministers, Pinewood Film Advisors     Interparty Agreement Relating To The Film Provisionally    3‐Nov‐18          Open Road Films, LLC,       Show Dogs                                                            ‐
                                        (W) Ltd, Riverstone Solutions 2 Limited, Riverstone    Entitled "Show Dogs"                                                         Open Road International,                                                                         ‐
                                        Pictures (Show Dogs) Limited, Neddy Dean                                                                                            LLC
  2356        Acquisition Agreements    Nu Image, Inc. obo Homefront Proctions, Inc.           Amendment to Acquisition Agreement                         3‐Setpt‐2014      Open Road Films, LLC        Homefront
                                        Endgame Releasing Company, LLC
          9   Acquisition Agreements    Sous Chef, LLC                                         Distribution Rights Acquisition Agreement                  20‐May‐13         Open Road Films, LLC        Chef                                                      600,000
         10   Acquisition Agreements    Sous Chef, LLC                                         Amendment #1 to Agreement                                  14‐Feb‐14         Open Road Films, LLC        Chef
        184   Exploitation Agreements   Pasatiempo Pictures Inc.                               Distribution Agreement                                     5‐Mar‐14          Open Road Films, LLC        Chef                                                                 ‐
        559   Music License             EMI Entertainment World, Inc.*                         Synchronization License Agreement (Film/Trailer)           8‐May‐14          Open Road Films, LLC        Chef                                                                 ‐
        560   Music License             Codigo Music, LLC                                      Combined Synchronization and Master Use License Agreement  21‐Mar‐14         Open Road Films, LLC        Chef                                                                 ‐

        561 Music License               Imagem Music                                           Agreement                                                  26‐Jun‐14         Open Road Films, LLC        Chef                                                                 ‐
        562 Music License               Universal Music Enterprises, a Division of UMG         Master Use License Agreement                               3‐Jun‐14          Open Road Films, LLC        Chef                                                                 ‐
                                        Recordings, Inc. 
        563 Music License               Universal Music Enterprises, a Division of UMG         Combined Synchronization and Master Use License Agreement  21‐Mar‐14         Open Road Films, LLC        Chef                                                                 ‐
                                        Recordings, Inc. 
        564 Music License               GR Entertainment Inc.                                  Combined Synchronization and Master Use License Agreement  21‐Mar‐14         Open Road Films, LLC        Chef                                                                 ‐




[1] Pursuant to Section 6.1 of the APA, following the Closing, Buyer shall assume obligations under any Collective Bargaining Agreement between any Seller Party and a Guild with respect to Guild Titles that are 
Purchased Titles; provided that Buyer will do so: (a) as a new company, and shall not be deemed to be a successor employer of any Seller Party; and (b) only as to Collective Bargaining Agreements associated with 
the Guild Titles that are Purchased Titles.  Accordingly, reference to an assumption agreement in this Schedule of Assumed Contracts is in accordance with limitations set forth in the APA and Sale Order.
[2] The cure amounts are as set forth herein except as otherwise noted in the Sale Order.
[3] The numbering of contracts herein corresponds with the updated schedule of assumed contracts [Docket No. 404] and not the prior cure notices.
[4] Pursuant to the Sale Order, payment of the following Cure Amounts to AISP: (i) within two (2) business days of the entry of this Order, the Debtors shall return, pay and turn over to AISP (and Buyer shall assert no 
right in or to) the sum of $147,736.66 comprising AISP’s funds held in the prints and advertising account (Bank of America account number ending with 0179) for prints and advertising expenses in connection with 
the Picture, and (ii) within one (1) business day of the Closing, the Debtors or Buyer shall pay to AISP (and Buyer shall assert no right in or to) the sum of $27,740.00. 
[*] Pursuant to an agreement between the Buyer and counterparties thereto.  
[**]The cure amount owed to Spotlight Film, LLC is set forth in further detail in the Sale Order.




                                                                                                                                  33 of 33
